Exhibit 10.1

Execution Version

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 4, 2017,

among

NCS MULTISTAGE HOLDINGS, INC.

as Parent,

PIONEER INTERMEDIATE, INC.

as Intermediate Parent,

PIONEER INVESTMENT, INC.

as US Borrower,

NCS MULTISTAGE INC.

as Canadian Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as US Administrative Agent, Issuing Lender and Swing Line Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION, CANADIAN BRANCH,

as Canadian Administrative Agent,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders

US$50,000,000

 

 

 

WELLS FARGO SECURITIES, LLC

as Sole Lead Arranger and Sole Bookrunner

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

HSBC BANK CANADA

as Documentation Agent



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.1.

 

Certain Defined Terms

     1  

Section 1.2.

 

Computation of Time Periods

     43  

Section 1.3.

 

Accounting Terms; Changes in GAAP

     43  

Section 1.4.

 

Classes and Types of Advances

     43  

Section 1.5.

 

Miscellaneous

     43  

Section 1.6.

 

Foreign Currency

     44  

Section 1.7.

 

Pro Forma Calculations

     45  

Section 1.8.

 

Non-Business Day Payments and Performance

     45  

Section 1.9.

 

Several Obligations of Borrowers

     46  

ARTICLE 2

 

CREDIT FACILITIES

     46  

Section 2.1.

 

US and Canadian Commitments

     46  

Section 2.2.

 

Letters of Credit

     48  

Section 2.3.

 

Swing Line Advances

     55  

Section 2.4.

 

Advances

     57  

Section 2.5.

 

Prepayments

     61  

Section 2.6.

 

Repayment

     63  

Section 2.7.

 

Fees

     63  

Section 2.8.

 

Interest

     64  

Section 2.9.

 

Illegality

     65  

Section 2.10.

 

Breakage Costs

     66  

Section 2.11.

 

Increased Costs

     67  

Section 2.12.

 

Payments and Computations

     68  

Section 2.13.

 

Taxes

     71  

Section 2.14.

 

Replacement of Lenders

     74  

Section 2.15.

 

Defaulting Lenders

     75  

Section 2.16.

 

Cash Collateral

     78  

Section 2.17.

 

Increase in Commitments

     79  

Section 2.18.

 

Bankers’ Acceptances

     81  

ARTICLE 3

 

CONDITIONS

     83  

Section 3.1.

 

Conditions Precedent to the Effectiveness of this Agreement

     83  

Section 3.2.

 

Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit

     85  

Section 3.3.

 

Determinations under Sections 3.1 and 3.2

     87  

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

     87  

Section 4.1.

 

Organization

     87  

Section 4.2.

 

Authorization

     87  

Section 4.3.

 

Enforceability

     88  

Section 4.4.

 

Financial Condition

     88  

Section 4.5.

 

Ownership and Liens; Real Property

     88  

Section 4.6.

 

True and Complete Disclosure

     88  



--------------------------------------------------------------------------------

Section 4.7.

 

Litigation

     89  

Section 4.8.

 

Compliance with Agreements

     89  

Section 4.9.

 

Pension Plans

     89  

Section 4.10.

 

Environmental Condition

     89  

Section 4.11.

 

Subsidiaries

     90  

Section 4.12.

 

Investment Company Act

     90  

Section 4.13.

 

Taxes

     90  

Section 4.14.

 

Permits, Licenses, etc

     91  

Section 4.15.

 

Regulations T, U and X

     91  

Section 4.16.

 

Insurance

     91  

Section 4.17.

 

Security Interest

     91  

Section 4.18.

 

Solvency

     91  

Section 4.19.

 

OFAC; Anti-Terrorism

     91  

ARTICLE 5

 

AFFIRMATIVE COVENANTS

     92  

Section 5.1.

 

Organization

     92  

Section 5.2.

 

Reporting

     92  

Section 5.3.

 

Insurance

     97  

Section 5.4.

 

Compliance with Laws

     98  

Section 5.5.

 

Taxes

     99  

Section 5.6.

 

New Subsidiaries; Security

     99  

Section 5.7.

 

Deposit Accounts/Securities/Commodities Accounts

     100  

Section 5.8.

 

Records; Inspection

     101  

Section 5.9.

 

Maintenance of Property

     101  

Section 5.10.

 

Further Assurances

     101  

Section 5.11.

 

Designations with Respect to Subsidiaries

     101  

Section 5.12.

 

Use of Proceeds; Use of Letters of Credit

     103  

Section 5.15.

 

Appraisals; Field Exams

     103  

ARTICLE 6

  NEGATIVE COVENANTS      105  

Section 6.1.

 

Debt

     105  

Section 6.2.

 

Liens

     107  

Section 6.3.

 

Investments

     109  

Section 6.4.

 

Acquisitions

     111  

Section 6.5.

 

Agreements Restricting Liens

     111  

Section 6.6.

 

Corporate Actions; Organizational Documents; Fiscal Year

     112  

Section 6.7.

 

Disposition of Assets

     114  

Section 6.8.

 

Restricted Payments

     115  

Section 6.9.

 

Affiliate Transactions

     116  

Section 6.10.

 

Line of Business

     116  

Section 6.11.

 

Sale and Leaseback Transactions

     117  

Section 6.12.

 

Operating Leases

     117  

Section 6.13.

 

Limitation on Hedging

     117  

Section 6.14.

 

Landlord Agreements

     117  

Section 6.15.

 

Reserved

     118  

Section 6.16.

 

Financial Covenants

     118  

Section 6.17.

 

Capital Expenditures

     119  

Section 6.18.

 

Prepayment of Certain Debt and Other Obligations

     119  

 

-2-



--------------------------------------------------------------------------------

ARTICLE 7

  DEFAULT AND REMEDIES      119  

Section 7.1.

 

Events of Default

     119  

Section 7.2.

 

Optional Acceleration of Maturity

     121  

Section 7.3.

 

Automatic Acceleration of Maturity

     122  

Section 7.4.

 

Set-off

     122  

Section 7.5.

 

Remedies Cumulative, No Waiver

     122  

Section 7.6.

 

Application of Payments

     123  

Section 7.7.

 

Equity Right to Cure

     124  

Section 7.8.

 

Currency Conversion After Maturity

     126  

ARTICLE 8

  THE ADMINISTRATIVE AGENTS      126  

Section 8.1.

 

Appointment, Powers, and Immunities

     126  

Section 8.2.

 

Reliance by Administrative Agent

     128  

Section 8.3.

 

Delegation of Duties

     128  

Section 8.4.

 

Indemnification

     128  

Section 8.5.

 

Non-Reliance on Administrative Agent and Other Lenders

     130  

Section 8.6.

 

Resignation of Administrative Agent, Issuing Lender or Swing Line Lender

     130  

Section 8.7.

 

Collateral Matters

     132  

Section 8.8.

 

No Other Duties, Etc

     133  

Section 8.10.

 

Credit Bidding

     133  

ARTICLE 9

  MISCELLANEOUS      134  

Section 9.1.

 

Costs and Expenses

     134  

Section 9.2.

 

Indemnification; Waiver of Damages

     135  

Section 9.3.

 

Waivers and Amendments

     137  

Section 9.4.

 

Severability

     138  

Section 9.5.

 

Survival of Representations and Obligations

     139  

Section 9.6.

 

Binding Effect

     139  

Section 9.7.

 

Lender Assignments and Participations

     139  

Section 9.8.

 

Confidentiality

     143  

Section 9.9.

 

Notices, Etc

     144  

Section 9.10.

 

Usury Not Intended

     145  

Section 9.11.

 

Usury Recapture

     146  

Section 9.12.

 

Payments Set Aside

     146  

Section 9.13.

 

Governing Law

     147  

Section 9.14.

 

Submission to Jurisdiction; Waiver of Venue; Appointment of Agent for Service of
Process

     147  

Section 9.15.

 

Execution in Counterparts

     148  

Section 9.16.

 

Electronic Execution of Assignments

     148  

Section 9.17.

 

Waiver of Jury

     148  

Section 9.18.

 

USA Patriot Act

     148  

Section 9.19.

 

Conflicts with Other Credit Documents

     148  

Section 9.20.

 

Judgment Currency

     149  

Section 9.21.

 

Subordination Agreements

     149  

Section 9.22.

 

Confirmation of Flood Policies and Procedures

     149  

Section 9.23.

 

Keepwell

     149  

Section 9.24.

 

No Fiduciary Duty

     150  

 

-3-



--------------------------------------------------------------------------------

Section 9.25.

 

Cashless Settlement

     150  

Section 9.26.

 

Amendment and Restatement

     150  

Section 9.27.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     151  

Section 9.28.

 

Integration

     151  

 

EXHIBITS:

  

Exhibit A

  

–     Form of Assignment and Acceptance

Exhibit B

  

–     Form of Compliance Certificate

Exhibit C

  

–     Form of Guaranty Agreement

Exhibit D-1

  

–     Form of US Note

Exhibit D-2

  

–     Form of Canadian Note

Exhibit D-3

  

–     Form of Swing Line Note

Exhibit E-1

  

–     Form of Notice of US Borrowing

Exhibit E-2

  

–     Form of Notice of Canadian Borrowing

Exhibit F

  

–     Form of Notice of Continuation or Conversion

Exhibit G

  

–     Form of Notice of Optional Payment

Exhibit H-1

  

–     Form of US Pledge and Security Agreement

Exhibit H-2

  

–     Form of Canadian Security Agreement

Exhibit I-1-I-4

  

–     Forms of US Tax Compliance Certificates

Exhibit J

  

–     Form of Solvency Certificate

Exhibit K

  

–     Form of Asset Coverage Certificate

SCHEDULES:

  

Schedule I

  

–     Pricing Schedule

Schedule II

  

–     Commitments

Schedule III

  

–     Contact Information

Schedule 1.1(a)

  

–     Disqualified Institutions

Schedule 1.1(b)

  

–     Existing Letters of Credit

Schedule 4.1

  

–     Organizational Information

Schedule 4.5

  

–     Owned and Leased Real Properties

Schedule 4.11

  

–     Subsidiaries

Schedule 5.6

  

–     Additional Conditions and Requirements for New Subsidiaries

Schedule 6.1

  

–     Existing Permitted Debt

Schedule 6.2

  

–     Existing Permitted Liens

Schedule 6.3

  

–     Existing Permitted Investments

Schedule 6.12

  

–     Existing Operating Leases

Schedule 6.19

  

–     Subordination Terms

 

-4-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of May 4, 2017 (the
“Agreement”) is among (a) Pioneer Investment, Inc., a Delaware corporation (“US
Borrower”), (b) NCS Multistage Inc., a corporation incorporated pursuant to the
laws of the Province of Alberta, Canada (the “Canadian Borrower”; and together
with the US Borrower, collectively, the “Borrowers”), (c) NCS Multistage
Holdings, Inc., a Delaware corporation (the “Parent”) (d) Pioneer Intermediate,
Inc., a Delaware corporation (“Intermediate Parent” and together with the
Parent, collectively, the “Parent Guarantors”), (e) the Lenders (as defined
below), (f) Wells Fargo Bank, National Association, as Swing Line Lender (as
defined below), the Issuing Lender (as defined below), and as the US
Administrative Agent (as defined below) for the Lenders, and (g) Wells Fargo
Bank, National Association, Canadian Branch, as the Canadian Administrative
Agent (as defined below) for the Lenders.

RECITALS

The US Borrower, certain lenders party thereto (the “Existing Lenders”), HSBC
Bank Canada, in its capacity as a lender and an issuer of letters of credit, and
Wells Fargo, in its capacity as administrative agent, swing line lender and an
issuing lender have previously executed and delivered that certain Credit
Agreement, dated as of August 7, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified, the “Existing Credit Agreement”).

The US Borrower, certain of the Existing Lenders, the Swing Line Lender, Issuing
Lender and Administrative Agents desire to amend and restate the Existing Credit
Agreement in its entirety as hereinafter set forth through the execution of this
Agreement.

It is the intention of the parties hereto that this Agreement is an amendment
and restatement of the Existing Credit Agreement, not a novation of the Existing
Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that (i) the Existing Credit
Agreement is amended and restated (but not novated) in its entirety as set forth
herein and (ii) further agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1.    Certain Defined Terms. The following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the applicable Administrative Agent for its benefit and the ratable
benefit of the Secured Parties or the Canadian Secured Parties, as applicable,
(b) is superior to all other security interests (other than as to Excluded
Perfection Collateral and other than Permitted Liens; provided that no intention
to expressly subordinate the Lien of the Administrative Agents and the Secured
Parties pursuant to the Security Documents is to be implied or expressed by the
permitted existence of such Permitted Liens), (c) secures the Secured
Obligations or the Canadian Secured Obligations, as applicable, (d) is
enforceable against the Credit Party which created such security interest and
(e) except as to Excluded Perfection Collateral, is perfected.



--------------------------------------------------------------------------------

“Acceptance Fee” means a fee payable in Canadian Dollars by the Canadian
Borrower to the Canadian Administrative Agent for the account of the Canadian
Facility Lenders with respect to the acceptance of a B/A or the making of a B/A
Equivalent Advance on the date of such acceptance or loan, calculated on the
face amount of the B/A or the B/A Equivalent Advance at the rate per annum
applicable on such date as set forth in the row labeled “Eurocurrency/BA
Advance” in Schedule I on the basis of the number of days in the applicable
Contract Period (including the date of acceptance and excluding the date of
maturity) and a year of 365 days (it being agreed that the rate per annum
applicable to any B/A Equivalent Advance is equivalent to the rate per annum
otherwise applicable to the discount relating to the Bankers’ Acceptance which
has been replaced by the making of such B/A Equivalent Advance pursuant to
Section 2.18).

“Account Control Agreement” shall mean, as to any deposit account, securities
account or commodities account of any Credit Party held with any bank,
securities intermediary or commodities intermediary, as applicable, an agreement
or agreements in form and substance reasonably acceptable to the applicable
Administrative Agent, among the Credit Party owning such account, the applicable
Administrative Agent and such other bank, securities intermediary or commodities
intermediary, as applicable, governing such account.

“Account Debtor” shall mean an account debtor as defined in the Uniform
Commercial Code, as in effect in the State of New York.

“Acquisition” means the purchase by any Restricted Entity of (a) any business,
division or enterprise, including the purchase of associated assets or
operations of such business, division, or enterprise of a Person, but for the
avoidance of doubt, excludes purchases of equipment with no other tangible or
intangible property associated with such equipment purchase unless such purchase
of equipment involves all or substantially all the assets of the seller, (b) a
majority of the Equity Interests of any Person, or (c) any Equity Interests in
any Subsidiary which serves to increase the Parent’s or any Subsidiary’s
respective equity ownership therein.

“Additional Lender” has the meaning set forth in Section 2.17(a).

“Adjusted Base Rate” means, for any day and for purposes of the US Advances, the
fluctuating rate per annum of interest equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Rate in effect on such day
plus 0.50%, (c) a rate determined by the US Administrative Agent to be the Daily
One-Month LIBOR plus 1.00%, and (d) 0.00%. Any change in the Adjusted Base Rate
due to a change in the Prime Rate, Daily One-Month LIBOR or the Federal Funds
Rate shall be effective on the effective date of such change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Rate.

“Administrative Agents” means, collectively, the US Administrative Agent and the
Canadian Administrative Agent.

“Adjusted EBITDA” means:

(a)    as of the fiscal quarter ended March 31, 2017, consolidated EBITDA for
the two-fiscal quarter period then ended multiplied by two;

(b)    as of the fiscal quarter ending June 30, 2017, consolidated EBITDA for
the three-fiscal quarter period then ended multiplied by 4/3; and

 

2



--------------------------------------------------------------------------------

(c)    as of each fiscal quarter ending on or after September 30, 2017,
consolidated EBITDA for the four-fiscal quarter period then ended.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the applicable Administrative Agent.

“Advance” means a US Advance or a Canadian Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person or any Subsidiary of such Person.

“Agent’s Exchange Rate” for a currency means the rate determined by the US
Administrative Agent to be the rate quoted by the US Administrative Agent as the
spot rate for the purchase by the US Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the US
Administrative Agent may obtain such spot rate from another financial
institution designated by the US Administrative Agent if the US Administrative
Agent does not have as of the date of determination a spot buying rate for any
such currency; and provided further that, as to Letters of Credit, the US
Administrative Agent may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in a Foreign Currency, and any determination shall be presumed
correct absent manifest error.

“Agreement” means this Credit Agreement among the Borrowers, the Lenders, the
Issuing Lender, the Swing Line Lender and the Administrative Agents.

“Agreement Currency” has the meaning set forth in Section 9.20.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fees, the percentage rate per annum which
is applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in Schedule I and subject to further adjustments as
set forth in Section 2.8(e).

“Applicable Period” has the meaning set forth in Section 2.8(e).

“Applicable Pro Rata Share” means, for any Lender, (a) with respect to any US
Commitment, US Advance (including Swing Line Advance) or Letter of Credit
Exposure, such Lender’s US Pro Rata Share and (b) with respect to any Canadian
Commitment or Canadian Advance, such Lender’s Canadian Pro Rata Share.

“Asset Coverage Certificate” means a certificate executed by any chief financial
officer, chief accounting officer, treasurer, controller or similar financial
officer of the US Borrower and who is authorized to bind the US Borrower, on
behalf of the Borrowers, in substantially the same form as Exhibit K.

 

3



--------------------------------------------------------------------------------

“Asset Sale” means (a) any sale, transfer, or other Disposition of any Property,
by any Restricted Entity to any Person other than a Credit Party and (b) any
issuance or sale of any Equity Interests of any Subsidiary of a Restricted
Entity to any Person other than a Credit Party (other than Equity Interests of
the Canadian Borrower issued to Cemblend to maintain its proportionate ownership
in the Canadian Borrower).

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the applicable Administrative
Agent, in substantially the same form as Exhibit A.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the US Borrower and the Swing Line Lender.

“Available Cash Balance” means, at any time, an amount equal to (a) the
aggregate amount of cash and cash equivalents held or owned by (whether directly
or indirectly) or credited to the account of, the Parent and its consolidated
Restricted Subsidiaries minus (b) without duplication, the sum of (i) checks
issued, wires initiated or ACH transfers initiated on such accounts, in any
case, to non-affiliate third parties or to Affiliates on account of transactions
not prohibited under this Agreement, plus (ii) cash and cash equivalents held in
deposit accounts designated solely for payroll or employee benefits.

“B/A Advance” means a B/A accepted and purchased by a Canadian Facility Lender
pursuant to Section 2.18 or a B/A Equivalent Advance made by a Canadian Facility
Lender pursuant to Section 2.18. For greater certainty, all provisions of this
Agreement that are applicable to Bankers’ Acceptances are also applicable,
mutatis mutandis, to B/A Equivalent Advances.

“B/A Borrowing” means a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Advances, as to which a single Contract Period
is in effect.

“B/A Equivalent Advance” shall have the meaning assigned to such term in Section
2.18(h).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankers’ Acceptance” and “B/A” means a non-interest bearing bill of exchange
denominated in Canadian Dollars, drawn by the Canadian Borrower, and accepted by
a Canadian Facility Lender in accordance with this Agreement, and shall include
a depository bill within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Banking Services Provider: (a) commercial credit cards,
(b) stored value cards and (c) other cash and treasury management services
(including, without limitation, controlled disbursement, purchase card
arrangements, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

4



--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations of any Credit
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Provider” means any Lender (other than a Defaulting Lender) or
Affiliate of a Lender (other than a Defaulting Lender) that provides Banking
Services to any Credit Party.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate, the Canadian (Cdn) Base Rate or the Canadian (US) Base Rate.

“Borrowers” has the meaning set forth in the preamble of this Agreement.

“Borrowing” means a B/A Borrowing, US Revolving Borrowing, a Canadian Revolving
Borrowing or a Swing Line Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Legal Requirements of, or are
in fact closed in, the city or state where the US Administrative Agent’s office
with respect to Advances denominated in Dollars is located and:

(a)     if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Advance, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Advance, means any such day (i) on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market, and (ii) on which banks are not required or authorized by law
to close in Toronto, Canada;

(b)     if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in Canadian Dollars, means any such day on which dealings in
deposits in Canadian Dollars are conducted by and between banks in Toronto,
Ontario, Calgary, Alberta or other applicable offshore interbank market for
Canadian Dollars;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in Euros, means any such day (i) on which dealings in
deposits in Euros are conducted by and between banks in London, England, or
other applicable offshore interbank market for Euros, and (ii) on which banks
are not required or authorized by law to close in Toronto, Canada; and

(d)     if such day also relates to any other fundings, disbursements,
settlements and payments under the Canadian Facility, means any such day on
which banks are not required or authorized by law to close in Calgary, Canada or
Toronto, Canada.

“Canadian Administrative Agent” means Wells Fargo Bank, National Association,
Canadian Branch.

“Canadian Advance” means an advance denominated in a Designated Currency as a
part of a Canadian Borrowing and refers to either a Canadian (US) Base Rate
Advance, a Canadian (Cdn) Base Rate Advance, a Eurocurrency Advance, or a B/A
accepted and purchased by a Canadian Facility Lender pursuant to Section 2.18
and B/A Equivalent Advances made by a Lender pursuant to Section 2.18.

 

5



--------------------------------------------------------------------------------

“Canadian Anti-Terrorism and Economic Sanctions Laws” means the anti-terrorist
provisions of the Criminal Code (Canada), the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), the United Nations Suppression
of Terrorism Regulations, the Anti-terrorism Act (Canada), the Special Economic
Measures Act (Canada), the United Nations Act (Canada), the Export and Import
Permits Act (Canada), the Corruption of Foreign Public Officials Act (Canada),
and all regulations and orders made thereunder.

“Canadian Asset Coverage Ratio” means, as of any date of determination, (a) the
sum of (i) 80% of the Eligible Canadian Receivables and (ii) 50% of the Eligible
Canadian Inventory to (b) the Canadian Outstandings on such date of
determination.

“Canadian Benefit Plans” means all employee benefit plans of any nature or kind
whatsoever that are not Canadian Pension Plans and are maintained or contributed
to by the Canadian Borrower or any other Restricted Subsidiary of the Parent
organized under the laws of Canada or any province in Canada, in each case
covering employees in Canada.

“Canadian Borrowing” means a B/A Borrowing or a Canadian Revolving Borrowing.

“Canadian (Cdn) Base Rate” means, on any day, the rate per annum equal to the
greater of (a) the annual rate of interest announced from time to time by Royal
Bank of Canada as its prime rate in effect at its principal office in Toronto on
such day for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada; and (b) the annual rate of interest equal to
the sum of (i) the CDOR Rate in effect on such day and (ii) 1.00%.

“Canadian (Cdn) Base Rate Advance” means a Canadian Advance in Canadian Dollars
that bears interest as provided in the definition of Canadian (Cdn) Base Rate.

“Canadian Collateral” means all “Collateral” or “Mortgaged Property” or similar
terms used in the Canadian Security Documents and Mortgages pertaining to
Canadian real property, as applicable. The Canadian Collateral shall not include
any Excluded Properties (Canada).

“Canadian Commitment” means, for each Canadian Facility Lender, the obligation
of such Canadian Facility Lender to advance to the Canadian Borrower the amount
set forth opposite such Canadian Facility Lender’s name on Schedule II as its
Canadian Commitment, or if such Canadian Facility Lender has entered into any
Assignment and Acceptance, set forth for such Canadian Facility Lender as its
Canadian Commitment in the Register, as such amount may be reduced pursuant to
Section 2.1(c)(i) or (d) or increased pursuant to Section 2.17; provided that,
after the Maturity Date, the Canadian Commitment for each Canadian Facility
Lender shall be zero. The aggregate amount of all Canadian Commitments on the
Closing Date is $25,000,000.00.

“Canadian Credit Party” means the Canadian Borrower and the Canadian Guarantors.

“Canadian Dollars” and “C$” means the lawful money of Canada.

“Canadian Facility” means the revolving credit facility described in Section
2.1(b).

“Canadian Facility Lenders” means Lenders having a Canadian Commitment or if
such Canadian Commitments have been terminated, Lenders that are owed Canadian
Advances.

 

6



--------------------------------------------------------------------------------

“Canadian Guarantors” means any Canadian Subsidiary that now or hereafter
execute the Guaranty or a joinder or supplement thereto.

“Canadian Majority Lenders” means (a) at any time when there are more than two
Canadian Facility Lenders, two or more Canadian Facility Lenders holding greater
than 50% of the sum of the unutilized Canadian Commitments plus the Canadian
Outstandings, and (b) at any time when there are one or two Canadian Facility
Lenders, all Canadian Facility Lenders; provided that, in any event, (i) the
Canadian Commitment of, and the portion of the Advances held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Canadian Majority Lenders unless all Canadian Facility Lenders are Defaulting
Lenders, and (ii) the aggregate Maximum Exposure Amount of any Lender and its
Affiliates shall be treated as the Maximum Exposure Amount of one Lender for
purposes of this definition.

“Canadian Note” means a promissory note made by the Canadian Borrower payable to
a Canadian Facility Lender in the amount of such Canadian Facility Lender’s
Canadian Commitment, in substantially the same form as Exhibit D-2.

“Canadian Outstandings” means, as of any date of determination, the Dollar
Equivalent of the aggregate outstanding amount of all Canadian Advances.

“Canadian Pension Plans” means each plan that is considered to be a pension plan
for the purposes of any applicable pension benefits standards statute and/or
regulation in Canada established, maintained or contributed to by the Canadian
Borrower or any other Restricted Subsidiary of the Parent organized under the
laws of Canada or any province of Canada for its employees or former employees.

“Canadian Pro Rata Share” means, at any time with respect to any Canadian
Facility Lender, (i) ratio (expressed as a percentage) of such Lender’s
aggregate outstanding Canadian Advances plus any unfunded Canadian Commitments
at such time to the total aggregate outstanding Canadian Advances and unfunded
Canadian Commitments at such time, or (ii) if no Canadian Advances and no
Canadian Commitments are then outstanding, then “Canadian Pro Rata Share” shall
mean the “Canadian Pro Rata Share” most recently in effect, after giving pro
forma effect to any Assignment and Acceptances.

“Canadian Reference Bank” means Royal Bank of Canada, or its successors and
assigns, or such other Schedule I Bank as agreed to from time to time by the
Canadian Borrower and the Canadian Administrative Agent.

“Canadian Revolving Borrowing” means a borrowing consisting of simultaneous
Canadian Advances of the same Type made by the Canadian Facility Lenders
pursuant to Section 2.1.

“Canadian Secured Obligations” means the Secured Obligations owing by the
Canadian Borrower or any Canadian Guarantor.

“Canadian Secured Parties” means the Canadian Administrative Agent, the Canadian
Facility Lenders, and the Banking Services Providers and Swap Counterparties who
are owed any Canadian Secured Obligations.

“Canadian Security Agreement” means the security agreement among the Canadian
Credit Parties and the Canadian Administrative Agent in substantially the same
form as Exhibit H-2.

 

7



--------------------------------------------------------------------------------

“Canadian Security Documents” means the Canadian Security Agreement, and each
other Security Document to which any Canadian Credit Party is a party and that
purports to grant a Lien in the assets of any such Person in favor of the
Canadian Administrative Agent for the benefit of the Canadian Secured Parties.

“Canadian Subsidiary” means any Subsidiary of the Parent organized under the
federal laws of Canada or any province or territory thereof.

“Canadian (US) Base Rate” means the greatest of (a) the rate that Royal Bank of
Canada will charge to customers of varying degrees of creditworthiness in Canada
for US Dollar demand loans in Canada; (b) the rate of interest per annum for
such day or, if such day is not a Business Day, on the immediately preceding
Business Day, equal to the sum of the Federal Funds Rate (expressed for such
purpose as a yearly rate per annum in accordance with Section 5.4), plus 1.00%
per annum; and (c) Daily One-Month LIBOR plus 1.00% per annum.

“Canadian (US) Base Rate Advance” means a Canadian Advance in Dollars that bears
interest as provided in the definition of Canadian (US) Base Rate.

“Capital Expenditure Amount” means (a) for the fiscal year ending December 31,
2017, $15,000,000 and (b) for each fiscal year thereafter the sum of (i)
$15,000,000 plus (ii) 100% of the unutilized portion of the Capital Expenditure
Amount from the immediately preceding fiscal year; provided that (x) any
utilization of the Capital Expenditure Amount shall be applied first to reduce
the carry-over component in clause (b) (ii) above before being applied to reduce
the components in clause (b)(i) above, and (B) the unutilized portion of the
Capital Expenditure Amount may be carried forward only to the immediately
following fiscal year.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person; provided
that operating leases that are classified as such on the date of this Agreement
shall continue to be so classified hereunder notwithstanding any subsequent
change in GAAP that would require them to be capitalized.

“Cash Collateral Account” means a special cash collateral account pledged to the
US Administrative Agent containing cash deposited pursuant to the terms hereof
to be maintained with the US Administrative Agent in accordance with Section
2.2(h).

“Cash Collateralize” means, to pledge and deposit with or deliver to the US
Administrative Agent, for the benefit of the Issuing Lender, the Swing Line
Lender or one or more of the Secured Parties, as collateral for Letter of Credit
Obligations, Obligations with respect to Swing Line Advances or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations or
Swing Line Advances, cash or deposit account balances or, if the US
Administrative Agent, Swing Line Lender and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the US
Administrative Agent. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

8



--------------------------------------------------------------------------------

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person.

“CDOR Rate” means, for each day in any period, the annual rate of interest that
is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Interest Period (or the
relevant Contract Period for purposes of B/A Advances, or for a term of 30 days
for purposes of determining the Canadian (Cdn) Base Rate) appearing on the
Reuters Monitor Screen Page CDOR at approximately 10:00 a.m. (Toronto, Ontario
time), on such date, or if such date is not a Business Day, on the immediately
preceding Business Day; provided that if such rate does not appear on the
Reuters Monitor Screen Page CDOR as contemplated, then the CDOR Rate on such
date shall be (a) for B/A Advances, the arithmetic average of the Discount Rate
quoted by each Schedule I Bank (determined by the Canadian Administrative Agent
as of 10:00 a.m. (Toronto, Ontario time) on such date) and (b) for all other
purposes, the rate quoted by the Canadian Reference Bank as its annual discount
rate (determined by the applicable Administrative Agent as of 10:00 a.m.
(Toronto, Ontario time) on such date), in each case that would be applicable to
Canadian Dollar bankers’ acceptances for the relevant period quoted by such bank
as of 10:00 a.m. (Toronto, Ontario time) on such date or, if such date is not a
Business Day, on the immediately preceding Business Day. No adjustment shall be
made to account for the difference between the number of days in a year on which
the rates referred to in this definition are based and the number of days in a
year on the basis of which interest is calculated in this Agreement.
Notwithstanding the foregoing, if the CDOR Rate at any determination shall be
less than zero, such rate shall be deemed to be zero for purposes of such
determination under this Agreement.

“Cemblend” means Cemblend Systems, Inc., a corporation incorporated pursuant to
the laws of Alberta.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, applicable state and local analogs, and all rules and
regulations and requirements promulgated thereunder in each case as now or
hereafter in effect.

“Change in Control” means the occurrence of any of the following events:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Permitted Holders becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% or more of the equity securities of the
Parent Guarantor entitled to vote for members of the board of directors or
equivalent governing body of the Parent Guarantor on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right),

(b)    after the Closing Date, during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent Guarantor cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first

 

9



--------------------------------------------------------------------------------

day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body,

(c)     the Parent Guarantor shall fail to, directly or indirectly, own 100% of
the Equity Interests (including the Voting Securities) of US Borrower, or

(d)    the Parent Guarantor shall fail to, directly or indirectly, own 100% of
the Equity Interests (including the Voting Securities) of Canadian Borrower
(excluding any exchangeable shares of the Canadian Borrower currently held by
Cemblend).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives made or issued by any Governmental
Authority thereunder or in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class” has the meaning set forth in Section 1.4.

“Closing Date” means May 4, 2017.

“Code” means the Internal Revenue Code of 1986, and the regulations and
published interpretations thereof.

“Collateral” means, collectively, all of the US Collateral and the Canadian
Collateral.

“Commitment Fees” means the fees payable in Dollars required under Section
2.7(a) and Section 2.7(b).

“Commitment Increase” has the meaning set forth in Section 2.17(a).

“Commitments” means, as to any Lender, its US Commitment and its Canadian
Commitments, if applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning set forth in Section 9.9(b)(i).

 

10



--------------------------------------------------------------------------------

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the US Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit B.

“Computation Date” means (a) the last Business Day of each calendar quarter,
(b) the date of any proposed Advance or Letter of Credit, (c) the date of any
reduction of Commitments, (d) the date of any increase in the Commitments,
(e) the date of any reallocation provided in Section 2.15, and (f) after an
Event of Default has occurred and is continuing, any other Business Day at the
US Administrative Agent’s discretion or upon instruction by the Majority
Lenders.

“Contract Period” means the term of a B/A Advance selected by the Canadian
Borrower in accordance with Section 2.18, commencing on the date of such B/A
Advance and expiring on a Business Day which shall be one month, two months,
three months or six months thereafter, provided that (a) subject to clause
(b) below, each such period shall be subject to such extensions or reductions as
may be reasonably determined by the Canadian Administrative Agent to ensure that
each Contract Period shall expire on a Business Day, and (b) no Contract Period
shall extend beyond the Maturity Date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership, by contract, or otherwise, and the terms “Controlled by” or
“under common Control with” shall have the correlative meanings.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Convert,” “Conversion,” and “Converted” each refers to (a) a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.4(b),
(b) a conversion of B/A Advances into Canadian (Cdn) Base Rate Advances pursuant
to Section 2.4(b) and (c), or (c) a conversion of Canadian (Cdn) Base Rate
Advances into B/A Advances pursuant to Section 2.4(b) and (c).

“Covenant Cure Payment” shall have the meaning set forth in Section 7.7 hereof.

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranty, the Notices of Borrowing, the
Notices of Conversion, the Security Documents, any AutoBorrow Agreement, the Fee
Letter and each other agreement, instrument, or document executed by any Credit
Party at any time in connection with this Agreement.

“Credit Parties” means the Borrowers and the Guarantors.

“Cure Right” shall have the meaning set forth in Section 7.7 hereof.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurocurrency Rate then in effect for delivery for a one month period.

“DBRS” means DBRS Ltd. or Dominion Bond Service Ltd.

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money; (b) obligations under letters of credit and
agreements relating to the issuance of letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar instruments; (c) obligations of such

 

11



--------------------------------------------------------------------------------

Person evidenced by bonds, debentures, notes or other similar instruments;
(d) obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property (such obligations including,
without limitation, any earn-out obligations, contingent obligations, or other
similar obligations associated with such purchase) but excluding (i) any earn
out obligation or purchase price adjustment until such obligation or adjustment
becomes a liability on the statement of financial position or balance sheet
(excluding the footnotes thereto) in accordance with GAAP and (ii) trade
accounts payable in the ordinary course of business and, in each case, not past
due for more than 90 days after the date on which such trade account payable was
originally invoiced; (f) obligations of such Person as lessee under Capital
Leases and obligations of such Person in respect of synthetic leases;
(g) obligations of such Person under any Hedging Arrangement; (h) all
obligations of such Person to mandatorily purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person on a date certain or upon the occurrence of certain events or
conditions, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends (which obligations, for the avoidance of doubt, do not include
any obligations to issue common Equity Interests); (i) the Debt of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer, but only to the extent to which there is recourse
to such Person for the payment of such Debt; (j) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) of such Person to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (i) above; and
(k) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) secured by any Lien on or in respect of any Property of
such Person, but if recourse is only to such Property, then only to the extent
of the lesser of the amount of the Debt secured thereby and the fair market
value of the Property subject to such Lien.

“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States, (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement
Act (Canada), (d) the Winding-up and Restructuring Act (Canada), and (e) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to 2.00% plus the rate otherwise
applicable to the applicable Advances as provided in Section 2.8(a), (b), or
(c).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the US Administrative Agent and the US Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the US Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Advances) within two Business Days of the
date when due, (b) has notified the US Borrower, the US Administrative Agent,
Issuing Lender or the Swing Line Lender in writing that it does not intend to

 

12



--------------------------------------------------------------------------------

comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
US Administrative Agent or the US Borrower, to confirm in writing to the US
Administrative Agent and the US Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the US Administrative Agent and the US Borrower in form
and substance reasonably satisfactory to the US Administrative Agent and the US
Borrower), or (d) is, or has a direct or indirect parent company that is,
(i) the subject of a proceeding under any Debtor Relief Law, (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the US Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the US
Borrower, the Issuing Lender, the Swing Line Lender and each Lender under the
applicable Facility.

“Designated Currency” means, subject to Section 1.6, (a) for Swing Line Advances
and Base Rate Advances under the US Facility, Dollars, (b) for Eurocurrency
Advances under the US Facility, Dollars, Canadian Dollars or Euros, (c) for
Letters of Credit, Dollars and Canadian Dollars, (d) for B/As and B/A Equivalent
Advances, Canadian Dollars, (e) for Eurocurrency Advances under the Canadian
Facility, Dollars, (f) for Canadian (US) Base Rate Advance, Dollars, and (g) for
Canadian (Cdn) Base Rate Advance, Canadian Dollars.

“Discount Proceeds” means for any B/A (or, as applicable, any B/A Equivalent
Advance), an amount (rounded to the nearest whole cent, and with one-half of one
cent being rounded up) calculated on the applicable Borrowing date by
multiplying:

(a)    the face amount of the B/A (or, as applicable, any B/A Equivalent
Advance); by

(b)    the quotient of one divided by the sum of one plus the product of:

(i)    the Discount Rate (expressed as a decimal) applicable to such B/A (or, as
applicable, any B/A Equivalent Advance), and

(ii)    a fraction, the numerator of which is the number of days in the Contract
Period of the B/A (or, as applicable, any B/A Equivalent Advance) and the
denominator of which is 365,

with such quotient being rounded up or down to the fifth decimal place and
.000005 being rounded up.

 

13



--------------------------------------------------------------------------------

“Discount Rate” means (a) with respect to any Lender that is a Schedule I Bank,
as applicable to a B/A being purchased by such Lender on any day, the CDOR Rate;
and (b) with respect to any Lender that is not a Schedule I Bank, as applicable
to a B/A being purchased by such Lender on any day, the lesser of (A) the CDOR
Rate plus 10 basis points (0.10%), and (B) the average (as determined by the
Canadian Administrative Agent in good faith) of the respective percentage
discount rates (expressed to two decimal places and rounded upward, if not in an
increment of 1/100th of 1%, to the nearest 0.01%) quoted by the Schedule II/III
Reference Banks as the percentage discount rates at which the Schedule II/III
Reference Banks would, in accordance with their normal market practices, at or
about 10:00 a.m. (Toronto, Ontario time) on such date, be prepared to purchase
bankers’ acceptances accepted by the Schedule II/III Reference Banks having a
face amount and term comparable to the face amount and term of such B/A.

“Disposition” means any sale, lease, transfer, assignment, conveyance, or other
disposition of any Property, excluding the granting of a Lien; “Dispose” or
similar terms shall have correlative meanings.

“Disqualified Institution” shall mean the Persons identified in writing to the
Administrative Agents by the Borrowers at least two Business Days prior to the
Closing Date.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, and subject to Section 1.6(b), the
equivalent amount thereof in Dollars at such time on the basis of the Agent’s
Exchange Rate (determined in respect of the most recent Computation Date) for
the purchase of Dollars with such Foreign Currency.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means for the Parent and its Restricted Subsidiaries, on a consolidated
basis for any period, consolidated Net Income for such period, adjusted by:

(a) adding thereto, without duplication, in each case (except with respect to
clause (xi) below) only to the extent (and in the same proportion) deducted in
determining such consolidated Net Income:

(i)     Interest Expense,

(ii)     Income Tax Expense,

(iii)     non-cash impairment charge or asset write-off and the amortization of
intangibles,

(iv)    other non-cash charges,

(v)    losses on Dispositions of capital assets outside the ordinary course of
business,

(vi)    costs of legal settlements, fines, judgments or orders to the extent
reimbursed by insurance or any other Person that is not the Parent or any
Subsidiary,

(vii)     amortization and depreciation,

 

14



--------------------------------------------------------------------------------

(viii)     the following items provided that the aggregate amount of all items
added back under this clause (viii) shall not exceed $3,500,000 for such period:

(A)    unusual or non-recurring items (including, for the avoidance of doubt,
charges, accruals, reserves or expenses attributable to the undertaking or
implementation of cost savings initiatives, operating expense reductions and
other restructuring and integration charges),

(B)    the amount of management, consulting, advisory, monitoring, and board of
director fees paid to, and third party out of pocket expenses reimbursed to,
John Deane, Michael McShane or any other industry executive appointed to the
board of directors of any Credit Party,

(C)    the amount of third party, out-of-pocket expenses reimbursed to the
Permitted Holders (or their respective Affiliates or management companies) for
expenses incurred by the Permitted Holders (or their respective Affiliates or
management companies) on behalf of, or pertaining to, the Parent or its
Subsidiaries, and

(D)    cash charges and expenses incurred in connection with the issuance or
offering of Equity Interests (other than in connection with the Qualified IPO),
Dispositions outside the ordinary course of business, recapitalizations,
mergers, consolidations or amalgamations, or option buyouts, provided that
(i) such transaction is permitted under this Agreement and (ii) such charges and
expenses are non-recurring with respect to such transaction,

(ix)    non-recurring cash charges and expenses (including severance payments)
incurred in connection with any Permitted Acquisition and restructuring costs
associated with single or one-time events incurred in connection with any
Permitted Acquisition; provided that, the aggregate amount added back under this
clause (ix) in any such period shall not exceed 7.5% of EBITDA (after giving
effect to all additions and subtractions provided for in this definition of
EBITDA, including this clause (ix)),

(x)    (A) cash charges and expenses paid and incurred in connection with the
Transactions, (B) cash charges, fees and expenses incurred in connection with
any amendment or modification of the Credit Documents or the Obligations, and
(C) cash charges to the extent actually reimbursed by third parties pursuant to
indemnification provisions in applicable binding contracts which are not being
contested,

(xi)    business interruption insurance proceeds actually received by any Credit
Party in an amount representing the earnings for the applicable period that such
proceeds are intended to replace,

(xii)    unrealized net losses in the fair market value of any Hedging
Arrangement,

(xiii)    the amount of any expense or deduction associated with any Restricted
Subsidiary of the US Borrower and attributable to any non-controlling Equity
Interest and/or minority interest of any third party,

(xiv)    cash actually received during the calculation period and not included
in Net Income for such period but only to the extent that the non-cash gain
relating to such cash receipt was deducted in the calculation of EBITDA pursuant
to clause (b)(ii) below for any previous calculation period and not added back,

(xv)    net income of any Joint Venture of the Parent for any calculation period
but only to the extent such net income is distributed by such Joint Venture in
the form of cash dividends or distributions and the amount thereof is not
subsequently distributed, contributed or otherwise transferred to such Joint
Venture during such period,

 

15



--------------------------------------------------------------------------------

(xvi)    extraordinary items,

(xvii)    cash charges and expenses incurred and/or accrued in connection with
the Qualified IPO for the period ending June 30, 2017 not to exceed $5,000,000
in the aggregate, and

(b) subtracting therefrom, without duplication, in each case only to the extent
(and in the same proportion) included (as opposed to deducted) in determining
such consolidated Net Income:

(i)    extraordinary items,

(ii)    non-cash gains, including unrealized net gains in the fair market value
of any Hedging Arrangement and non-cash gains resulting from non-recurring
events or circumstances for such period, and

(iii)    all other non-cash items of income which were included in determining
such Net Income (other than the accrual of revenue or recording of receivables
in the ordinary course of business),

provided that such EBITDA shall be subject to pro forma adjustments pursuant to
Section 1.7 for Permitted Acquisitions and Non-ordinary Course Asset Sales
assuming that such transactions had occurred on the first day of the
determination period, which adjustments shall, in each case, be made in
accordance with the guidelines for pro forma presentations set forth by the SEC
or in a manner otherwise reasonably acceptable to the US Administrative Agent
and subject to supporting documentation reasonably acceptable to the US
Administrative Agent, in each case, certified by a Responsible Officer of the
Parent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.7(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.7(b)(iii)); provided that, in no event,
shall a Disqualified Institution constitute an Eligible Assignee without the
prior written consent of the US Borrower (which consent may be given or withheld
in the US Borrower’s sole and absolute discretion).

 

16



--------------------------------------------------------------------------------

“Eligible Canadian Inventory” means, at any time, Inventory then owned by any
Canadian Credit Party in which the Canadian Administrative Agent has an
Acceptable Security Interest but specifically excluding Inventory which meets
any of the following conditions or descriptions:

(a)    Inventory with respect to which a written claim exists disputing the
applicable Canadian Credit Party’s title to or right to possession;

(b)    obsolete Inventory;

(c)    damaged Inventory or otherwise not readily saleable or usable in its
present state for the use for which it was manufactured or purchased;

(d)    Inventory that does not comply with any applicable Legal Requirement or
the standards imposed by any Governmental Authority with respect to its
manufacture, use, or sale;

(e)    Inventory that is subject to any agreement (other than customary
agreements giving rise to Priming Liens) which would, in any material respect,
restrict Canadian Administrative Agent’s ability to sell or otherwise dispose of
such Inventory;

(f)    Inventory that is located in a jurisdiction outside the United States or
any state or territory thereof or the District of Columbia or Canada or any
province or territory thereof; and

(g)    Inventory that is subject to any third party’s rights (other than Priming
Liens, inchoate governmental tax Liens and other inchoate Liens arising by
operation of law in Canada) which would be superior to the Lien of Canadian
Administrative Agent created under the Credit Documents.

Inventory which is at any time Eligible Canadian Inventory but which
subsequently would no longer be eligible based on any of the foregoing
exclusions shall forthwith cease to be Eligible Canadian Inventory until such
time as such Inventory subsequently becomes Eligible Canadian Inventory.

“Eligible Canadian Receivables” means, as to the Canadian Credit Parties, on a
consolidated basis and without duplication, all Receivables of such Person, in
each case reflected on its books in accordance with GAAP which conform to the
representations and warranties in Article 4 hereof and in the Security Documents
to the extent such provisions are applicable to the Receivables, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below:

(a)    such Receivable is not subject to an Acceptable Security Interest in
favor of the Canadian Administrative Agent;

(b)    such Receivable is subject to any third party’s rights (other than
inchoate governmental tax Liens and other inchoate Liens arising by operation of
law in Canada) which would be superior to the Lien of the Canadian
Administrative Agent created under the Security Documents;

(c)    such Canadian Credit Party does not have good and marketable title to
such Receivable;

(d)    such Receivable has not been billed substantially in accordance with
billing practices of such Canadian Credit Party in effect on the Closing Date or
such Receivable remains unpaid for more than 120 days from the date of the
invoice in respect of such Receivable;

 

17



--------------------------------------------------------------------------------

(e)    such Receivable does not represent a legal, valid and binding payment
obligation of the Account Debtor thereof enforceable in accordance with its
terms;

(f)    such Receivable is owed by an Account Debtor that the Canadian Credit
Parties deem to be not creditworthy or is owed by an Account Debtor which has
(i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) has had possession of all
or a material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any Debtor Relief
Laws, (iv) has admitted in writing its inability to, or is generally unable to,
pay its debts as they become due, (v) become insolvent, or (vi) ceased operation
of its business;

(g)    the Account Debtor on such Receivable is a Credit Party, an Affiliate of
a Credit Party (other than any operating portfolio company of the Permitted
Holder), or a director, officer or employee of a Credit Party or an Affiliate of
a Credit Party (other than any operating portfolio company of the Permitted
Holder);

(h)    such Receivable, together with all other Receivables due from the same
Account Debtor, comprises more than 35% of the aggregate Eligible Canadian
Receivables (provided, however, that the amount of any such Receivable excluded
pursuant to this clause (i) shall only be the excess of such amount);

(i)    such Receivable is subject to any set-off, counterclaim, defense,
allowance or adjustment, or there has been a dispute, objection or complaint by
the Account Debtor concerning its liability for such Receivable or a claim for
any such set-off, counterclaim, defense, allowance or adjustment by the Account
Debtor thereof (provided, however, that the amount of any such Receivable
excluded pursuant to this clause (j) shall only be only the amount of such
set-off, counterclaim, allowance or adjustment or claimed set-off, counterclaim,
allowance or adjustment);

(j)    such Receivable is owed in a currency other than Dollars, Canadian
Dollars or any other Designated Currency;

(k)    such Receivable is the result of (i) work-in-progress, (ii) finance or
service charges, or (iii) payments of interest;

(l)    such Receivable has been written off the books of any Credit Party or
otherwise designated as uncollectible by any Credit Party; and

(m)    such Receivable is a newly created Receivable resulting from the unpaid
portion of a partially paid Receivable.

In determining the amount of an Eligible Canadian Receivable, (A) the face
amount of such Receivable shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances, payables or
obligations to the Account Debtor (including any amount that any Canadian Credit
Party may be obligated to rebate to an Account Debtor pursuant to the terms of
any agreement or understanding (written or oral)), (ii) all taxes, duties or
other governmental charges included in such Receivable, and (iii) the aggregate
amount of all cash received in respect of such Receivable but not yet applied by
any Canadian Credit Party to reduce the amount of such Receivable and (B) if
such Receivable is owed in Canadian Dollars, the Dollar Equivalent of such
Receivable shall be used.

 

18



--------------------------------------------------------------------------------

“Eligible US Inventory” means, at any time, Inventory then owned by any US
Credit Party and in which the US Administrative Agent has an Acceptable Security
Interest but specifically excluding Inventory which meets any of the following
conditions or descriptions:

(a)    Inventory with respect to which a written claim exists disputing the
applicable US Credit Party’s title to or right to possession;

(b)    obsolete Inventory;

(c)    damaged Inventory or otherwise not readily saleable or usable in its
present state for the use for which it was manufactured or purchased;

(d)    Inventory that does not comply with any applicable Legal Requirement or
the standards imposed by any Governmental Authority with respect to its
manufacture, use, or sale;

(e)    Inventory that is subject to any agreement (other than customary
agreements giving rise to Priming Liens) which would, in any material respect,
restrict US Administrative Agent’s ability to sell or otherwise dispose of such
Inventory;

(f)    Inventory that is located in a jurisdiction outside the United States or
any state or territory thereof or the District of Columbia or Canada or any
province or territory thereof; and

(g)    Inventory that is subject to any third party’s rights (other than Priming
Liens, inchoate governmental tax Liens and other inchoate Liens arising by
operation of law in US) which would be superior to the Lien of US Administrative
Agent created under the Credit Documents.

Inventory which is at any time Eligible US Inventory but which subsequently
would no longer be eligible based on any of the foregoing exclusions shall
forthwith cease to be Eligible US Inventory until such time as such Inventory
subsequently becomes Eligible US Inventory.

“Eligible US Receivables” means, as to the US Credit Parties, on a consolidated
basis and without duplication, all Receivables of such Person, in each case
reflected on its books in accordance with GAAP which conform to the
representations and warranties in Article 4 hereof and in the Security Documents
to the extent such provisions are applicable to the Receivables, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below:

(a)    such Receivable is not subject to an Acceptable Security Interest in
favor of the US Administrative Agent;

(b)    such Receivable is subject to any third party’s rights (other than
inchoate governmental tax Liens and other inchoate Liens arising by operation of
law in Canada) which would be superior to the Lien of the US Administrative
Agent created under the Security Documents;

(c)    such US Credit Party does not have good and marketable title to such
Receivable;

 

19



--------------------------------------------------------------------------------

(d)    such Receivable has not been billed substantially in accordance with
billing practices of such US Credit Party in effect on the Closing Date, or such
Receivable remains unpaid for more than 120 days from the date of the invoice in
respect of such Receivable;

(e)    such receivable does not represent a legal, valid and binding payment
obligation of the Account Debtor thereof, enforceable in accordance with its
terms;

(f)    such Receivable is owed by an Account Debtor that the US Credit Parties
deem to be not creditworthy or is owed by an Account Debtor which has
(i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) has had possession of all
or a material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any Debtor Relief
Laws, (iv) has admitted in writing its inability to, or is generally unable to,
pay its debts as they become due, (v) become insolvent, or (vi) ceased operation
of its business;

(g)    the Account Debtor on such Receivable is a Credit Party, an Affiliate of
a Credit Party (other than any operating portfolio company of the Permitted
Holder), or a director, officer or employee of a Credit Party or an Affiliate of
a Credit Party (other than any operating portfolio company of the Permitted
Holder);

(h)    such Receivable, together with all other Receivables due from the same
Account Debtor, comprises more than 35% of the aggregate Eligible US Receivables
(provided, however, that the amount of any such Receivable excluded pursuant to
this clause (i) shall only be the excess of such amount);

(i)    such Receivable is subject to any set-off, counterclaim, defense,
allowance or adjustment, or there has been a dispute, objection or complaint by
the Account Debtor concerning its liability for such Receivable or a claim for
any such set-off, counterclaim, defense, allowance or adjustment by the Account
Debtor thereof (provided, however, that the amount of any such Receivable
excluded pursuant to this clause (j) shall only be only the amount of such
set-off, counterclaim, allowance or adjustment or claimed set-off, counterclaim,
allowance or adjustment);

(j)    such Receivable is owed in a currency other than Dollars, Canadian
Dollars or any other Designated Currency;

(k)    such Receivable is the result of (i) work-in-progress, (ii) finance or
service charges, or (iii) payments of interest;

(l)    such Receivable has been written off the books of any Credit Party or
otherwise designated as uncollectible by any Credit Party; and

(m)    such Receivable is a newly created Receivable resulting from the unpaid
portion of a partially paid Receivable.

(n)    In determining the amount of an Eligible US Receivable, (A) the face
amount of such Receivable shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances, payables or
obligations to the Account Debtor (including any amount that any US Credit Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)), (ii) all taxes, duties or

 

20



--------------------------------------------------------------------------------

other governmental charges included in such Receivable, and (iii) the aggregate
amount of all cash received in respect of such Receivable but not yet applied by
any US Credit Party to reduce the amount of such Receivable and (B) if such
Receivable is not owed in US Dollars, the Dollar Equivalent of such Receivable
shall be used.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8) (1988).

“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or written notice of potential or actual
responsibility or violation which seeks to impose liability under any
Environmental Law.

“Environmental Law” means all applicable federal, state, provincial, and local
laws, rules, regulations, ordinances, orders, decisions, enforceable agreements,
and other Legal Requirements, including duties imposed under common law, now or
hereafter in effect and relating to, or in connection with the Environment,
including without limitation CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, or toxic
substances, materials or wastes; or (d) the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous,
or toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, approval, registration or
other authorization under Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
profits interests, participations, or other equivalents (however designated) of
corporate stock, membership interests or partnership interests (or any other
ownership interests) of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests by any Restricted Entity (including pursuant to the Qualified IPO)
other than Equity Interests issued (a) to a Credit Party, and (b) pursuant to
employee or director and officer stock option plans in the ordinary course of
business.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance (including
the Qualified IPO), all cash and cash equivalent investments received by any
Restricted Entity from such Equity Issuance (other than from any other Credit
Party) after payment of, or provision for, all underwriter fees and expenses,
SEC and blue sky fees, printing costs, fees and expenses of accountants, lawyers
and other professional advisors, brokerage commissions and other out-of-pocket
fees and expenses actually incurred by any Restricted Entity in connection with
such Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

21



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the participating member states of
the EMU.

“Eurocurrency Advance” means an US Advance or a Canadian Advance that bears
interest based upon the Eurocurrency Rate (other than Advances that bear
interest based upon the Daily One Month LIBOR).

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurocurrency Base Rate” means:

(a)    for US Advances denominated in any currency (other than Canadian
Dollars) (i) in determining Eurocurrency Rate for purposes of the “Daily One
Month LIBOR”, the rate per annum for deposits in the relevant currency quoted by
the US Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “Daily One-Month LIBOR” or the “LIBOR
Market Index Rate”, as the inter-bank offered rate in effect from time to time
for delivery of funds for one (1) month in amounts approximately equal to the
principal amount of the applicable Advances; provided that, the US
Administrative Agent may base its quotation of the inter-bank offered rate upon
such offers or other market indicators of the inter-bank market as the US
Administrative Agent in its reasonable discretion deems appropriate including,
but not limited to, the rate determined under the following clause (ii),
however, any such LIBOR Market Index Rate determined under this proviso shall be
consistent with the LIBOR Market Index Rate for similar durations and amounts
offered by the US Administrative Agent to its customers generally; and (ii) in
determining Eurocurrency Rate for all other purposes, the rate per annum
(rounded upward to the nearest whole multiple of 1/8th of 1%) equal to the
interest rate per annum set forth on the Reuters Reference LIBOR1 page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, as determined by the US Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in the relevant currency in the London interbank market) as the
London Interbank Offered Rate, for deposits in the relevant currency, as
applicable, at 11:00 a.m. (London, England time) two Business Days before the
first day of the applicable Interest Period and for a period equal to such
Interest Period; provided that, if such quotation is not available for any
reason, then for purposes of this clause (ii), Eurocurrency Base Rate shall then
be the rate reasonably determined by the US Administrative Agent to be the rate
at which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Advances
being made, continued or converted by the US Facility Lenders and with a term
equivalent to such Interest Period would be offered by the US Administrative
Agent’s London Branch (or other branch or Affiliate of the US Administrative
Agent, or in the event that the US Administrative Agent does not have a London
branch, the London branch of a US Facility Lender chosen by the US
Administrative Agent) to major banks in the London or other offshore inter-bank
market for the relevant currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period);

(b)    for US Advances denominated in Canadian Dollars, the CDOR Rate; and

(c)    for Canadian Advances denominated in Dollars (i) in determining
Eurocurrency Rate for purposes of the “Daily One Month LIBOR”, the rate per
annum for deposits in Dollars quoted by the US Administrative Agent for the
purpose of calculating effective rates of interest for loans making reference to
the “Daily One-Month LIBOR” or the “LIBOR Market Index Rate”, as the inter-bank
offered rate in

 

22



--------------------------------------------------------------------------------

effect from time to time for delivery of funds for one (1) month in amounts
approximately equal to the principal amount of the applicable Advances; provided
that, the US Administrative Agent may base its quotation of the inter-bank
offered rate upon such offers or other market indicators of the inter-bank
market as the US Administrative Agent in its reasonable discretion deems
appropriate including, but not limited to, the rate determined under the
following clause (ii), however, any such LIBOR Market Index Rate determined
under this proviso shall be consistent with the LIBOR Market Index Rate for
similar durations and amounts offered by the US Administrative Agent to its
customers generally; and (ii) in determining Eurocurrency Rate for all other
purposes, the rate per annum (rounded upward to the nearest whole multiple of
1/8th of 1%) equal to the interest rate per annum set forth on the Reuters
Reference LIBOR1 page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, as determined by the US
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
as the London Interbank Offered Rate, for deposits in Dollars, as applicable, at
11:00 a.m. (London, England time) two Business Days before the first day of the
applicable Interest Period and for a period equal to such Interest Period;
provided that, if such quotation is not available for any reason, then for
purposes of this clause (ii), Eurocurrency Base Rate shall then be the rate
reasonably determined by the Canadian Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Advances being made,
continued or converted by the Canadian Facility Lenders and with a term
equivalent to such Interest Period would be offered by the Canadian
Administrative Agent’s London Branch (or other branch or Affiliate of the
Canadian Administrative Agent, or in the event that the US Administrative Agent
does not have a London branch, the London branch of a US Facility Lender chosen
by the US Administrative Agent) to major banks in the London or other offshore
inter-bank market for the Dollars at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period).

“Eurocurrency Rate” means a rate per annum determined by the applicable
Administrative Agent pursuant to the following formula:

 

Eurocurrency Rate =    Eurocurrency Base Rate                                
1.00 – Eurocurrency Reserve    Percentage

Where,

“Eurocurrency Reserve Percentage” means, as of any day, for Advances denominated
in any currency, the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities. The Eurocurrency
Rate for each outstanding Advance shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

Notwithstanding the foregoing, if the Eurocurrency Rate at any determination
shall be less than zero, such rate shall be deemed to be zero for purposes of
such determination under this Agreement.

“Event of Default” has the meaning specified in Section 7.1.

 

23



--------------------------------------------------------------------------------

“Excluded Perfection Collateral” shall mean, unless otherwise elected by the
Administrative Agents during the continuance of an Event of Default,
collectively (a) assets requiring perfection through control agreements (other
than (i) control of Pledged Interests or Pledged Shares (each as defined in the
Security Agreement), and (ii) cash, Liquid Investments, deposit accounts,
commodities accounts and securities accounts, including securities and
entitlements therein to the extent otherwise constituting Collateral), (b)
commercial tort claims, (c) letter of credit rights to the extent a security
interest therein cannot be perfected by the filing of a financing statement
under the UCC or PPSA, (d) any other intellectual property to the extent any
filings would be required with any foreign Governmental Authority (other than
Canada or any province thereof), (e) vehicles and other certificated or titled
equipment and (f) any other Property (i) in which a security interest cannot be
perfected by the filing of a financing statement under the UCC or PPSA, (ii) to
the extent a grant of security interest therein is prohibited by applicable law
or (iii) with respect to which the Administrative Agents have determined, in
their reasonable discretion that the cost of perfecting a security interest in
such Property outweighs the benefit of the Lien afforded thereby.

“Excluded Properties” means Excluded Properties (US) and Excluded Properties
(Canada).

“Excluded Properties (US)” means (a) all fee owned real property of any US
Credit Party with a fair market value of less than $750,000, individually or in
the aggregate (when aggregated with fee owned real property of all US Credit
Parties that constitute Excluded Properties), (b) all leased real property of
any US Credit Party, and (c) the “Excluded Collateral”, as defined in the US
Security Agreement, which includes (i) Excluded JV Equity Interests, as defined
therein, (ii) Excluded Trademark Collateral, as defined therein, (iii) Excluded
Contracts, as defined therein, (iv) Excluded PMSI Collateral, as defined
therein, and (v) all Equity Interests issued by Foreign Subsidiaries other than
65% of the Voting Securities issued by First-Tier Foreign Subsidiaries (but
including 100% of the non-Voting Securities of such Subsidiaries).

“Excluded Properties (Canada)” means (a) all fee owned real property of any
Canadian Credit Party with a fair market value of less than $750,000,
individually or in the aggregate (when aggregated with fee owned real property
of all Canadian Credit Parties that constitute Excluded Properties), (b) all
leased real property of any Canadian Credit Party, and (c) the “Excluded
Collateral”, as defined in the Canadian Security Agreement, which includes
(i) Excluded JV Equity Interests, as defined therein, (ii) Excluded Trademark
Collateral, as defined therein, (iii) Excluded Contracts, as defined therein,
and (iv) Excluded PMSI Collateral, as defined therein.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or gross income
(however denominated), franchise Taxes, and branch profits Taxes, in each

 

24



--------------------------------------------------------------------------------

case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) US federal
withholding Taxes and Canadian withholding Taxes imposed on amounts payable to
or for the account of such Recipient with respect to an applicable interest in a
Letter of Credit, Advance or Commitment (including by reason of such Recipient’s
participation interest in Letters of Credit) pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in a Letter of Credit,
Advance or Commitment (other than pursuant to an assignment request by the US
Borrower under Section 2.14 or reallocation pursuant to Section 2.15) or
(ii) such Recipient changes its Lending Office, except in each case to the
extent that, pursuant to Section 2.13, amounts with respect to such Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
became a party hereto or to such Recipient immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.13(g), (d) any US federal withholding Taxes imposed under FATCA,
(e) Taxes imposed on, or in respect of an obligation to pay an amount to, a
Recipient with which a Credit Party that is a Foreign Subsidiary does not deal
at arm’s length (within the meaning of the Tax Act), and (f) Taxes imposed on a
Recipient that is a “specified shareholder” (within the meaning of Subsection
18(5) of the Tax Act) of a Credit Party that is a Foreign Subsidiary, or that
does not deal at arm’s length with a “specified shareholder” of a Credit Party
that is a Foreign Subsidiary, pursuant to Subsections 214(16) and 212(2) of the
Tax Act. For purposes of clauses (e) and (f) of this definition, any Subsidiary
described in clauses (b), (c) or (d) of the definition of “Foreign Subsidiary”
shall be disregarded in determining whether such Subsidiary is a Foreign
Subsidiary.

“Existing Credit Agreement” has the meaning set forth in the Recitals hereof.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement as set forth on Schedule 1.1(b).

“Exiting Lender” has the meaning set forth in Section 9.26 hereof.

“Extraordinary Receipts” means any proceeds of insurance or any award or other
compensation as a result of a Casualty Event, in each case after payment of any
Taxes attributable to the receipt thereof (including Permitted Tax Distributions
and any such Taxes actually payable by the Parent and its Subsidiaries
attributable to the repatriation of such proceeds).

“Facilities” means, collectively, the US Facility and the Canadian Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the US Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the US Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that (a) certain engagement letter dated March 27, 2017, by
and among the Parent, the Borrowers and the Wells Fargo Parties and (b) that
certain fee letter dated April 3, 2017 among the Parent, the Borrowers and
JPMorgan Chase Bank, N.A.

“Financial Statements” means the consolidated financial statements of the Parent
and its Restricted Subsidiaries, including statements of income, retained
earnings, changes in equity and cash flow for such period as well as a balance
sheet as of the end of such period, all to be prepared in accordance with GAAP.

“First-Tier Foreign Subsidiary” means any Subsidiary of the type described in
clause (a) of the definition of Foreign Subsidiary whose Equity Interests are
owned directly by the Parent or a Domestic Subsidiary of the Parent.

“Foreign Credit Party” has the meaning assigned in Section 9.14.

“Foreign Currency” means any currency other than Dollars.

“Foreign Lender” means any Lender that is not a “US Person.”

“Foreign Subsidiary” means (a) any Subsidiary organized under the laws of any
jurisdiction other than the United States or any state of the United States, or
the District of Columbia, (b) any US Subsidiary that has no material assets
other than the Debt or Equity Interests of one or more Foreign Subsidiaries,
(c) any US Subsidiary that is disregarded as an entity separate from its owner
for U.S. federal tax purposes and the sole owner of which for such purposes is a
corporation organized under the laws of any jurisdiction other than the United
States or any state of the United States, or the District of Columbia, and
(d) any other US Subsidiary acquired after the Closing Date that is a Subsidiary
of an entity organized under the laws of any jurisdiction other than the United
States or any state of the United States, or the District of Columbia (the
“foreign parent”) so long as such foreign parent also becomes a Subsidiary of
the US Borrower as part of such acquisition and such domestic subsidiary
structure was not effected in contemplation of such acquisition.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Lender, such Defaulting Lender’s US Pro Rata Share of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been funded by
it, reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s US Pro Rata Share of outstanding Swing Line Advances other than Swing
Line Advances as to which such Defaulting Lender’s participation obligation has
been funded by it or reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

26



--------------------------------------------------------------------------------

“Funded Debt” means, at any date, the aggregate principal amount of the
following, without duplication:

(a)    all Debt of the type described in clauses (a), (b), (c), (f) and (h) of
the definition of “Debt”;

(b)    all Debt of the type described in clause (i) of the definition of “Debt”,
but only to the extent the underlying Debt is otherwise included in this
definition of “Funded Debt”;

(c)    all Debt of the type described in clause (j) of the definition of “Debt”,
but only to the extent such Debt is a guaranty of Debt otherwise included in
this definition of “Funded Debt”; and

(d)    all Debt of the type described in clause (k) of the definition of “Debt”,
but only to the extent such Lien secures Debt otherwise included in this
definition of “Funded Debt”.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Governmental Authority” means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantors” means the US Guarantors and the Canadian Guarantors.

“Guaranty” means, individually and collectively, the guarantees or amended and
restated guarantees, substantially in the form of Exhibit C or such other form
reasonably acceptable to the Guarantor executing the same and the Administrative
Agents.

“Hawk Waiver Agreement” means a lien waiver and collateral access agreement in
form and substance reasonably satisfactory to the US Administrative Agent
covering the premises located at the following address: P.O. Box 569, Linden,
Alberta, T0M1J0, Canada.

“Hazardous Substance” means any substance or material identified as hazardous or
extremely hazardous pursuant to CERCLA and those regulated as hazardous or toxic
under any other Environmental Law, including without limitation pollutants,
contaminants, petroleum, petroleum products, radionuclides, and radioactive
materials.

“Hazardous Waste” means any substance or material regulated or designated as a
hazardous waste pursuant to any Environmental Law.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices, including
any agreement, contract or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“Income Tax Expense” means for the Parent and its Restricted Subsidiaries, on a
consolidated basis for any period, all foreign, state and federal taxes based on
income or profits (including without limitation Texas franchise taxes) paid or
due to be paid during such period, including Permitted Tax Distributions paid or
due to be paid during such period.

 

27



--------------------------------------------------------------------------------

“Increase Date” has the meaning set forth in Section 2.17(b).

“Increasing Lender” has the meaning set forth in Section 2.17(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the US
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.2(a).

“Interest Coverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) Adjusted EBITDA to (b) Interest Expense for the four fiscal quarter
period; provided that for purposes of calculating the Interest Coverage Ratio
for any period ending on or prior to June 30, 2018, Interest Expense shall be
calculated after giving pro forma effect to the repayment of the outstanding
Term Advances as defined and borrowed under the Existing Credit Agreement on the
Closing Date.

“Interest Expense” means, for any period and with respect to any Person, as
determined in accordance with GAAP, total cash interest expense (net of gross
interest income of the Parent and its Subsidiaries), letter of credit fees and
other fees and expenses incurred by such Person in connection with any Debt for
such period whether paid or accrued (including that are attributable to
obligations which have been or should be, in accordance with GAAP, recorded as
Capital Leases), including, without limitation, all commissions, discounts, and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, fees owed with respect to the Secured Obligations, and net
costs under Hedging Arrangements entered into addressing interest rates (but
excluding (a) fees and expenses associated with the consummation of the
Transactions (whether incurred before or after the Closing Date) or the
Qualified IPO consummated on or concurrently with the Closing Date, (b) fees and
expenses associated with the permitted issuance of Debt or Equity Interests,
whether or not consummated and (c) annual agency fees paid to the US
Administrative Agent; provided that, Interest Expense shall be determined after
giving effect to any net payments made or received by Parent and its
Subsidiaries with respect to interest Hedging Arrangements and shall exclude
upfront costs associated with any Hedging Arrangements).

“Interest Period” means for each Eurocurrency Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurocurrency Advance
is made or deemed made and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below and Section 2.4, and
thereafter, each subsequent period commencing on the day following the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by the applicable Borrower pursuant to the provisions below and
Section 2.4. The duration of each such Interest Period shall be (i) for
Eurocurrency Advances denominated in Dollars, one, three or six months (or 12
months if agreed to by all the relevant affected Lenders), and (ii) for
Eurocurrency Advances denominated in any Foreign Currency (which, for the
avoidance of doubt, are only available to the US Borrower), one, three or six
months, provided that:

(a)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

28



--------------------------------------------------------------------------------

(b)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(c)    the applicable Borrower may not select any Interest Period for any
Advance which ends after the Maturity Date.

“Inventory” means, with respect to any Person, the inventory of every nature and
description, including all goods, merchandise and finished goods now owned or
hereafter acquired and held for sale or lease or furnished or to be furnished
under contracts for service and all additions and accessions thereto and all
documents of title evidencing or representing any part thereof.

“Investment” means, as to any Person, any direct or indirect (a) purchase or
other acquisition of capital stock or other securities of another Person,
(b) loan, advance or capital contribution to, guarantee (by guaranty or other
arrangement) or assumption of Debt of, or purchase or other acquisition of any
other Debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) Acquisition.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Issuing Lender” means Wells Fargo in its capacity as a Lender that issues
Letters of Credit for the account of the US Borrower or any of its Subsidiaries
pursuant to the terms of this Agreement.

“Joint Venture” means, with respect to any Person at any date, any corporation,
limited liability company, partnership, association or other entity as to which
less than a majority of whose outstanding Voting Securities shall at any time be
owned by such Person or one or more Subsidiaries of such Person.

“Judgment Currency” has the meaning set forth in Section 9.20.

“Lead Arranger” means Wells Fargo Securities, LLC in its capacity as a lead
arranger and sole bookrunner.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation, legally binding determination of an
arbitrator (or official interpretation of any of the foregoing) of, and the
terms of any license or permit issued by, any Governmental Authority, including,
but not limited to, Regulations T, U and X.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.14,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term “Lenders” references the US Facility
Lenders, the Swing Line Lender and the Canadian Facility Lenders.

 

29



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the US Borrower and
the US Administrative Agent.

“Lending Party” means the Administrative Agents, the Issuing Lender, the Swing
Line Lender, or any Lender.

“Letter of Credit” means any standby letter of credit or documentary letter of
credit issued or deemed to be issued by the Issuing Lender for the account of
any Credit Party pursuant to the terms of this Agreement, in such form as may be
agreed by the US Borrower and the Issuing Lender. Letters of Credit include the
Existing Letters of Credit.

“Letter of Credit Application” means the Issuing Lender standard form letter of
credit application for standby letters of credit which has been executed by the
US Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Exposure” means, at the date of its determination by the US
Administrative Agent, the Dollar Equivalent of the aggregate outstanding undrawn
amount of Letters of Credit plus the Dollar Equivalent of the aggregate unpaid
amount of all of the US Borrower’s payment obligations under drawn Letters of
Credit.

“Letter of Credit Maximum Amount” means $5,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Letter of Credit Obligations” means any obligations of the US Borrower under
this Agreement in connection with the Letters of Credit, and in determining such
amount, the Dollar Equivalent thereof.

“Leverage Ratio” means, as of the end of each fiscal quarter, the ratio of
(a) the consolidated Funded Debt of the Parent as of the last day of such fiscal
quarter to (b) Adjusted EBITDA.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or any state thereof or the
Government of Canada or any province thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States of America or any
state thereof or the Government of Canada or any province thereof; (b) readily
marketable direct full faith and credit obligations of any state of the United
States of America or any political subdivision thereof or obligations
unconditionally guaranteed by the full faith and credit of such state of the
United States of America or political subdivision thereof, (c) commercial paper
issued by (i) any Lender or any Affiliate of any Lender or (ii) any commercial
banking institutions or corporations rated at least P-1 by Moody’s or A-1 by S&P
(or the equivalent by DBRS); (d) certificates of deposit, time deposits,
overnight bank deposits and bankers’ acceptances issued by (i) any of the
Lenders or (ii) any other commercial banking institution which is a member of
the Federal Reserve System or is listed on Schedule I or II of the Bank

 

30



--------------------------------------------------------------------------------

Act (Canada) and has a combined capital and surplus and undivided profits of not
less than $250,000,000 and rated Aa by Moody’s or AA by S&P (or the equivalent
by DBRS); (e) repurchase agreements which are entered into with any of the
Lenders or any major money center banks included in the commercial banking
institutions described in clause (c) and which are secured by readily marketable
direct full faith and credit obligations of the government of the United States
of America, the Government of Canada or any agency thereof; (f) investments in
any money market fund which holds investments substantially of the type
described in the foregoing clauses (a) through (e); and (g) other investments
made through the US Administrative Agent or its Affiliates and approved by the
US Administrative Agent. All the Liquid Investments described in clauses
(a) through (e) above shall have maturities of not more than 365 days from the
date of issue.

“Liquidity” means, as of a date of determination, the amount equal to (a) the
aggregate US Commitments in effect on such date minus the US Outstandings on
such date, plus (b) the aggregate Canadian Commitments in effect on such date
minus the Canadian Outstandings on such date, plus (c) readily and immediately
available cash held in deposit accounts of any Restricted Entity (other than the
Cash Collateral Account) on such date; provided that, such deposit accounts and
the funds therein shall be unencumbered and free and clear of all Liens and
other third party rights other than a Lien in favor of the applicable
Administrative Agent pursuant to Security Documents and the Liens described in
Section 6.2(g).

“Majority Lenders” means, as of the date of determination, (a) at any time when
there are more than two Lenders, two or more Lenders holding greater than 50% of
the aggregate Maximum Exposure Amount and (b) at any time when there are one or
two Lenders, all Lenders; provided that, (i) in any event, if there are two or
more Lenders, the Maximum Exposure Amount of any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders unless all
Lenders are Defaulting Lenders, (ii) for purposes of this definition, Letter of
Credit Exposure which is not reallocated or Cash Collateralized in accordance
with Section 2.16 shall be deemed to be held by the Lender that is the Issuing
Lender, and (iii) the aggregate Maximum Exposure Amount of any Lender and its
Affiliates shall be treated as the Maximum Exposure Amount of one Lender for
purposes of this definition.

“Material Adverse Change” means a material adverse effect on (a) the business,
assets, financial condition or results of operations, in each case, of the
Restricted Entities, taken as a whole, (b) the rights and remedies (taken as a
whole) of the Administrative Agents under any Credit Document or (c) the ability
of the Credit Parties (taken as a whole) to perform their payment obligations
under any Credit Document.

“Maturity Date” means the earlier of (a) May 4, 2020, and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(c)(i) or (d) or
Article 7.

“Maximum Exposure Amount” means, at any time for each Lender, the sum of (a) the
unfunded US Commitment and Canadian Commitment held by such Lender at such time,
if any, plus (b) the US Outstandings held by such Lender at such time (with the
aggregate amount of such Lender’s risk participation and funded participation in
the Letter of Credit Obligations and Swing Line Advances being deemed “held” by
such Lender for purposes of this definition), plus (c) the Canadian Outstandings
held by such Lender at such time.

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirement.

 

31



--------------------------------------------------------------------------------

“Mortgage” means each mortgage or deed of trust in form reasonably acceptable to
the US Administrative Agent and the US Borrower or the Canadian Administrative
Agent and the Canadian Borrower, as applicable, executed by any Credit Party to
secure all or a portion of the Secured Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Income” means, for any period and with respect to any Person, the net
income (or loss) for such period for such Person on a consolidated basis after
taxes as determined in accordance with GAAP, excluding, however, (a) the
cumulative effect of any change in GAAP, (b) any realized or unrealized gain or
loss in respect of (i) any obligation under any Hedge Arrangement as determined
in accordance with GAAP and/or (i) any other derivative instrument pursuant to,
in the case of this clause (i), Financial Accounting Standards Board’s
Accounting Standards Codification No. 815- Derivatives and Hedging, and (c) any
realized or unrealized foreign currency exchange gain or loss (including any
currency re-measurement of Indebtedness, any net gain or loss resulting from
Hedge Arrangements for currency exchange risk associated with the foregoing or
any other currency related risk and any gain or loss resulting from intercompany
Indebtedness). For the avoidance of doubt, in determining net income, gross
interest income shall be applied to increase income or decrease interest expense
but not both.

“Non-Consenting Lender” means any applicable Lender that does not approve any
consent, waiver or amendment that (a) requires the approval of all Lenders or
all affected Lenders, as applicable, in accordance with the terms of Section 9.3
and (b) has been approved by the Majority Lenders, the US Majority Lenders or
the Canadian Majority Lenders, as applicable.

“Non-Credit Party” means any Restricted Subsidiary that is not a Credit Party.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Non-ordinary Course Asset Sales” means (a) any sale, transfer or other
Disposition made by any Restricted Entity of any business, division or
enterprise, including the associated assets or operations whether in a single
transaction or related series of transactions or (b) any sale, transfer or other
Disposition by any Restricted Entity of the Equity Interest in any Subsidiary
whether in a transaction or related series of transactions, which sale, transfer
or other Disposition causes such Person to cease to be a Subsidiary hereunder.

“Notes” means the US Notes, the Canadian Notes and the Swing Line Note.

“Notice” has the meaning assigned to such term in Section 9.9(b)(ii).

“Notice of Intent to Cure” shall have the meaning set forth in Section 7.7
hereof.

“Notice of Borrowing” means a Notice of US Borrowing, a Notice of Canadian
Borrowing or any notice of, or request for, a Swing Line Borrowing.

 

32



--------------------------------------------------------------------------------

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the applicable Borrower in substantially the same form as
Exhibit F.

“Notice of Optional Payment” means a notice of payment signed by a Responsible
Officer of the US Borrower in substantially the same form as Exhibit G.

“Notice of US Borrowing” means a notice of borrowing signed by the US Borrower
in substantially the same form as Exhibit E-1.

“Notice of Canadian Borrowing” means a notice of borrowing signed by the
Canadian Borrower in substantially the same form as Exhibit E-2.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Issuing Lender, the Swing Line
Lender or the Administrative Agents under this Agreement and the Credit
Documents, including, the Letter of Credit Obligations, and any increases,
extensions, and rearrangements of those obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

“OFAC” means The Office of Foreign Assets Control of the US Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in any Foreign Currency, the rate of interest per annum at which
overnight deposits in such Foreign Currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of the US Administrative Agent in the
applicable offshore interbank market for such Foreign Currency to major banks in
such interbank market.

“Parent” has the meaning set forth in the preamble of this Agreement.

“Participant” has the meaning assigned to such term in Section 9.7(d).

“Participant Register” has the meaning specified in Section 9.7(d).

“Participating Member State” means each state so described in any EMU
Legislation.

 

33



--------------------------------------------------------------------------------

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an Acquisition that is permitted under
Section 6.4.

“Permitted Asset Sale” means any Asset Sale that is permitted under Section 6.7.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Holder” means (a) Advent International Corporation and (b) Controlled
and managed funds of Advent International Corporation.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Permitted Tax Distributions” means solely related to a Tax year or any portion
thereof in which the US Borrower is a member of a U.S. federal, state or local
consolidated return group or combined, unitary or similar group with the Parent
or which group includes the assets of the US Borrower, quarterly cash
distributions and an annual true up cash distribution made by a Subsidiary to
the US Borrower, the US Borrower to the Parent, and/or subsequently by the
Parent to its direct and indirect parent entities, to discharge the
consolidated, combined, unitary or similar Tax liabilities of such parent entity
and its Subsidiaries when and as due, to the extent such liabilities are
attributable to the taxable income realized by the US Borrower and its
Subsidiaries in such Tax year or such portion thereof; provided that such amount
shall not exceed the Tax liabilities that would be due if the Restricted
Entities were separate corporations filing income and similar Tax returns on a
consolidated, combined, unitary or similar basis with the Parent as the common
parent of such affiliated group (calculated at the highest combined applicable
federal, state, local and foreign Tax rate).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Restricted Entities or any member of the
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

“Platform” has the meaning set forth in Section 9.9(b)(i).

“PPSA” means the Personal Property Security Act (Alberta) or comparable
legislation in effect in any other province or territory of Canada or any
regulations promulgated thereunder.

“Prime Rate” means the per annum rate of interest established from time to time
by the US Administrative Agent at its principal office in San Francisco as its
prime rate, which rate may not be the lowest rate of interest charged by such
bank to its customers.

 

34



--------------------------------------------------------------------------------

“Priming Liens” means materialmen’s, mechanics’, carriers’, workmen’s,
landlords’ and repairmen’s liens, and other similar liens arising in the
ordinary course of business (whether imposed by law or under customary contracts
entered into in the ordinary course of business), including Liens in favor of a
processor encumbering Inventory that is being processed and in possession of
such processor.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified IPO” means the initial public offering and sale of Equity Interests
in the Parent in a public offering pursuant to a registration statement that has
been declared effective by the SEC under the Securities Act of 1933 (other than
a registration statement on Form S-4 or Form S-8 or otherwise relating to Equity
Interests issuable under any employee benefit plan), pursuant to which such
Equity Interests were listed on the Nasdaq Global Select Market, the Nasdaq
Global Market, The New York Stock Exchange or other similar national securities
exchange, and resulting in gross proceeds of at least $100,000,000.

“Rate” has the meaning set forth in Section 1.4.

“Receivables” of any Person means, at any date of determination thereof, the
unpaid portion of the obligation, as stated on the respective invoice or other
writing of a customer of such Person in respect of goods sold or services
rendered by such Person.

“Recipient” means (a) the applicable Administrative Agent, (b) any Lender,
(c) the Swing Line Lender and (d) the Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 9.7(c).

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, agents and
advisors of such Person and of such Person’s Affiliates, and each of their
respective heirs, successors and assigns.

“Release” shall have the meaning set forth in CERCLA.

“Removal Closing Date” has the meaning set forth in Section 8.6(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Resignation Closing Date” has the meaning set forth in Section 8.6(a).

 

35



--------------------------------------------------------------------------------

“Response” shall have the meaning set forth in CERCLA.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, General Counsel, or Vice President (or any
other officer of such Person with responsibilities associated with the foregoing
officers and who is authorized to bind such Person), (b) with respect to any
Person that is a limited liability company, if such Person has officers, then
such Person’s Chief Executive Officer, President, Chief Financial Officer, Chief
Operating Officer, General Counsel, or Vice President (or any other officer of
such Person with responsibilities associated with the foregoing officers and who
is authorized to bind such Person), and if such Person is managed by members,
then the Chief Executive Officer, President, Chief Financial Officer, Chief
Operating Officer, General Counsel, or Vice President of such Person’s managing
member (or any other officer of such Person’s managing member with
responsibilities associated with the foregoing officers and who is authorized to
bind such Person), and if such Person is managed by managers, then a manager (if
such manager is an individual) or the Chief Executive Officer, President, Chief
Financial Officer, Chief Operating Officer, General Counsel, or Vice President
of such manager (or any other officer of such Person’s manager with
responsibilities associated with the foregoing officers and who is authorized to
bind such Person) (if such manager is an entity), and (c) with respect to any
Person that is a general partnership, limited partnership or a limited liability
partnership, the Chief Executive Officer, President, Chief Financial Officer,
Chief Operating Officer, General Counsel, or Vice President of such Person’s
general partner or partners (or any other officer of such Person’s general
partner or partners with responsibilities associated with the foregoing officers
and who is authorized to bind such Person).

“Restricted Entity” means any of the Parent and its Restricted Subsidiaries,
including the Borrowers.

“Restricted Payment” means, with respect to any Person, any direct or indirect
dividend or distribution (whether in cash, securities or other Property) or any
direct or indirect payment of any kind or character (whether in cash, securities
or other Property) made in connection with the Equity Interest of such Person,
including those dividends, distributions and payments made in consideration for
or otherwise in connection with any retirement, purchase, redemption or other
acquisition of any Equity Interest of such Person, or any options, warrants or
rights to purchase or acquire any such Equity Interest of such Person; provided
that the term “Restricted Payment” shall not include any dividend, distribution
or payment payable solely in common Equity Interests of such Person or warrants,
options or other rights to purchase such Equity Interests.

“Restricted Subsidiary” means, as to any Person, each Subsidiary of such Person
that is not an Unrestricted Subsidiary.

“RJ Machine JV Investment” means the Investment by the Borrower or any
Subsidiary with one of the Borrower’s or a Subsidiary’s manufacturing partners
whereby a Joint Venture is created for purposes of manufacturing parts that are
used or useful in the oil field service industry.

“S&P” means Standard & Poor’s Rating Agency Group, a subsidiary of S&P Global
Inc., or any successor thereof which is a national credit rating organization.

“Same Day Funds” means (a) with respect to disbursements and payments in Dollars
or Canadian Dollars, immediately available funds, and (b) with respect to
disbursements and payments in any other Foreign Currency, same day or other
funds as may be reasonably determined by the US Administrative Agent or the
Issuing Lender, as the case may be, to be customary in the place of disbursement
or payment for the settlement of international banking transactions in such
Foreign Currency.

 

36



--------------------------------------------------------------------------------

“Sanctions” has the meaning set forth in Section 4.19.

“Schedule I Bank” means a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

“Schedule II Bank” means a bank that is a Canadian chartered bank listed on
Schedule II under the Bank Act (Canada).

“Schedule II/III Reference Banks” means Wells Fargo Bank, N.A. Canadian Branch
and such other Schedule II Banks and/or Schedule III Banks as are agreed to from
time to time by the Canadian Borrower and the Canadian Administrative Agent;
provided that there shall be no more than three Schedule II/III Reference Banks
at any time.

“Schedule III Bank” means a bank that is a Canadian bank listed on Schedule III
under the Bank Act (Canada).

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations and (c) the Swap Obligations (other than the Excluded Swap
Obligations).

“Secured Parties” means US Secured Parties and the Canadian Secured Parties.

“Security Documents” means, collectively, the Mortgages, US Security Agreement,
the Canadian Security Agreement and any and all other instruments, documents or
agreements, including any agreement in respect of the Cash Collateral Account,
now or hereafter executed by any Credit Party or any other Person to secure all
or a portion of the Secured Obligations.

“Serial Number” means a serial number within the meaning of the PPSA in effect
in the province of Alberta.

“Solvent” means, as to any Person, on the date of any determination (a) the sum
of the debt (including, without limitation, contingent liabilities) of such
Person and its Restricted Subsidiaries, on a consolidated basis, does not exceed
the fair value of the present assets of such Person and its Restricted
Subsidiaries, on a consolidated basis; (b) the present fair salable value of the
assets of such Person and its Restricted Subsidiaries is not less than the
amount that will be required to pay the probable liability of such Person and
its Restricted Subsidiaries on their debts (including, without limitation,
contingent liabilities) as they become absolute and matured; (c) the capital of
such Person and its Restricted Subsidiaries, on a consolidated basis, is not
unreasonably small in relation to the business and transactions of the Parent or
its Restricted Subsidiaries, on a consolidated basis, contemplated as of the
date hereof; (d) such Person and its Subsidiaries, on a consolidated basis, do
not intend to incur, or believe that they will incur, debts (including, without
limitation, current obligations and contingent liabilities) beyond their ability
to pay such debt as they mature in the ordinary course of business; and (e) such
Person and its Restricted Subsidiaries have not transferred, concealed or
removed assets with the intent to hinder, delay or defraud any creditor of such
Person. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

37



--------------------------------------------------------------------------------

“Specified Information” has the meaning set forth in Section 9.8.

“Specified Transaction” means, with respect to any measurement period, (a) the
Transactions, (b) any proposed or actual, as applicable, Acquisition or
Non-ordinary Course Asset Sale, (c) any Disposition of all or substantially all
of the assets or Equity Interests of a Restricted Subsidiary not prohibited by
this Agreement or (d) the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted
Subsidiary.

“Specified Event of Default” means any Event of Default occurring under (a)
Section 7.1(a), (b) Section 7.1(c)(i) as result of a breach under Section 6.16,
or (c) Section 7.1(g).

“Subject Lender” has the meaning set forth in Section 2.14.

“Subordinated Debt” means any Debt of the Parent or its Subsidiaries to the
extent permitted under Section 6.1(l) and so long as (a) such Debt is unsecured,
(b) the scheduled maturity date for such Debt is at least six months past the
later of the Maturity Date, as such date is in effect at the time such Debt is
incurred, (c) such Debt has no amortization, scheduled prepayments or other
mandatory payments other than at the scheduled maturity date therefor and other
than any AHYDO “catch-up” payment, (d) such Debt has no cash interest payments,
and (e) such Debt is subject to the subordination terms set forth in Schedule
6.19 attached hereto; provided that, (i) such Debt may permit interest payments
paid in kind, (ii) such Debt may be convertible into common Equity Interests of
the Person issuing such Debt or common Equity Interests of Parent, and (iii) so
long as no Default exists or would arise therefrom, such Debt may be prepaid
with Equity Issuance Proceeds and the interest accrued on the principal amount
so prepaid may be paid with Equity Issuance Proceeds.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Parent.

“Swap Counterparty” means any counterparty to a Hedging Arrangement with any
Credit Party; provided that (a) such counterparty is a Lender or an Affiliate of
a Lender at the time such Hedging Arrangement is entered into or (b) such
Hedging Arrangement was entered into prior to the Closing Date and such
counterparty was a Lender or an Affiliate of a Lender on the Closing Date.

“Swap Obligations” means the obligations of any Credit Party owing to any Swap
Counterparty under any Hedging Arrangement; provided that (a) when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedging Arrangement to any other Person pursuant to the terms of such agreement,
the obligations thereunder shall constitute Swap Obligations only if such
assignee or transferee is also then a Lender or an Affiliate of a Lender and
(b) if a Swap Counterparty ceases to be a Lender or an Affiliate of a Lender
hereunder, obligations owing to such Swap Counterparty shall be included as Swap
Obligations only to the extent such obligations arise from transactions under
such individual Hedging Arrangements (and not the Master Agreement between such
parties) entered into prior to the time such Swap Counterparty ceases to be a
Lender or an Affiliate of a Lender hereunder, without giving effect to any
extension, increases, or modifications thereof which are made after such Swap
Counterparty ceases to be a Lender or an Affiliate of a Lender hereunder.

“Swap Termination Value” means, in respect of any one or more Hedging
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging

 

38



--------------------------------------------------------------------------------

Arrangements, (a) for any date on or after the date such Hedging Arrangements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Hedging Arrangements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Arrangements (which may include a Lender or any Affiliate
of a Lender).

“Swing Line Advance” means an advance by the Swing Line Lender to the US
Borrower as part of a Swing Line Borrowing.

“Swing Line Borrowing” means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.3 or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.

“Swing Line Lender” means Wells Fargo.

“Swing Line Note” means the promissory note made by the US Borrower payable to
the Swing Line Lender evidencing the indebtedness of the US Borrower to the
Swing Line Lender resulting from Swing Line Advances in substantially the same
form as Exhibit D-3.

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement,
(ii) two Business Days after demand is made by the Swing Line Lender and
(iii) the Maturity Date, or (b) if an AutoBorrow Agreement is not in effect, the
earlier to occur of (i) the last Business Day of each calendar month, (ii) two
Business Days after demand is made by the Swing Line Lender and (iii) the
Maturity Date.

“Swing Line Sublimit Amount” means $5,000,000; provided that, on and after the
Maturity Date, the Swing Line Sublimit Amount shall be zero.

“Tax Act” means the Income Tax Act (Canada).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the date on which all of the following events shall
have occurred: (a) the termination of all Commitments, (b) the termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements reasonably satisfactory to the Issuing Lender have been made), and
(c) the payment in full of all outstanding Advances, Letter of Credit
Obligations (other than with respect to Letters of Credit as to which other
arrangements reasonably satisfactory to the Issuing Lender have been made) and
all other Obligations payable under this Agreement and under any other Credit
Document (other than contingent indemnification or expense reimbursement
obligations for which no claim has been made); provided that, if any Commitment
is thereafter reinstated or any such terminated Letter of Credit is reinstated
or any such payment of any Obligation is thereafter is rescinded or must be
otherwise restored by any holder of any of the Obligations, then the
“Termination Date” is deemed not to have occurred.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of any Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to

 

39



--------------------------------------------------------------------------------

terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) the appointment of, or the filing of an application for the
appointment of, a trustee to administer any Plan pursuant to Section 4042(b) of
ERISA.

“Transactions” means, collectively, (a) the closing of this Agreement on the
Closing Date, and (b) the payment of fees, commissions and expenses in
connection with each of the foregoing.

“Total Consideration” means, as to any Acquisition, the consideration in
relation thereto paid in cash, Equity Interests, Debt, any other assumed
liabilities (other than operating lease obligations and unknown contingent
liabilities), other assets owned prior to the consummation of such Acquisition,
or earn-outs, but excluding the value of any Equity Interests of the Parent (or
any direct or indirect parent company) and the proceeds of issuances of Equity
Interests of, or contributions to the equity of, the Parent.

“Type” has the meaning set forth in Section 1.4.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent that is
designated by a Responsible Officer of the Parent as an Unrestricted Subsidiary
in accordance with Section 5.11, but only to the extent that: (i) except as
permitted by Article 6, such Subsidiary is not party to any agreement, contract,
arrangement or understanding with any Restricted Entity; (ii) except as
permitted by Section 6.3, such Subsidiary is a Person with respect to which
neither the Parent nor any of its Restricted Subsidiaries has any direct or
indirect obligation (A) to subscribe for additional Equity Interests or (B) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; and (iii) such Subsidiary
has not been re-designated as a Restricted Subsidiary under Section 5.11, and
(b) any Subsidiary of a Subsidiary that becomes an Unrestricted Subsidiary
pursuant to the preceding clause (a); provided that such Subsidiary of the
Unrestricted Subsidiary must also comply with the preceding conditions.

“US” means the United States of America.

“US Administrative Agent” means Wells Fargo Bank, National Association.

“US Advance” means any advance made by a US Facility Lender or the Swing Line
Lender to the US Borrower as part of a US Borrowing.

“US Asset Coverage Ratio” means, as of any date of determination, (a) the sum of
(i) 80% of the Eligible US Receivables and (ii) 50% of the Eligible US Inventory
to (b) the US Outstandings on such date of determination.

“US Base Rate Advance” means an Advance that bears interest at the Adjusted Base
Rate.

“US Borrowing” means a US Revolving Borrowing or a Swing Line Borrowing.

“US Commitment” means, for each US Facility Lender, the obligation of such US
Facility Lender to advance to the US Borrower the amount set forth opposite such
US Facility Lender’s name on Schedule II as its US Commitment, or if such US
Facility Lender has entered into any Assignment and Acceptance, set forth for
such US Facility Lender as its US Commitment in the Register, as such amount may
be reduced pursuant to Section 2.1(c)(i) or (d) or increased pursuant to
Section 2.17; provided that, after the Maturity Date, the US Commitment for each
US Facility Lender shall be zero. The aggregate amount of all US Commitments on
the Closing Date is $25,000,000.00.

 

40



--------------------------------------------------------------------------------

“US Collateral” means all “Collateral” or “Mortgaged Property” or similar terms
used in the US Security Documents and Mortgages pertaining to US real property,
as applicable. The US Collateral shall not include any Excluded Properties (US).

“US Credit Party” means the US Borrower and each US Guarantor.

“US Facility” means, collectively, (a) the revolving credit facility described
in Section 2.1(a), (b) the swing line subfacility provided by the Swing Line
Lender described in Section 2.3 and (c) the letter of credit subfacility
provided or deemed to be provided by the Issuing Lender described in
Section 2.2.

“US Facility Lenders” means Lenders having a US Commitment, or if such US
Commitments have been terminated, Lenders that are owed US Advances and that
hold any risk participation or funded participation in any Letter of Credit
Exposure.

“US Guarantors” means the Persons (other than Foreign Subsidiaries) that now or
hereafter executes the Guaranty or a joinder or supplement thereto.

“US Majority Lenders” means (a) at any time when there are more than two US
Facility Lenders, two or more US Facility Lenders holding greater than 50% of
the sum of the unutilized US Commitments plus the US Outstandings (with the
aggregate amount of each US Facility Lender’s risk participation and funded
participation in the Letter of Credit Obligations and Swing Line Advances being
deemed “held” by such US Facility Lender for purposes of this definition) and
(b) at any time when there are one or two US Facility Lenders, all US Facility
Lenders; provided that, (i) in any event, if there are two or more US Facility
Lenders, the US Commitment of, and the portion of the Advances and Letter of
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of US Majority Lenders unless all US
Facility Lenders are Defaulting Lenders, (ii) for purposes of this definition,
Fronting Exposure as to Letters of Credit or Swing Line Advances which has not
been reallocated or Cash Collateralized in accordance with Section 2.16 shall be
deemed to be held by the Lender that is US Issuing Lender in the case of the
Letters of Credit and by the Lender that is the Swing Line Lender in the case of
Swing Line Advances, and (iii) the aggregate Maximum Exposure Amount of any
Lender and its Affiliates shall be treated as the Maximum Exposure Amount of one
Lender for purposes of this definition.

“US Note” means a promissory note made by the US Borrower payable to a US
Facility Lender in the amount of such US Facility Lender’s US Commitment, in
substantially the same form as Exhibit D-1.

“US Outstandings” means, as of any date of determination, the sum of (a) the
Dollar Equivalent of the aggregate outstanding amount of all US Advances plus
(b) the Letter of Credit Exposure plus (c) the aggregate outstanding amount of
all Swing Line Advances.

“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“US Pro Rata Share” means, at any time with respect to any US Facility Lender,
(i) the ratio (expressed as a percentage) of such US Facility Lender’s US
Commitment at such time to the aggregate US Commitments at such time, (ii) if
all of the US Commitments have been terminated, the ratio

 

41



--------------------------------------------------------------------------------

(expressed as a percentage) of such US Facility Lender’s aggregate outstanding
US Advances at such time to the total aggregate outstanding US Advances at such
time, or (iii) if no US Advances are then outstanding, then “US Pro Rata Share”
shall mean the “US Pro Rata Share” most recently in effect, after giving pro
forma effect to any Assignment and Acceptances.

“US Revolving Borrowing” means a borrowing consisting of simultaneous US
Advances of the same Type made by the US Facility Lenders pursuant to Section
2.1(a) or Converted by each US Facility Lender to US Advances of a different
Type pursuant to Section 2.4(b).

“US Secured Parties” means the US Administrative Agent, the Swing Line Lender,
the Issuing Lender, the other US Facility Lenders, the Banking Services
Providers and Swap Counterparties who are owed any US Secured Obligations.

“US Security Agreement” means the pledge and security agreement, substantially
in the form of Exhibit H-1.

“US Security Documents” means the US Security Agreement, and each other Security
Document to which the US Borrower, any other US Guarantor is a party and that
purports to grant a Lien in the assets of any such Person in favor of the US
Administrative Agent for the benefit of the Secured Parties.

“US Secured Obligations” means Secured Obligations that are owing by the US
Borrower or any US Guarantor.

“US Subsidiary” means any Subsidiary of Parent organized under the laws of any
State of the US or the District of Columbia.

“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.13(g).

“VIN” means a vehicle identification number.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wells Fargo Canada” means Wells Fargo Bank, National Association, Canadian
Branch.

“Wells Fargo Parties” means Wells Fargo, Wells Fargo Canada and Wells Fargo
Securities, LLC.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

42



--------------------------------------------------------------------------------

Section 1.2.    Computation of Time Periods. In this Agreement and in the other
Credit Documents in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

Section 1.3.    Accounting Terms; Changes in GAAP.

(a)    Unless otherwise indicated, all calculations of financial ratios (and the
financial definitions and other financial calculations used in any financial
ratio whether for covenant compliance or the determination of the Applicable
Margin) and all accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP in effect from time to time applied
on a consistent basis with those applied in the preparation of the audited
Financial Statements referred to in Section 4.4, subject to clause (c) below.

(b)    All Financial Statements of the Parent and all calculations of financial
ratios (and the financial definitions and other financial calculations used in
any financial ratio whether for covenant compliance or the determination of the
Applicable Margin) shall be based upon the consolidated accounts of the
Restricted Entities, which, for the avoidance of doubt, shall exclude (i) the
accounts of any Person which would be consolidated with the Parent in the
Parent’s consolidated Financial Statements if such Financial Statements were
prepared in accordance with GAAP but a majority of such Person’s Voting
Securities are not owned by a Restricted Entity and (ii) the accounts of any
Unrestricted Subsidiary.

(c)    If at any time any change in GAAP (including its treatment of operating
leases and capital leases) would affect the computation of any financial ratio
or requirement set forth in any Credit Document, and either the US Borrower or
the Majority Lenders shall so request, the Administrative Agents, the Lenders
and the US Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the US Borrower shall
provide to the US Administrative Agent Financial Statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

Section 1.4.    Classes and Types of Advances. Advances are distinguished by
“Class” and “Type”. The “Class” of an Advance refers to the determination of
whether such Advance is a US Advance, a Canadian Advance or a Swing Line
Advance. The “Type”, when used in respect of any Advance or Borrowing, refers to
the Rate (as defined below) by reference to which interest on such Advances or
on the Advances comprising such Borrowing is determined. For purposes hereof,
the term “Rate” shall include the Eurocurrency Rate, the Adjusted Base Rate, the
CDOR Rate, the Canadian (Cdn) Base Rate, Canadian (US) Base Rate, and the
Discount Rate applicable to Bankers’ Acceptances and B/A Equivalent Advances.

Section 1.5.    Miscellaneous. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement or
any other Credit Document) are references to such instruments, documents,
contracts, and agreements as the same may be amended, restated, amended and
restated, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns
(subject to the restrictions contained herein). The words “hereof”,

 

43



--------------------------------------------------------------------------------

“herein”, and “hereunder” and words of similar import when used in this
Agreement or in any other Credit Document shall refer to this Agreement or such
other Credit Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Credit Document, as the case may be.
The term “including” means “including, without limitation,”. Paragraph headings
have been inserted in this Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of any provision of this
Agreement.

Section 1.6.    Foreign Currency.

(a)    Exchange Rates; Currency Equivalents.

(i)    On each Computation Date, the US Administrative Agent shall determine the
Agent’s Exchange Rate as of such Computation Date and deliver to the Issuing
Lender and the US Borrower in writing the effective Agent’s Exchange Rate and
the Dollar Equivalent amount of such determination. The Agent’s Exchange Rate so
determined shall become effective as of such Computation Date and shall remain
effective through the next succeeding Computation Date.

(ii)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of an Advance or the issuance, amendment or extension
of a Letter of Credit, an amount (such as a required minimum or multiple amount)
is expressed in Dollars, but such Borrowing, Advance or Letter of Credit is
denominated in a Foreign Currency, such amount shall be the equivalent in a
Foreign Currency of such amount determined at the Exchange Rate for the purchase
of such Foreign Currency with Dollars, as determined by the Administrative Agent
on the Computation Date applicable to such amount (rounded to the nearest unit
of such Foreign Currency, with 0.5 of a unit being rounded upward).

(b)    Notwithstanding the foregoing, for purposes of any determination under
Article 5 (other than the Financial Statements and the calculation of the
financial ratios for purposes of the Compliance Certificate), Article 6 (other
than Section 6.16) or Article 7, in each case, with respect to the amount of any
Debt (including the refinancing or replacement of such Debt), Lien, Investment,
Acquisition, contractual restriction, Disposition, Restricted Payment, affiliate
transaction, sale and leaseback transaction, operating lease, Debt prepayment or
other transaction, event or circumstance, or any other determination under any
other provision of this Agreement expressly requiring the use of a current
exchange rate (any of the foregoing, a “subject transaction”) in a currency
other than Dollars, (i) the Dollar Equivalent amount of a subject transaction in
a currency other than Dollars shall be calculated based on the rate of exchange
quoted under the heading “Foreign Exchange Rates” on www.bloomberg.com (or, only
in the event that the “Foreign Exchange Rates” are not available on
www.bloomberg.com, by reference to such other publicly available service for
displaying exchange rates as may be agreed up by the US Administrative Agent and
the US Borrower (it being understood that the US Administrative Agent consents
to www.reuters.com for such purpose) for such foreign currency, as in effect at
11:00 a.m. (London time) on the date of such specified transaction. For purposes
of delivering Financial Statements under Section 5.2, the US Borrower shall
(i) use the rate of exchange quoted under the heading “Foreign Exchange Cross
Rates” on www.bloomberg.com (or, only in the event that the “Foreign Exchange
Cross Rates” are not available on www.bloomberg.com, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the US Administrative Agent and the US Borrower (it being understood that the
US Administrative Agent consents to www.reuters.com for such purpose), (ii)
expressly state in such Financial Statements the applicable exchange rate being
applied and (iii) use the same exchange rate for Financial Statements and other
financial information that cover the same period. For purposes of calculating
the financial ratios under

 

44



--------------------------------------------------------------------------------

Section 6.16, on any date of determination, amounts in currencies other than
Dollars (whether included in the numerator or the denominator (or both) of such
financial ratios) shall be translated into Dollars at the currency exchange rate
used in preparing the Financial Statements as provided above, and will, in the
case of Debt, reflect the currency effects, determined in accordance with GAAP,
of Hedging Arrangements permitted hereunder for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
Dollar Equivalent of such Debt.

(c)    With respect to any US Borrowing denominated or requested to be
denominated in any Foreign Currency or any issuance of a Letter of Credit
denominated or requested to be denominated in any Foreign Currency, if (i) there
shall occur, on or prior to the date of such proposed Borrower or issuance, any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls or currency controls or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, and which
(x) would in the reasonable opinion of the US Administrative Agent or the US
Majority Lenders, make it impracticable or illegal for such Borrowing or such
Letter of Credit to be denominated in such Foreign Currency or (y) make such
Foreign Currency not freely transferable and convertible into Dollars in the
London, Canadian or US foreign exchange market, or (ii) in the reasonable
determination of the US Administrative Agent, a Dollar Equivalent of such
currency is not readily calculable, then the US Administrative Agent shall give
notice thereof to the US Borrower and the Lenders, and the right of the
Borrowers to select US Advances in such Foreign Currency for any US Borrowing
and to have Letters of Credit denominated in such Foreign Currency shall be
suspended, and such Foreign Currency shall cease to be a “Designated Currency”,
until the US Administrative Agent shall notify the US Borrower and the Lenders
that the circumstances causing such suspension no longer exist, and each US
Advance comprising any pending requested Borrowing shall be made in the Dollar
Equivalent of the originally requested US Advance and each pending requested
Letter of Credit shall be issued in the Dollar Equivalent of the face amount of
the originally proposed Letter of Credit.

(d)    If any currency shall cease to be a Designated Currency as provided
above, then promptly, but in any event within five (5) Business Days of receipt
of the notice from the US Administrative Agent provided for in such sentence,
the applicable Borrower shall repay all Advances funded and denominated in such
affected currency or Convert such Advances into Advances in Dollars or another
Designated Currency, subject to the other terms set forth in Article 2.

Section 1.7.    Pro Forma Calculations. For purposes of all financial ratios and
testing the covenants set forth in Section 6.16 or to determine whether a
condition to a specific action has been or will be satisfied, such calculation
shall be made after giving effect to any Specified Transaction as follows:
(a) consolidated Net Income and EBITDA shall be calculated on a pro forma basis
for such event as set forth in the definition of EBITDA and (b) any Debt or
other liabilities to be incurred or assumed or repaid or retired in connection
therewith shall be deemed to have been consummated and incurred, assumed, repaid
or retired as of the first day of the applicable measurement period with respect
to such covenant, test or condition (and assuming all Debt so incurred or
assumed bears interest during any portion of the applicable measurement period
prior to the relevant event (i) in the case of fixed rate Debt, at the rate
applicable thereto, or (ii) in the case of floating rate Debt, at the rates in
effect on the date of determination).

Section 1.8.    Non-Business Day Payments and Performance. Whenever any payment
or the performance of any obligation or covenant hereunder or under any other
Credit Document shall be stated to be due on a day other than a Business Day,
payment or performance of such obligation or covenant shall be made on the next
succeeding Business Day, and, if applicable, such extension of time shall in
such case be included in the computation of payment of interest or fees, as the
case may be; provided that if such extension would cause payment of interest on
or principal of Eurocurrency Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

45



--------------------------------------------------------------------------------

Section 1.9.    Several Obligations of Borrowers. The guarantee obligations of
the Canadian Borrower under its guarantee of the Canadian Secured Obligations
and the US Borrower’s guaranty obligations to guarantee the Canadian Borrower’s
obligations, the obligations of the Borrowers to pay the principal of, interest
on, and fees associated with each Advance and each Letter of Credit are several
and not joint, and the Canadian Borrower and the other Foreign Subsidiaries
shall not be liable for any obligations of the US Borrower hereunder.

ARTICLE 2

CREDIT FACILITIES

Section 2.1.    US and Canadian Commitments.

(a)    US Commitment. Each US Facility Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make US Advances to the US Borrower
in the requested Designated Currency from time to time on any Business Day
during the period after the Closing Date until the Maturity Date; provided that
after giving effect to such US Advances (i) the US Outstandings shall not exceed
the aggregate US Commitments in effect at such time, (ii) the US Outstandings
denominated in any Foreign Currency shall not exceed $15,000,000 in the
aggregate and (iii) such US Advances shall be denominated and funded in the
applicable Designated Currency. Each US Borrowing shall (A) if comprised of Base
Rate Advances be in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of the US
Commitments, if less), (B) if comprised of Eurocurrency Advances be in an
aggregate amount not less than $1,000,000 and in integral multiples of $500,000
in excess thereof (or the remaining amount of the US Commitments, if less), and
(C) consist of US Advances of the same Type made on the same day by the US
Facility Lenders ratably according to their respective US Commitments. Within
the limits of each Lender’s US Commitment, the US Borrower may from time to time
borrow, prepay pursuant to Section 2.5, and reborrow under this Section 2.1(a).

(b)    Canadian Commitment. Each Canadian Facility Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Canadian Advances
to the Canadian Borrower in the requested Designated Currency from time to time
on any Business Day during the period from the Closing Date until the Maturity
Date; provided that after giving effect to such Canadian Advances, (i) the
Canadian Outstandings shall not exceed the aggregate Canadian Commitments in
effect at such time and (ii) such Canadian Advances shall be denominated and
funded in the applicable Designated Currency. Each Canadian Borrowing shall
(A) if comprised of Canadian (Cdn) Base Rate Advances be in an aggregate amount
not less than C$500,000 and in integral multiples of C$100,000 in excess thereof
(or the remaining amount of the Canadian Commitments, if less), (B) if comprised
of Canadian (US) Base Rate Advances be in an aggregate amount not less than
$500,000 and in integral multiples of $100,000 in excess thereof (or the
remaining amount of the Canadian Commitments, if less), (C) if comprised of B/A
Advances be in such minimum amounts as required under Section 2.18, (D) if
comprised of Eurocurrency Advances be in an aggregate amount not less than
$1,000,000 and in integral multiples of $500,000 in excess thereof (or the
remaining amount of the Canadian Commitments, if less), and (E) consist of
Canadian Advances of the same Type made on the same day by the Canadian Facility
Lenders ratably according to their respective Canadian Commitments. Within the
limits of each Lender’s Canadian Commitment, the Canadian Borrower may from time
to time borrow, prepay pursuant to Section 2.5, and reborrow under this Section
2.1(b).

 

46



--------------------------------------------------------------------------------

(c)    Reduction of the Commitments.

(i)    US Commitments. The US Borrower shall have the right, upon at least three
Business Days’ irrevocable notice to the US Administrative Agent, to terminate
in whole or reduce in part the unused portion of the US Commitments; provided
that each partial reduction shall be in a minimum amount of $1,000,000 and in
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the US Commitments, if less). Any reduction or termination of the US Commitments
pursuant to this Section 2.1(c)(i) shall be applied ratably to each US Facility
Lender’s US Commitment and shall be permanent, with no obligation of the US
Facility Lenders to reinstate such US Commitments, and the applicable Commitment
Fees shall thereafter be computed on the basis of the US Commitments, as so
reduced; provided that a notice of termination of the US Commitments delivered
by the US Borrower may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the US Borrower (by notice to the US Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

(ii)    Canadian Commitments. The Canadian Borrower shall have the right, upon
at least three Business Days’ irrevocable notice to the Canadian Administrative
Agent, to terminate in whole or reduce in part the unused portion of the
Canadian Commitments; provided that each partial reduction shall be in a minimum
amount of $1,000,000 and in integral multiples of $1,000,000 in excess thereof
(or the remaining amount of the Canadian Commitments, if less). Any reduction or
termination of the Canadian Commitments pursuant to this Section 2.1(c)(ii)
shall be applied ratably to each Canadian Facility Lender’s Canadian Commitment
and shall be permanent, with no obligation of the Canadian Facility Lenders to
reinstate such Canadian Commitments, and the applicable Commitment Fees shall
thereafter be computed on the basis of the Canadian Commitments, as so reduced;
provided that a notice of termination of the Canadian Commitments delivered by
the Canadian Borrower may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Canadian Borrower (by notice to the Canadian Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(d)    Termination of Defaulting Lender Commitments. (i) The US Borrower may
terminate the unused amount of the US Commitment of any US Facility Lender that
is a Defaulting Lender and (ii) the Canadian Borrower may terminate the Canadian
Commitment of any Canadian Facility Lender that is a Defaulting Lender, in each
case, upon not less than two Business Days’ prior notice to the applicable
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(a)(ii) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (A) no Event of Default shall have occurred and be
continuing, and (B) such termination shall not be deemed to be a waiver or
release of any claim the Borrowers, either Administrative Agent, Issuing Lender,
the Swing Line Lender or any Lender may have against such Defaulting Lender.

(e)    Evidence of Debt. The Advances made by each Lender (including the Swing
Line Advances made by each Swing Line Lender), shall be evidenced by one or more
accounts or records maintained by such Lender and by the applicable
Administrative Agent in the ordinary course of business. The accounts or records
maintained by applicable Administrative Agent and the applicable Lenders shall
be conclusive absent manifest error of the amount of the Advances made by such
Lenders to the applicable Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of any Borrower hereunder to pay any

 

47



--------------------------------------------------------------------------------

amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the applicable Administrative Agent in respect of such matters, the
accounts and records of the applicable Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to the applicable
Borrower made through the applicable Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the applicable Administrative Agent)
a US Note or a Canadian Note, as applicable, which shall evidence such Lender’s
applicable Advances to the applicable Borrower in addition to such accounts or
records. Upon the request of the Swing Line Lender to the US Borrower, the US
Borrower shall execute and deliver to the Swing Line Lender the Swing Line Note
which shall evidence the applicable Swing Line Advances to the US Borrower in
addition to such accounts or records. Each Lender may attach schedules to such
Notes and endorse thereon the date, Type (if applicable), amount, and maturity
of its Advances and payments with respect thereto. In addition to the accounts
and records referred to in the immediately preceding sentences, each US Facility
Lender, the Issuing Lender and US Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the US
Administrative Agent and the accounts and records of any Lender (other than the
Issuing Lender) in respect of such matters, the accounts and records of the US
Administrative Agent shall control in the absence of manifest error. In the
event of any conflict among the accounts and records maintained by the US
Administrative Agent, the accounts and records maintained by the Issuing Lender
as to Letters of Credit issued by it, and the accounts and records of any other
Lender in respect of such matters, the accounts and records of the Issuing
Lender shall control in the absence of manifest error.

Section 2.2.    Letters of Credit

(a)    Commitment for Letters of Credit. Each of the parties hereto agrees that
as of the Closing Date, the Existing Letters of Credit shall be deemed to have
been issued and maintained under the US Facility, and shall be governed by the
terms and conditions of, this Agreement. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other US Facility Lenders set forth in this Section 2.2, from
time to time on any Business Day during the period from the Closing Date until
the Maturity Date, to issue, increase or extend the expiration date of, Letters
of Credit for the account of the US Borrower or any of its Subsidiaries,
provided that no Letter of Credit will be issued, increased, or extended:

(i)    if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and
(B) an amount equal to the aggregate US Commitments, in either case, in effect
at such time minus (2) the sum of the aggregate outstanding amount of all US
Advances and Swing Line Advances;

(ii)    unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension and (B) five Business
Days prior to the Maturity Date (an “Acceptable Letter of Credit Maturity
Date”); provided that, (1) if the US Commitments are terminated in whole
pursuant to Section 2.1(c)(i), the US Borrower shall either (A) deposit into the
Cash Collateral Account cash in an amount equal to 105% of the Letter of Credit
Exposure for the Letters of Credit which have an expiry date beyond the date the
US Commitments are terminated or (B) provide a replacement letter of credit (or
other security) reasonably acceptable to the US Administrative Agent and the
Issuing Lender in an amount equal to 105% of the Letter of Credit Exposure, and
(2) any such Letter of Credit with a one-year tenor may expressly provide for an
automatic extension of one additional year so long as such Letter of Credit
expressly allows the Issuing Lender, at its sole discretion, to elect not to
provide such extension; provided that, in any event, such automatic extension
may not result in an expiration date that occurs after the fifth Business Day
prior to the Maturity Date;

 

48



--------------------------------------------------------------------------------

(iii)    unless such Letter of Credit is a standby or documentary letter of
credit;

(iv)    unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion;

(v)    unless the US Borrower has delivered to the Issuing Lender a completed
and executed Letter of Credit Application; provided that, if the terms of any
Letter of Credit Application conflicts or is inconsistent with the terms of this
Agreement or any other Credit Document, the terms of this Agreement or such
other Credit Document shall control; provided further that, the inclusion in
such Letter of Credit Application of terms and provisions, and rights or
remedies in favor of the Issuing Lender, which are not addressed in this
Agreement or any Credit Document shall not be deemed to be in conflict or
inconsistent with this Agreement or any Credit Document;

(vi)    unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

(vii)    if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;

(viii)    if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;

(ix)    if any US Facility Lender is at such time a Defaulting Lender hereunder,
unless the Issuing Lender has entered into reasonably satisfactory arrangements
with the US Borrower or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender, including to Cash Collateralize such Defaulting Lender’s
Applicable Pro Rata Share of the Letter of Credit Exposure;

(x)    if Letter of Credit is to be denominated in a currency other than Dollars
or Canadian Dollars;

(xi)    if such Letter of Credit supports the obligations of any Person in
respect of (x) a lease of real property or (y) an employment contract if the
Issuing Lender reasonably determines that the US Borrower’s obligation to
reimburse any draws under such Letter of Credit may be limited; or

 

49



--------------------------------------------------------------------------------

(xii)    if such issuance or increase of such Letter of Credit would cause the
aggregate US Outstandings denominated in any Foreign Currency to exceed
$15,000,000.

(b)    Requesting Letters of Credit. Each Letter of Credit (other than with
respect to the issuance of any Existing Letter of Credit and any extension of
any Existing Letter of Credit that occurred prior to the Closing Date) shall be
issued or amended, as the case may be, pursuant to a Letter of Credit
Application given by the US Borrower to the US Administrative Agent and the
Issuing Lender by facsimile or other writing not later than 11:00 a.m. (Houston,
Texas, time) on the third Business Day before the proposed date of issuance or
amendment for the Letter of Credit. Each Letter of Credit Application shall be
fully completed and shall specify the information required therein and shall
include the requested Designated Currency of such Letter of Credit. If the US
Borrower shall fail to specify a currency for any Letter of Credit, then such
Letter of Credit shall be made in Dollars. Each Letter of Credit Application
shall be irrevocable and binding on the US Borrower. Subject to the terms and
conditions hereof, the Issuing Lender shall before 2:00 p.m. (Houston, Texas,
time) on the issuance or amendment date set forth in such Letter of Credit
Application issue or amend such Letter of Credit to the beneficiary of such
Letter of Credit. Each Letter of Credit shall be issued in the requested
Designated Currency.

(c)    Reimbursements for Letters of Credit; Funding of Participations.

(i)    In the event of any drawing under any Letter of Credit, the Issuing
Lender shall promptly notify the US Borrower and the US Administrative Agent.
With respect to any Letter of Credit, in accordance with the related Letter of
Credit Application, the US Borrower agrees to pay on demand to the US
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit; provided that,
the US Borrower shall pay such amounts on the day of demand if notice of such
drawing and demand for payment is prior to 2:00 p.m. (Houston, Texas time) on a
Business Day and if such notice is after 2:00 p.m. (Houston, Texas time), the US
Borrower shall pay such amounts owed to the Issuing Lender on the following
Business Day; provided further that, in any event, such amount paid by the
Issuing Lender under such Letter of Credit shall accrue interest at the interest
rate applicable to US Advances that are US Base Rate Advances until such amount
is reimbursed by the US Borrower (including by receipt of proceeds from US
Advances), subject to Section 2.8(f). In the event an Issuing Lender makes a
payment pursuant to a request for draw presented under a Letter of Credit and
such payment is not promptly reimbursed by the Borrower as required herein, such
Issuing Lender shall give notice of such payment to the Administrative Agent
(which the Administrative Agent will promptly forward to the US Facility
Lenders). Upon the Issuing Lender’s demand for payment under the terms of a
Letter of Credit Application, the US Borrower may, with a written notice,
request that the US Borrower’s obligations to the Issuing Lender thereunder be
satisfied with the proceeds of a US Advance consisting of (i) for unreimbursed
drawings under Letters of Credit denominated in Dollars or in a Foreign Currency
which ceased to be a Designated Currency, US Advances that are Base Rate
Advances, and (ii) for unreimbursed drawings under Letters of Credit denominated
in Foreign Currencies, Eurocurrency Rate Advances in such Foreign Currency and
in the amount of such unreimbursed amount with an Interest Period of one month;
provided that, if the US Commitments have terminated or otherwise expired, such
Eurocurrency Rate Advances shall bear interest at the overnight Eurocurrency
Rate, and in any event, notwithstanding any minimum size or increment
limitations on individual US Advances. Furthermore if, after the issuance of any
Letter of Credit

 

50



--------------------------------------------------------------------------------

denominated in a Foreign Currency, such currency ceases to be Designated
Currency as provided herein, then all payments to be made by the US Borrower
hereunder in such currency shall instead be made when due (either directly by
the Borrower or through a deemed borrowing under clause (i) below) in Dollars in
an amount equal to the Dollar Equivalent (as of the date of repayment) of such
payment due, it being the intention of the parties hereto that the Borrowers
take all risks of the imposition of any such currency control or exchange
regulations. If the US Borrower does not make such request and does not
otherwise make the payments demanded by the Issuing Lender as required under
this Agreement or the Letter of Credit Application, then the US Borrower shall
be deemed for all purposes of this Agreement to have requested such Advances and
the transfer of the proceeds thereof to satisfy the US Borrower’s obligations to
the Issuing Lender, and the US Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the US Facility Lenders to make such US
Advance, to transfer the proceeds thereof to the Issuing Lender in satisfaction
of such obligations, and to record and otherwise treat such payments as a US
Advances to the US Borrower. The US Administrative Agent and the US Facility
Lenders may record and otherwise treat the making of such Borrowing as the
making of a US Borrowing to the US Borrower under this Agreement as if requested
by the US Borrower. Nothing herein is intended to release the US Borrower’s
obligations under any Letter of Credit Application, but only to provide an
additional method of payment therefor. The making of any Borrowing under this
Section 2.2(c) shall not constitute a cure or waiver of any Default, other than
the payment Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the US Borrower’s failure to comply with the
provisions of this Agreement or the Letter of Credit Application.

(ii)    Each US Facility Lender (including the US Facility Lender acting as the
Issuing Lender) shall, upon notice from the US Administrative Agent that the US
Borrower has requested a US Advance pursuant to Section 2.4 and regardless of
whether (A) the conditions in Section 3.2 have been met, (B) such notice
complies with Section 2.4, or (C) a Default exists, make funds available to the
US Administrative Agent for the account of the Issuing Lender in an amount equal
to such US Facility Lender’s US Pro Rata Share of the amount of such US Advance
not later than 1:00 p.m. on the Business Day specified in such notice by the US
Administrative Agent, whereupon each US Facility Lender that so makes funds
available shall be deemed to have made a US Advance to the US Borrower in such
amount. The US Administrative Agent shall remit the funds so received to the
Issuing Lender.

(iii)    If any such US Facility Lender shall not have so made its US Advance
available to the US Administrative Agent pursuant to this Section 2.2, such US
Facility Lender agrees to pay interest thereon for each day from such date until
the date such amount is paid at the lesser of (A) the Overnight Rate for such
day for the first three days and thereafter the interest rate applicable to the
US Advance and (B) the Maximum Rate. Whenever, at any time after the US
Administrative Agent has received from any US Facility Lender such US Facility
Lender’s US Advance, the US Administrative Agent receives any payment on account
thereof, the US Administrative Agent will pay to such US Facility Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such US Facility
Lender’s US Advance was outstanding and funded), which payment shall be subject
to repayment by such US Facility Lender if such payment received by the US
Administrative Agent is required to be returned. Each US Facility Lender’s
obligation to make the US Advance pursuant to this Section 2.2 shall be absolute
and unconditional and shall not be affected by any circumstance, including
(1) any set-off, counterclaim, recoupment, defense or other right which such US
Facility Lender or any other Person may have against the Issuing Lender, the US
Administrative Agent or any other Person for any reason whatsoever; (2) the

 

51



--------------------------------------------------------------------------------

occurrence or continuance of a Default or the termination of the US Commitments;
(3) any breach of this Agreement by any Credit Party or any other US Facility
Lender; or (4) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(d)    Participations. Upon the date of the issuance or increase of a Letter of
Credit or the deemed issuance of the Existing Letters of Credit hereunder, the
Issuing Lender shall be deemed to have sold to each other US Facility Lender and
each other US Facility Lender shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such US Facility Lender’s US Pro Rata Share at such date and such sale and
purchase shall otherwise be in accordance with the terms of this Agreement. The
Issuing Lender shall promptly notify each such participant US Facility Lender by
facsimile, telephone, or electronic mail (PDF) of each Letter of Credit issued
or increased and the actual dollar amount of such US Facility Lender’s
participation in such Letter of Credit. If at any time, the US Commitments shall
have expired or shall have been terminated while any Letter of Credit Exposure
is outstanding, each US Facility Lender, at the sole option of the Issuing
Lender, shall fund its participation in such Letters of Credit in an amount
equal to such Lender’s Pro Rata Share of the unpaid amount of the US Borrower’s
payment obligations under drawn Letters of Credit in the currency so paid by the
Issuing Lender. The Issuing Lender shall notify the US Administrative Agent, and
in turn, the US Administrative Agent shall notify each such US Facility Lender
of the amount of such participation, and such US Facility Lender will transfer
to the US Administrative Agent for the account of the Issuing Lender on the next
Business Day following such notice, in Same Day Funds, the amount of such
participation. At any time after Issuing Lender has made a payment under any
Letter of Credit and has received from any US Facility Lender funding of its
participation in respect of such payment in accordance with this clause (d), if
the US Administrative Agent receives for the account of the Issuing Lender any
payment in respect of the related Letter of Credit Exposure or interest thereon
(whether directly from the US Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the US Administrative Agent), the US
Administrative Agent shall distribute to such US Facility Lender its Pro Rata
Share thereof in the same funds as those received by the US Administrative
Agent.

(e)    Obligations Unconditional. The obligations of the US Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i)    any lack of validity or enforceability of any Letter of Credit Documents;

(ii)    any amendment or waiver of the obligations of the US Borrower or any
consent to departure by the US Borrower from any Letter of Credit Documents;

(iii)    the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), Issuing Lender, any Lender or any other Person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);

 

52



--------------------------------------------------------------------------------

(v)    payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the US Borrower in connection with the
Letters of Credit.

(f)    Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
fifth Business Day prior to the Maturity Date (or on the Maturity Date in the
event the Maturity Date occurs as a result of the optional termination in whole
of the US Commitments pursuant to Section 2.1(c)), the US Borrower shall pay to
the US Administrative Agent an amount equal to 105% of the Letter of Credit
Exposure allocable to such Letter of Credit and in the applicable currency of
such Letter of Credit, such amount to be due and payable on the fifth Business
Day prior to the Maturity Date (or on the Maturity Date in the event the
Maturity Date occurs as a result of the optional termination in whole of the US
Commitments pursuant to Section 2.1(c)), and to be held in the Cash Collateral
Account and applied in accordance with paragraph (h) below. From time to time
thereafter, upon written notice by the US Administrative Agent that, as a result
of a change in the Agent’s Exchange Rate, the amount held in the Cash Collateral
Account is less than the sum of (i) 105% of the Letter of Credit Exposure
allocable to such Letters of Credit and (ii) the amount otherwise required to be
held in such Cash Collateral Account pursuant to the terms of this Agreement,
then the US Borrower shall, within one Business Day after such notice is
received, deposit additional funds into the Cash Collateral Account in an amount
equal to such deficiency.

(g)    Liability of Issuing Lender. The US Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:

(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

(ii)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii)    payment by the Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit;

(iv)    any adverse change in the relevant exchange rates or in the availability
of the relevant Foreign Currency to the US Borrower or in the relevant currency
markets generally; or

(v)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING ISSUING LENDER’S OWN NEGLIGENCE),

except that the US Borrower shall have a claim against the Issuing Lender, and
the Issuing Lender shall be liable to, and shall promptly pay to, the US
Borrower, to the extent of any direct, as opposed to consequential, damages
suffered by the US Borrower which a court in a final, non-appealable finding
rules were caused by the Issuing Lender’s willful misconduct or gross negligence
in determining whether

 

53



--------------------------------------------------------------------------------

documents presented under a Letter of Credit comply with the terms of such
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

(h)    Cash Collateral Account.

(i)    If the US Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Section 2.2(a)(ii), 2.2(f), 7.2(c) or 7.3(b) or any other
provision under this Agreement, then the US Borrower and the US Administrative
Agent shall establish the Cash Collateral Account and the US Borrower shall
execute any documents and agreements, including the US Administrative Agent’s
standard form assignment of deposit accounts, that the US Administrative Agent
reasonably requests in connection therewith to establish the Cash Collateral
Account and grant the US Administrative Agent an Acceptable Security Interest in
such account and the funds therein. The US Borrower hereby pledges to the US
Administrative Agent and grants the US Administrative Agent a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the applicable Secured Obligations.

(ii)    Funds held in the Cash Collateral Account shall be held as Cash
Collateral for obligations with respect to Letters of Credit or outstanding
Swing Line Advances, as applicable, and promptly applied by the US
Administrative Agent at the request of the Issuing Lender or applicable Swing
Line Lender to any reimbursement or other obligations under Letters of Credit
that exist or occur and to any outstanding Swing Line Advances, as applicable.
To the extent that any surplus funds are held in the Cash Collateral Account
above the Letter of Credit Exposure and the outstanding amount of the Swing Line
Advances during the existence of an Event of Default the US Administrative Agent
may (A) hold such surplus funds in the Cash Collateral Account as Cash
Collateral for the applicable Secured Obligations or (B) apply such surplus
funds to any Secured Obligations in any manner directed by the US Majority
Lenders. If no Event of Default exists, then at the US Borrower’s request, the
US Administrative Agent shall release any surplus funds held in the Cash
Collateral Account above the sum of (x) the Letter of Credit Exposure (or in the
case of any Letter of Credit with an expiration date beyond the fifth Business
Day prior to the Maturity Date, 105% of the Letter of Credit Exposure allocable
to such Letter of Credit) and (y) all Defaulting Lenders’ Applicable Pro Rata
Share of outstanding Swing Line Advances other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been funded by it,
Cash Collateralized or reallocated to other Lenders.

(iii)    Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the US
Administrative Agent or in another investment if mutually agreed upon by the US
Borrower and the US Administrative Agent, but the US Administrative Agent shall
have no obligation to make any investment of the funds therein. The US
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the US Administrative Agent accords its
own property, it being understood that the US Administrative Agent shall not
have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any such funds.

 

54



--------------------------------------------------------------------------------

(i)    Letters of Credit Issued for Guarantors or any Subsidiary.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Guarantor or any
Subsidiary, the US Borrower shall be obligated to reimburse the Issuing Lender
hereunder for any and all drawings under such Letter of Credit issued hereunder
by the Issuing Lender. The US Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Guarantor, the US Borrower or any
Subsidiary inures to the benefit of the US Borrower, and that the US Borrower’s
businesses (indirectly or directly) derive substantial benefits from the
businesses of such other Persons.

Section 2.3.    Swing Line Advances.

(a)    Facility. On the terms and conditions set forth in this Agreement, and if
an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender may (but is not obligated to),
in its sole discretion, from time-to-time on any Business Day during the period
from the date of this Agreement until the last Business Day occurring before the
Maturity Date, make Swing Line Advances to the US Borrower which shall be due
and payable as provided in Section 2.6(c) and bear interest as provided in
Section 2.8(c), and in an aggregate outstanding principal amount not to exceed
the Swing Line Sublimit Amount at any time; provided that (i) after giving
effect to such Swing Line Advance, the sum of the aggregate outstanding amount
of all US Advances plus the Letter of Credit Exposure plus the aggregate
outstanding amount of all Swing Line Advances, shall not exceed the aggregate US
Commitments in effect at such time; (ii) no Swing Line Advance shall be made by
the Swing Line Lender if the conditions set forth in Section 3.2 have not been
met as of the date of such Swing Line Advance, it being agreed by the US
Borrower that the giving of the applicable Notice of US Borrowing and the
acceptance by the US Borrower of the proceeds of such Swing Line Advance shall
constitute a representation and warranty by the US Borrower that on the date of
such Swing Line Advance such conditions have been met; (iii) only if an
AutoBorrow Agreement is not in effect, each Swing Line Advance shall be in an
aggregate amount not less than $100,000 and in integral multiples of $50,000 in
excess thereof; and (iv) if an AutoBorrow Agreement is in effect, such
additional terms and conditions of such AutoBorrow Agreement shall have been
satisfied, and in the event that any of the terms of this Section 2.3(a)
conflict with such AutoBorrow Agreement, the terms of the AutoBorrow Agreement
shall govern and control. No Lender shall have any rights or obligations under
any AutoBorrow Agreement, but each US Facility Lender shall have the obligation
to purchase and fund risk participations in the Swing Line Advances and to
refinance Swing Line Advances as provided below.

(b)    Prepayment. Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.3(a) may from time to time be borrowed, prepaid
without penalty, and reborrowed. If the aggregate outstanding principal amount
of the Swing Line Advances ever exceeds the Swing Line Sublimit Amount, the US
Borrower shall, upon receipt of written notice of such condition from the Swing
Line Lender and to the extent of such excess, prepay to the Swing Line Lender
outstanding principal of the Swing Line Advances such that such excess is
eliminated. If an AutoBorrow Agreement is in effect, each prepayment of a Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.

(c)    Reimbursements for Swing Line Obligations.

(i)    With respect to the Swing Line Advances and the interest, premium, fees,
and other amounts owed by the US Borrower to the Swing Line Lender in connection
with the Swing Line Advances, the US Borrower agrees to pay to the Swing Line
Lender such amounts when due and payable to the Swing Line Lender under the
terms of this Agreement and, if an AutoBorrow Agreement is in effect, in
accordance with the terms of such AutoBorrow Agreement. If the US Borrower does
not pay to the Swing Line Lender any such amounts when due and payable to the

 

55



--------------------------------------------------------------------------------

Swing Line Lender, the Swing Line Lender may upon notice to the US
Administrative Agent request the satisfaction of such obligation by the making
of a US Borrowing in the amount of any such amounts not paid when due and
payable. Upon such request, the US Borrower shall be deemed to have requested
the making of a US Borrowing in the amount of such obligation and the transfer
of the proceeds thereof to the Swing Line Lender (and with respect to Swing Line
Advances denominated in Dollars, the deemed requested US Borrowing shall consist
of Eurocurrency Advances with an Interest Period of one month, commencing three
Business Days following such request). The US Administrative Agent shall
promptly forward notice of such US Borrowing to the US Borrower and the US
Facility Lenders, and each US Facility Lender shall, regardless of whether
(A) the conditions in Section 3.2 have been met, (B) such notice complies with
Section 2.4, or (C) a Default exists, make available such US Facility Lender’s
US Pro Rata Share of such US Borrowing to the US Administrative Agent, and the
US Administrative Agent shall promptly deliver the proceeds thereof to the Swing
Line Lender for application to such amounts owed to the Swing Line Lender. The
US Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Swing Line Lender to make such requests for US Borrowings on behalf
of the US Borrower, and the US Facility Lenders to make US Advances to the US
Administrative Agent for the benefit of the Swing Line Lender in satisfaction of
such obligations. The US Administrative Agent and each US Facility Lender may
record and otherwise treat the making of such US Borrowings as the making of a
US Borrowing to the US Borrower under this Agreement as if requested by the US
Borrower. Nothing herein is intended to release the US Borrower’s obligations
under the Swing Line Note, but only to provide an additional method of payment
therefor. The making of any Borrowing under this Section 2.3(c) shall not
constitute a cure or waiver of any Default or Event of Default, other than the
payment Default or Event of Default which is satisfied by the application of the
amounts deemed advanced hereunder, caused by the US Borrower’s failure to comply
with the provisions of this Agreement or the Swing Line Note.

(ii)    If at any time the US Commitments shall have expired or be terminated
while any Swing Line Advance is outstanding, each US Facility Lender, at the
sole option of the Swing Line Lender, shall either (A) notwithstanding the
expiration or termination of the US Commitments, make a US Advance as a Base
Rate Advance, or (B) be deemed, without further action by any Person, to have
purchased from the Swing Line Lender a participation in such Swing Line Advance,
in either case in an amount equal to the product of such US Facility Lender’s US
Pro Rata Share times the outstanding aggregate principal balance of the Swing
Line Advances. The US Administrative Agent shall notify each such US Facility
Lender of the amount of such US Advance or participation, and such US Facility
Lender will transfer to the US Administrative Agent for the account of the Swing
Line Lender on the next Business Day following such notice, in Same Day Funds,
the amount of such US Advance or participation.

(iii)    If any such US Facility Lender shall not have so made its US Advance or
its percentage participation available to the US Administrative Agent pursuant
to this Section 2.3, such US Facility Lender agrees to pay interest thereon for
each day from such date until the date such amount is paid at the lesser of
(A) the Overnight Rate for such day for the first three days and thereafter the
interest rate applicable to the US Advance and (B) the Maximum Rate. Whenever,
at any time after the US Administrative Agent has received from any US Facility
Lender such US Facility Lender’s US Advance or participating interest in a Swing
Line Advance, the US Administrative Agent receives any payment on account
thereof, the US Administrative Agent will pay to such US Facility Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such US Facility
Lender’s US Advance or participating interest was outstanding and funded), which

 

56



--------------------------------------------------------------------------------

payment shall be subject to repayment by such US Facility Lender if such payment
received by the US Administrative Agent is required to be returned. Each US
Facility Lender’s obligation to make the US Advance or purchase such
participating interests pursuant to this Section 2.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such US Facility
Lender or any other Person may have against the Swing Line Lender, the US
Administrative Agent or any other Person for any reason whatsoever; (2) the
occurrence or continuance of a Default or the termination of the US Commitments;
(3) any breach of this Agreement by the US Borrower or any other Lender; or
(4) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. Each Swing Line Advance, once so participated
by any US Facility Lender, shall cease to be a Swing Line Advance with respect
to that amount for purposes of this Agreement, but shall continue to be a US
Advance.

(d)    Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, and except as provided in clause (c) above, each request for a Swing
Line Advance shall be made pursuant to telephone notice to the Swing Line Lender
given no later than 10:00 a.m. (Houston, Texas time) for Swing Line Advances
denominated in Dollars, in each case on the date of the proposed Swing Line
Advance, promptly confirmed by a completed and executed Notice of US Borrowing
telecopied, facsimiled, or, unless otherwise required by the US Administrative
Agent or Swing Line Lender prior to such delivery, electronic mail (PDF), to the
US Administrative Agent and the Swing Line Lender. The Swing Line Lender will
promptly make the Swing Line Advance available to the US Borrower at its account
with the US Administrative Agent.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the US Borrower for interest on the Swing Line
Advances (provided that any failure of the Swing Line Lender to provide such
invoice shall not release the US Borrower from its obligation to pay such
interest). Until each US Facility Lender funds its US Advance or risk
participation pursuant to clause (c) above, interest in respect of such US
Facility Lender’s US Pro Rata Share of the Swing Line Advances shall be solely
for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The US Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.

(g)    Discretionary Nature of the Swing Line Facility. Notwithstanding any
terms to the contrary contained herein or in any AutoBorrow Agreement, the swing
line facility provided herein or in any AutoBorrow Agreement (i) is an
uncommitted facility and the Swing Line Lender may, but shall not be obligated
to, make Swing Line Advances, and (ii) may be terminated at any time by the
Swing Line Lender upon written notice to the US Borrower.

Section 2.4.    Advances.

(a)    Notice. Each Borrowing (other than the Swing Line Borrowings), shall be
made pursuant to the applicable Notice of Borrowing given not later than:

(i)     11:00 a.m. (Houston, Texas time) on the third Business Day before the
date of the proposed Borrowing, in the case of a Eurocurrency Advance
denominated in Dollars,

 

57



--------------------------------------------------------------------------------

(ii)    11:00 a.m. (Houston, Texas time) on the fourth Business Day before the
date of the proposed Borrowing, in the case of a Eurocurrency Advance
denominated in any Foreign Currency or a B/A Advance,

(iii)     11:00 a.m. (Houston, Texas time) on the Business Day before the date
of the proposed Borrowing, in the case of a US Base Rate Advance,

(iv)     10:00 am (Houston, Texas time) on the Business Day before the date of
the proposed Borrowing, in the case of a Canadian (US) Base Rate Advance or
Canadian (Cdn) Base Rate Advance,

in each case, by the applicable Borrower to the applicable Administrative Agent,
which shall give to each Lender under the applicable Facility prompt notice of
such proposed Borrowing, by facsimile, electronic mail or telex. Each Notice of
Borrowing shall be by facsimile, telex or electronic mail (and if by electronic
mail, via any “.pdf” or other similar electronic means), confirmed promptly by
the applicable Borrower with a hard copy (other than with respect to notice sent
by facsimile or electronic mail), specifying (i) the requested date of such
Borrowing, (ii) the requested Type and Class of Advances comprising such
Borrowing, (iii) the aggregate amount of such Borrowing, (iv) if such Borrowing
is to be comprised of Eurocurrency Advances, specifying the requested Interest
Period for each such Advance, (v) if such Borrowing is to be comprised of B/A
Advances, the Contract Period for each such Advance, (vi) the applicable
Borrower requesting such Borrowing, and (vii) the Designated Currency of such
Borrowing. In the case of a proposed Borrowing comprised of Eurocurrency
Advances, the US Administrative Agent or Canadian Administrative Agent, as
applicable, shall promptly notify each US Facility Lender or each Canadian
Facility Lender, as applicable, of the applicable interest rate under Section
2.8(b). Each applicable Lender shall, before 11:00 a.m. (Houston, Texas time) on
the date of such Borrowing, make available for the account of its applicable
Lending Office to the applicable Administrative Agent at its address referred to
in Section 9.9, or such other location as the applicable Administrative Agent
may specify by notice to the Lenders, in Same Day Funds, such Lender’s
Applicable Pro Rata Share of such Borrowing. After the applicable Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article 3, the applicable Administrative Agent will make such funds
available to the applicable Borrower at its account with the applicable
Administrative Agent or as otherwise directed by the applicable Borrower with
written notice to the applicable Administrative Agent.

(b)    Conversions and Continuations. In order to elect to Convert or continue a
US Advance or a Canadian Advance under this paragraph, the applicable Borrower
shall deliver an irrevocable Notice of Continuation or Conversion to the
applicable Administrative Agent at the applicable Administrative Agent’s office
(A) no later than 11:00 a.m. (Houston, Texas time) (i) on the Business Day
before the date of the proposed Conversion date in the case of a Conversion to a
US Base Rate Advance, (ii) on the Business Day before the date of the proposed
Conversion date in the case of a Conversion to a Canadian (US) Base Rate
Advance, (iii) at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to, or a
continuation of, a Eurocurrency Advance or a B/A Advance and (B) no later than
10:00 a.m. (Houston, Texas time) on the Business Day before the date of the
proposed Conversion date in the case of a Conversion to a Canadian (Cdn) Base
Rate Advance. Each such Notice of Conversion or Continuation shall be in writing
or by telephone, telex or facsimile confirmed promptly by the applicable
Borrower with a hard copy (other than with respect to notice sent by facsimile),
specifying (i) the requested Conversion or continuation date (which shall be a
Business Day), (ii) the amount, Type and Class of the Advance to be Converted or
continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, (iv) in the case of a Conversion to, or a
continuation of, a Eurocurrency Advance, the requested Interest Period and
(v) in

 

58



--------------------------------------------------------------------------------

the case of a Conversion to, or a continuation of, a B/A Advance, the requested
Contract Period. Promptly after receipt of a Notice of Continuation or
Conversion under this paragraph, the applicable Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Eurocurrency Advance, notify each Lender of the applicable
interest rate under Section 2.8(b). The portion of Advances comprising part of
the same Borrowing that are Converted to Advances of another Type shall
constitute a new Borrowing.

(c)    Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i)    at no time shall there be more than seven Interest Periods applicable to
outstanding Eurocurrency Advances nor more than five Contract Periods applicable
to B/A Advances;

(ii)    no single Borrowing consisting of Eurocurrency Advances may include
Advances in different currencies;

(iii)    no Borrower may select Eurocurrency Advances or B/A Advances for any
Borrowing to be made or continued, or Convert any Advance into a Eurocurrency
Advance or B/A Advance, in any event, at any time when an Event of Default has
occurred and is continuing;

(iv)    if the applicable Administrative Agent is unable to determine the
Eurocurrency Rate for Advances comprising any requested Borrowing or the
Discount Rate for B/A Advances comprising any requested Borrowing, the right of
the Borrowers to select Eurocurrency Advances or B/A Advances for such Borrowing
or for any subsequent Borrowing denominated in such affected currency shall be
suspended until the applicable Administrative Agent shall notify the US Borrower
and the Lenders that the circumstances causing such suspension no longer exist,
and each Advance comprising such Borrowing shall be made as a US Base Rate
Advance in the case of a requested Eurocurrency Advance under the US Facility,
Canadian (Cdn) Base Rate Advance in the case of a requested B/A Advance, and
Canadian (US) Base Rate Advance in the case of a requested Eurocurrency Advance
under the Canadian Facility, as applicable;

(v)    if the US Majority Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the US Administrative Agent that (A) the
Eurocurrency Rate for Eurocurrency Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurocurrency Advances for such Borrowing, or (B) deposits are not
being offered to banks in the applicable offshore interbank market for the
affected currency for the applicable amount and Interest Period of such
Eurocurrency Advance, then the US Administrative Agent shall give notice thereof
to the US Borrower and the US Facility Lenders and the right of the US Borrower
to select Eurocurrency Advances in the affected currency for such Borrowing or
for any subsequent Borrowing shall be suspended until the US Administrative
Agent shall notify the US Borrower and the US Facility Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a US Base Rate Advance;

(vi)    if the Canadian Majority Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Canadian Administrative Agent
that (A) the Eurocurrency Rate for Eurocurrency Advances comprising such
Borrowing will not adequately reflect the cost to such Lenders of making or
funding their respective Eurocurrency Advances for such Borrowing, or
(B) deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurocurrency Advance,

 

59



--------------------------------------------------------------------------------

then the Canadian Administrative Agent shall give notice thereof to the Canadian
Borrower and the Canadian Facility Lenders and the right of the Canadian
Borrower to select Eurocurrency Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Canadian Administrative Agent
shall notify the Canadian Borrower and the Canadian Facility Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Canadian (US) Base Rate Advance;

(vii)    if the Canadian Majority Lenders shall, at least one Business Day
before the date of any requested Borrowing, notify the Canadian Administrative
Agent that (A) the Discount Rate for the B/A Advances comprising such Borrowing
will not adequately reflect the cost to such Canadian Facility Lenders of making
or funding their respective B/A Advances, as the case may be, for such
Borrowing, or (B) deposits are not being offered to banks in the applicable
offshore interbank market for the affected currency for the applicable amount
and Contract Period of such B/A Advances, then the Canadian Administrative Agent
shall give notice thereof to the Canadian Borrower and the Canadian Facility
Lenders and the right of the Canadian Borrower to select B/A Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the Canadian
Administrative Agent shall notify the Canadian Borrower and the Canadian
Facility Lenders that the circumstances causing such suspension no longer exist,
and each Advance comprising such Borrowing shall be made as a Canadian (Cdn)
Base Rate Advance;

(viii)    (x) if the US Borrower shall fail to specify a currency for any
Advance, then such Eurocurrency Advance or Base Rate Advance, as requested,
shall be made in Dollars, and (y) in any event, Eurocurrency Advances under the
Canadian Facility may only be requested in Dollars;

(ix)    except as expressly permitted in this Agreement, no Advance may be
Converted or continued as an Advance in a different currency, but instead must
be prepaid in the original currency of such Advance and reborrowed in such new
currency;

(x)    if a Canadian Borrower shall fail to select the Type of Advance, such
Advance shall be made as a Canadian (Cdn) Base Rate Advance or Canadian (US)
Base Rate Advance depending on which Designated Currency has been selected by
the Canadian Borrower (and if no such Designated Currency is selected, then as
Canadian (US) Base Rate Advances);

(xi)    if the US Borrower shall fail to select the Type of Advance, such
Advance shall be made as a US Base Rate Advance and if the US Borrower specifies
a Eurocurrency Advance but shall fail to select the duration or continuation of
any Interest Period for any Eurocurrency Advances in accordance with the
provisions contained in the definition of Interest Period in Section 1.1 and
paragraphs (a) and (b) above, the US Administrative Agent will forthwith so
notify the US Borrower and the US Facility Lenders and such Advances will be
made available to the US Borrower on the date of such Borrowing as US Base Rate
Advances or, if an existing Advance, Convert into US Base Rate Advances;

(xii)    if the Canadian Borrower shall fail to select the duration or
continuation of any Contract Period for any B/A Advance in accordance with the
provisions contained in the definition of Contract Period in Section 1.1,
paragraphs (a) and (b) above, and Section 2.18, the Canadian Administrative
Agent will forthwith so notify the Canadian Borrower and the Lenders and such
affected B/A Advances will be made available to the Canadian Borrower on the
date of such Borrowing as Canadian (Cdn) Base Rate Advances or, if such affected
B/A Advances are existing Advances, will be automatically Converted into
Canadian (Cdn) Base Rate Advances at the end of the Contract Period then in
effect; and

 

60



--------------------------------------------------------------------------------

(xiii)    Canadian Borrower may not select B/A Advances for any Borrowing to be
made without the consent of each Canadian Facility Lender.

(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the applicable Borrower hereunder, including its
deemed request for Borrowings made under Section 2.2(c) or Section 2.3(c), shall
be irrevocable and binding on such Borrower.

(e)    Administrative Agent Reliance. Unless the applicable Administrative Agent
shall have received notice from a Lender before the date of any US Borrowing or
Canadian Borrowing that such Lender will not make available to the applicable
Administrative Agent such Lender’s Applicable Pro Rata Share of any Borrowing,
the applicable Administrative Agent may assume that such Lender has made its
Applicable Pro Rata Share of such Borrowing available to the applicable
Administrative Agent on the date of such Borrowing in accordance with Section
2.4(a) (or, in the case of a Borrowing of B/A Advances, that such Lender has
made such share available in accordance with and at the time required by
Section 2.18), and the applicable Administrative Agent may, in reliance upon
such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made its Applicable Pro Rata Share of such Borrowing available to the applicable
Administrative Agent, such Lender and the applicable Borrower severally agree to
immediately repay to the applicable Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to such Borrower until the date such
amount is repaid to the applicable Administrative Agent, at (i) in the case of
such Borrower, the interest rate applicable on such day to Advances comprising
such Borrowing and (ii) in the case of such Lender, the lesser of (A) the
Overnight Rate for such day and (B) the Maximum Rate. If such Lender shall repay
to the applicable Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.

Section 2.5.    Prepayments.

(a)    Right to Prepay; Ratable Prepayment. No Borrower shall have any right to
prepay any principal amount of any Advance except as provided in this
Section 2.5 and as otherwise provided in this Agreement and all notices given
pursuant to this Section 2.5 shall be irrevocable and binding upon the
Borrowers; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.1, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.1. Each payment of any
Advance pursuant to this Section 2.5 shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part other than Advances owing to a Defaulting Lender as provided herein.

(b)    Optional. The Borrowers may elect to prepay any of the Advances (other
than Bankers’ Acceptances or B/A Equivalent Advances) without penalty or premium
except as set forth in Section 2.10 and after giving by 11:00 a.m. (Houston,
Texas time) (i) in the case of Eurocurrency Advances in any Foreign Currency, at
least four Business Days’, (ii) in the case of Eurocurrency Advances in any
Dollars, at least three Business Days’, and (iii) in case of Base Rate Advances,
one Business Day’s prior written notice to the applicable Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment,
which notice shall be in the form of a duly executed and completed Notice of
Optional Payment. If any such notice is given, the applicable Borrower shall
prepay Advances comprising part of the same Borrowing in whole, or ratably in
part to each relevant Lender, in an aggregate principal amount equal to the
amount specified in such notice, together with accrued interest to the date of
such prepayment

 

61



--------------------------------------------------------------------------------

on the principal amount prepaid and amounts, if any, required to be paid
pursuant to Section 2.10 as a result of such prepayment being made on such date;
provided that (A) each optional prepayment of Eurocurrency Advances shall be in
a minimum amount not less than $500,000 and in multiple integrals of $100,000 in
excess thereof, (B) each optional prepayment of Canadian (US) Base Rate Advances
or US Base Rate Advances shall be in a minimum amount not less than $500,000 and
in multiple integrals of $50,000 in excess thereof, (C) each optional prepayment
of Canadian (Cdn) Base Rate Advances shall be in a minimum amount not less than
C$500,000 and in multiple integrals of C$50,000 in excess thereof, and (D) only
if an AutoBorrow Agreement is not in effect, each optional prepayment of Swing
Line Advances shall be in a minimum amount not less than $100,000 and in
multiple integrals of $50,000 in excess thereof. If an AutoBorrow Agreement is
in effect, each prepayment of Swing Line Advances shall be made as provided in
such AutoBorrow Agreement. Any prepayment made pursuant to this clause (b)(i)
shall be applied as the applicable Borrower may direct in their sole discretion.

(c)    Mandatory.

(i)    If an increase in the aggregate US Commitments is effected as permitted
under Section 2.17, the US Borrower shall prepay any US Advances outstanding on
the date such increase is effected to the extent necessary to keep the
outstanding US Advances ratable to reflect the revised US Pro Rata Shares of the
US Facility Lenders arising from such increase. Any prepayment of US Advances
required to be made by the US Borrower under this clause (i) shall be deemed to
have been made with the proceeds of US Advances made by all the US Facility
Lenders in connection with such increase occurring simultaneously with the
prepayment.

(ii)    If an increase in the aggregate Canadian Commitments is effected as
permitted under Section 2.17, the Canadian Borrower shall prepay (or defease, as
applicable) any Canadian Advances outstanding on the date such increase is
effected to the extent necessary to keep the outstanding Canadian Advances
ratable to reflect the revised Canadian Pro Rata Shares of the Canadian Facility
Lenders arising from such increase. Any prepayment of Canadian Advances (other
than B/A Advances) required to be made by the Canadian Borrower under this
clause (ii) shall be deemed to have been made with the proceeds of Canadian
Advances made by all the Canadian Facility Lenders in connection with such
increase occurring simultaneously with the prepayment.

(iii)    If, on any Computation Date, the US Outstandings exceed the aggregate
US Commitments then in effect, then the US Administrative Agent shall give
notice thereof to the US Borrower and the US Facility Lenders. Within two
Business Days after the US Borrower has received notice thereof, the US Borrower
shall, to the extent of such excess, first prepay to the Swing Line Lender the
outstanding principal amount of the Swing Line Advances, second, prepay (or
defease, as applicable) to the US Facility Lenders on a pro rata basis the
outstanding principal amount of the US Advances and, third, make deposits into
the Cash Collateral Account to provide Cash Collateral in the amount of such
excess for the Letter of Credit Exposure.

(iv)    If, on any Computation Date, the Canadian Outstandings exceed the
aggregate Canadian Commitments then in effect, then the Canadian Administrative
Agent shall give notice thereof to the Canadian Borrower and the Canadian
Facility Lenders. Within two Business Days after the Canadian Borrower has
received notice thereof, the Canadian Borrower shall, to the extent of such
excess, prepay (or defease, as applicable) to the Canadian Facility Lenders on a
pro rata basis the outstanding principal amount of the Canadian Advances.

 

62



--------------------------------------------------------------------------------

(d)    Interest; Costs; Defeasance. Each prepayment pursuant to this Section 2.5
shall be accompanied by accrued interest (other than as permitted in Section
2.5(b)) on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.10 as a result of such prepayment
being made on such date. To the extent required as a mandatory prepayment under
Section 2.5(c) above, the Canadian Borrower shall defease any B/A or B/A
Equivalent Advance prior to the expiry of the applicable Contract Period by
depositing with the Canadian Administrative Agent an amount that, together with
interest accruing on such amount to the end of the Contract Period for such B/A
or B/A Equivalent Advance, is sufficient to pay such maturing B/As or B/A
Equivalent Advances when due.

(e)    Application of Prepayments. Notwithstanding anything to the contrary
contained herein, mandatory prepayments of Advances required by Section
2.5(c)(i) will be applied first to Base Rate Advances, then to Eurocurrency
Advances on a pro rata basis, and then to defease B/A Advances.

Section 2.6.    Repayment.

(a)    US Advances. The US Borrower shall pay to the US Administrative Agent for
the ratable benefit of each US Facility Lender the aggregate outstanding
principal amount of the US Advances on the Maturity Date.

(b)    Canadian Advances. The Canadian Borrower shall pay to the Canadian
Administrative Agent for the ratable benefit of each Canadian Facility Lender
the aggregate outstanding principal amount of the Canadian Advances on the
Maturity Date.

(c)    Swing Line Advances. The US Borrower shall pay to the Swing Line Lender
the aggregate outstanding principal amount of the Swing Line Advances on each
Swing Line Payment Date.

Section 2.7.    Fees.

(a)    Commitment Fees.

(i)    The US Borrower agrees to pay to the US Administrative Agent for the
account of each US Facility Lender a Commitment Fee equal to the Applicable
Margin on the average daily amount by which such US Facility Lender’s US
Commitment exceeds the sum of (A) such US Facility Lender’s outstanding US
Advances plus (B) such US Facility Lender’s US Pro Rata Share of the Letter of
Credit Exposure, at the rate equal to the Applicable Margin for Commitment Fees
for such period. Such Commitment Fee is due quarterly in arrears on March 31,
June 30, September 30, and December 31 of each year commencing on June 30, 2017,
and on the Maturity Date. For purposes of this Section 2.7(a) only, outstanding
Swing Line Advances shall not reduce the amount of unused US Commitments.

(i)    The Canadian Borrower agrees to pay to the Canadian Administrative Agent
for the account of each Canadian Facility Lender a Commitment Fee equal to the
Applicable Margin on the average daily amount by which such Canadian Facility
Lender’s Canadian Commitment exceeds the sum of such Canadian Facility Lender’s
outstanding Canadian Advances, at the rate equal to the Applicable Margin for
Commitment Fees for such period. Such Commitment Fee is due quarterly in arrears
on March 31, June 30, September 30, and December 31 of each year commencing on
June 30, 2017, and on the Maturity Date.

 

63



--------------------------------------------------------------------------------

(b)    Fees for Letters of Credit. The US Borrower agrees to pay the following:

(i)    To the US Administrative Agent for the pro rata benefit of the US
Facility Lenders a per annum letter of credit fee for each Letter of Credit
issued hereunder, in the currency of such Letter of Credit, for the period such
Letter of Credit is outstanding, in an amount equal to the greater of (A) an
amount equal to the Applicable Margin for Eurocurrency Advances per annum on the
undrawn amount of such Letter of Credit, and (B) $600 per Letter of Credit. Such
fee shall be due and payable quarterly in arrears on March 31, June 30,
September 30, and December 31 of each year, and on the Maturity Date.

(ii)    To the Issuing Lender, an annual fronting fee for each Letter of Credit,
in the currency of such Letter of Credit, equal to the greater of (A) 0.20% per
annum on the face amount of such Letter of Credit and (B) $600 per annum. Such
fronting fee shall be due and payable quarterly in arrears on March 31, June 30,
September 30, and December 31 of each year, and on the Maturity Date.

(iii)    To the Issuing Lender such other usual and customary fees associated
with any transfers, amendments, drawings, negotiations, issuances or reissuances
of any Letters of Credit issued by the Issuing Lender. Such fees shall be due
and payable as requested by the Issuing Lender in accordance with the Issuing
Lender’s then current fee policy.

The US Borrower shall have no right to any refund of letter of credit fees
previously paid by the US Borrower, including any refund claimed because any
Letter of Credit is canceled prior to its expiration date.

(c)    Fee Letter. The US Borrower agrees to pay the fees to the Wells Fargo
Parties and JPMorgan Chase Bank, N.A. as set forth in the applicable Fee Letter.

Section 2.8.    Interest.

(a)    Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate, Canadian (US) Base Rate, or Canadian (Cdn) Base Rate, as
applicable, in effect from time to time plus the Applicable Margin for Base Rate
Advances for such period. The US Borrower shall pay to US Administrative Agent
for the ratable account of each US Facility Lender all accrued but unpaid
interest on such Lender’s Base Rate Advances on each March 31, June 30,
September 30, and December 31 commencing on June 30, 2017, and on the Maturity
Date. The Canadian Borrower shall pay to Canadian Administrative Agent for the
ratable account of each Canadian Facility Lender all accrued but unpaid interest
on such Lender’s Base Rate Advances on each March 31, June 30, September 30, and
December 31 commencing on June 30, 2017, and on the Maturity Date.

(b)    Eurocurrency Advances. Each Eurocurrency Advance shall bear interest
during its Interest Period equal to at all times the Eurocurrency Rate for such
Interest Period plus the Applicable Margin for Eurocurrency Advances for such
period. The US Borrower shall pay to the US Administrative Agent for the ratable
account of each US Facility Lender all accrued but unpaid interest on each of
such Lender’s Eurocurrency Advances on the last day of the Interest Period
therefor (provided that for Eurocurrency Advances with Interest Periods of six
months or longer, accrued but unpaid interest shall also be due every three
months from the first day of such Interest Period), on the date any Eurocurrency
Advance is repaid, and on the Maturity Date. The Canadian Borrower shall pay to
the Canadian Administrative Agent for the ratable account of each Canadian
Facility Lender all accrued but unpaid interest on each of such Lender’s
Eurocurrency Advances on the last day of the Interest Period therefor (provided
that for Eurocurrency Advances with Interest Periods of six months or longer,
accrued but unpaid interest shall also be due every three months from the first
day of such Interest Period), on the date any Eurocurrency Advance is repaid,
and on the Maturity Date.

 

64



--------------------------------------------------------------------------------

(c)    Swing Line Advances. The Swing Line Advances shall bear interest at the
US Base Rate in effect from time to time plus the Applicable Margin for Base
Rate Advances or such other per annum rate to be agreed to between the US
Borrower and the Swing Line Lender. The US Borrower shall pay all accrued but
unpaid interest on each Swing Line Advance to the Swing Line Lender on each
March 31, June 30, September 30, and December 31 commencing on June 30, 2017,
and on the Maturity Date or such dates as otherwise agreed to between the Swing
Line Lender and the US Borrower.

(d)    Acceptance Fee on B/A Advances. Subject to the provisions of Section 9.10
and 9.11, the Advances comprising each B/A Borrowing shall be subject to an
Acceptance Fee, payable by the Canadian Borrower on the date of acceptance of
the relevant B/A and calculated as set forth in the definition of the term
Acceptance Fee in Section 1.1.

(e)    Retroactive Adjustments of Applicable Margin. In the event that any
Financial Statement or Compliance Certificate delivered pursuant to Section 5.2
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period then in effect (an “Applicable Period”) than
the Applicable Margin applied for such Applicable Period, then (i) the US
Borrower shall promptly deliver to the US Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the higher Applicable Margin then in effect that would
have applied were applicable for such Applicable Period (and in any event at the
highest Level if the inaccuracy was the result of dishonesty, fraud or willful
misconduct), and (iii) the applicable Borrower shall promptly, without further
action by either Administrative Agent, any Lender or Issuing Lender, pay to the
applicable Administrative Agent for the account of the applicable Lenders or
Issuing Lender, the accrued additional interest or fees owing as a result of
such increased Applicable Margin for such Applicable Period. This Section 2.8(e)
shall not limit the rights of the Administrative Agents and Lenders with respect
to the Default Rate of interest as set forth in Section 2.8(f) or Article 7. The
Borrowers’ obligations under this Section 2.8(e) shall survive the termination
of the Commitments and the repayment of all other Obligations hereunder.

(f)    Default Rate. Notwithstanding anything contained herein to the contrary
(and in lieu of the interest rates otherwise applicable thereunder), but subject
to the provisions of Section 9.10 and 9.11 and Section 2.12(e), (i) upon the
occurrence and during the continuance of an Event of Default under Section
7.1(a) or Section 7.1(g), all Advances shall bear interest, after as well as
before judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any other Event of Default, upon the request of the Majority
Lenders, all Advances shall bear interest, after as well as before judgment, at
the Default Rate. Interest accrued pursuant to this Section 2.8(f) and all
interest accrued but unpaid on or after the Maturity Date shall be due and
payable on demand, and if no express demand is made, then due and payable on
such other dates as required herein.

Section 2.9.    Illegality. If any Lender shall notify either Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurocurrency Advances or B/A Advances of such Lender then outstanding
hereunder, (a) the applicable Borrower shall, no later than 11:00 a.m. (Houston,
Texas, time) (i) if not prohibited by law, on the last day of the Interest
Period for each outstanding Eurocurrency Advance or on the last day of the
Contract Period for each outstanding B/A Advance, as applicable, or (ii) if
required by such notice, on the second Business Day

 

65



--------------------------------------------------------------------------------

following its receipt of such notice, prepay all of the Eurocurrency Advances of
such Lender then outstanding or defease all B/A Advances of such Lender then
outstanding pursuant to Section 2.18, together with accrued interest on the
principal amount prepaid or defeased to the date of such prepayment or
defeasance and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment being made on such date, (b) such Lender shall
simultaneously make a Base Rate Advance in the applicable currency to the
applicable Borrower on such date in an amount equal to the aggregate principal
amount of the Eurocurrency Advances prepaid or B/A Advances defeased to such
Lender, and (c) the right of the Borrowers to select Eurocurrency Advances or
B/A Advances from such Lender for any subsequent Borrowing shall be suspended
until such Lender shall notify the Borrowers that the circumstances causing such
suspension no longer exist (which notice shall be given by such Lender
promptly). Each Lender agrees to use commercially reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.10.    Breakage Costs. Upon demand of any Lender (with a copy to the
applicable Administrative Agent) from time to time, the applicable Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a)    any continuation, Conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders) of
any Advance other than a Base Rate Advance on a day other than the last day of
the Interest Period for such Advance (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise);

(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Base Rate Advance on the date or in the amount notified by such
Borrower;

(c)    any payment by any Borrower of reimbursement drawings under any Letter of
Credit in a currency other than such Letter of Credit’s original currency;

(d)    any payment by any Borrower of any Advance in a currency other in the
original currency of such Advance; or

(e)    any assignment of an Eurocurrency Advance on a day other than the last
day of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 2.14;

including any loss of anticipated profits (but excluding any loss of Applicable
Margin), any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Advance,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract; provided that the
foregoing shall not apply to the defeasance of any B/A Advance as provided in
Section 2.5. The applicable Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by the applicable Borrower to the Lenders under this
Section 2.10, the requesting Lender shall be deemed to have (i) in the case of
Eurocurrency Advances, funded the Eurocurrency Advances made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such
Advance by a matching deposit or other borrowing (including bankers’
acceptances) in the offshore interbank market for Dollars or the Foreign
Currency, as applicable, for a comparable amount and for a comparable period,
whether or not such Eurocurrency Advance was in fact so funded, and (ii) in the
case of B/A Advances, made or accepted and purchased such B/A Advance with such
Acceptance Fee

 

66



--------------------------------------------------------------------------------

calculated for a comparable amount and comparable period, whether or not such
B/A Advance was in fact so made or accepted and purchased. Any notice delivered
by the applicable Administrative Agent (including on behalf of any Lender
providing such notice to the applicable Administrative Agent) setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.10 shall be delivered to the applicable Borrower and
shall be conclusive and binding absent manifest error.

Section 2.11.    Increased Costs.

(a)    Eurocurrency Advances. If any Change in Law shall:

(i)    impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than by way of imposition or increase
of reserve requirements included in the Eurocurrency Reserve Percentage)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, financial institutions generally, including
such Lender (or its applicable Lending Office), including the Commitments of
such Lender hereunder;

(ii)    subject any Recipient to any Tax (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (f) of the definition of “Excluded
Taxes” and (C) Other Connection Taxes) on its Advances, principal of its
Advances, Letters of Credit, Commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or

(iii)    impose on financial institutions generally, including such Lender (or
its applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurocurrency Advances or accepting and purchasing any B/A
Advance (or of maintaining its obligation to make or accept and purchase any
such Advance), or to reduce any sum received or receivable by such Lender (or
its applicable Lending Office) under this Agreement or its Notes with respect to
any Eurocurrency Advances or any B/A Advances, then the applicable Borrower
shall pay to such Lender within three Business Days after written demand made by
such Lender such amount or amounts as such Lender determines in good faith to be
necessary to compensate such Lender for such increased cost or reduction.

(b)    Capital/Liquidity Adequacy. If, after the Closing Date, any Lender or
Issuing Lender shall have determined that any Change in Law affecting such
Lender or Issuing Lender or any Lending Office of such Lender or such Lender’s
or Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on the
capital of financial institutions generally, including such Lender or the
Issuing Lender or any corporation controlling such Lender or the Issuing Lender,
as a consequence of such Lender’s or the Issuing Lender’s obligations hereunder
to a level below that which such Lender or the Issuing Lender or such
corporation could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital or liquidity adequacy), then
from time to time within three Business Days after written demand by such Lender
or the Issuing Lender, as the case may be, the applicable Borrower shall pay to
such Lender or the Issuing Lender such additional amount or amounts as such
Lender determines in good faith to be necessary to compensate such Lender or the
Issuing Lender for such reduction.

 

67



--------------------------------------------------------------------------------

(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the Issuing Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.11 and delivered
to the applicable Borrower shall be conclusive absent manifest error. The
applicable Borrower shall pay to the applicable Administrative Agent for the
account of such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof

(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.11 shall not constitute
a waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that a Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section 2.11 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender or Issuing Lender, as the case may be, notifies any Borrower and any
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e)    Mitigation. If any Lender requests compensation under this Section 2.11
then such Lender shall use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 2.11 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The US Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any US Facility Lender in connection with any such designation or
assignment. The Canadian Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Canadian Facility Lender in connection with any such
designation or assignment.

Section 2.12.    Payments and Computations.

(a)    Payments. All payments of principal, interest, and other amounts to be
made by the Borrowers under this Agreement and other Credit Documents shall be
made to the applicable Administrative Agent in Same Day Funds, without setoff,
deduction, or counterclaim. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Advances denominated in a
Foreign Currency and Letter of Credit Obligations for Letters of Credit issued
in any Foreign Currency (the payments for which shall be made in such Foreign
Currency and in Same Day Funds), all payments by the Borrowers hereunder shall
be made to the applicable Administrative Agent, for the account of the
respective Lenders to which such payment is owed in Dollars and in Same Day
Funds.

(b)    Payment Procedures.

(i)    Each Borrower shall make each payment under this Agreement and under the
Notes not later than 11:00 a.m. (Houston, Texas time) on the day when due in
Dollars or in the applicable currency, to the applicable Administrative Agent at
the location referred to in the Notes (or such other location as the applicable
Administrative Agent shall designate in writing to the applicable Borrower) in
Same Day Funds and, as to payments of principal (other than under

 

68



--------------------------------------------------------------------------------

Section 2.6), accompanied by a Notice of Optional Payment or Notice of Mandatory
Payment, as applicable, from the applicable Borrower, with appropriate
insertions. The applicable Administrative Agent will promptly thereafter, and in
any event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to the applicable
Administrative Agent, the specific Issuing Lender or a specific Lender pursuant
to the terms of this Agreement) in accordance with each Lender’s Applicable Pro
Rata Share to the Lenders for the account of their respective applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon
receipt of other amounts due solely to the applicable Administrative Agent, a
specific Issuing Lender, the Swing Line Lender, or a specific Lender, the
applicable Administrative Agent shall distribute such amounts to the appropriate
party to be applied in accordance with the terms of this Agreement.

(ii)    With respect to the repayment or prepayment of Canadian Advances
hereunder, the Canadian Administrative Agent may assume that the Canadian
Borrower has made such prepayment or repayment, as applicable, on the date
designated therefor as described in the Notice of Optional Payment or Notice of
Mandatory Payment, as applicable, and the Canadian Administrative Agent may, in
reliance upon such assumption, cause to be distributed like funds relating to
the payment of principal, interest or fees ratably (other than amounts payable
solely to the applicable Administrative Agent, the specific Issuing Lender or a
specific Lender pursuant to the terms of this Agreement) in accordance with each
Canadian Facility Lender’s Applicable Pro Rata Share to the Canadian Facility
Lenders for the account of their respective applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Canadian
Facility Lender to such Canadian Facility Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. If and to the extent that the Canadian Borrower shall
not have so made its payment or prepayment, as applicable, on the designated
date therefor as described in the Notice of Optional Payment or Notice of
Mandatory Payment, as applicable, each Canadian Facility Lender agrees to
immediately repay to the Canadian Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to such Canadian Facility Lender until
the date such amount is repaid to the Canadian Administrative Agent, at the
lesser of (A) the Overnight Rate for such day and (B) the Maximum Rate. If such
Canadian Facility Lender shall repay to the Canadian Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Canadian Facility Lender’s Advance as part of a
Canadian Borrowing for purposes of this Agreement.

(c)    Computations. All computations of interest for Base Rate Advances and B/A
Advances shall be made by the applicable Administrative Agent on the basis of a
year of 365/366 days and all computations of all other interest and fees shall
be made by the applicable Administrative Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the applicable Administrative Agent of an
amount of interest or fees shall be conclusive and binding for all purposes,
absent manifest error.

(d)    Interest Act (Canada). To the extent the Interest Act (Canada) is
applicable, for the purposes of this Agreement, whenever interest to be paid
hereunder is to be calculated on the basis of 360 days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the

 

69



--------------------------------------------------------------------------------

rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or such other number of days in
such period, as the case may be.

(e)    Canadian Maximum Rate of Interest. To the extent the Criminal Code
(Canada) is applicable, notwithstanding anything contained herein to the
contrary, the Canadian Borrower will not be obliged to make any payment of
interest or other amounts payable to any Canadian Facility Lender hereunder in
excess of the amount or rate that would be permitted by applicable law or would
result in the receipt by the Canadian Facility Lenders of interest at a criminal
rate (as such terms are construed under the Criminal Code (Canada)). If the
making of any payment by the Canadian Borrower would result in a payment being
made that is in excess of such amount or rate, the Canadian Facility Lenders
will determine the payment or payments that are to be reduced or refunded, as
the case may be, so that such result does not occur.

(f)    Waiver of Judgment Interest Act (Alberta). To the extent permitted by
applicable Legal Requirement, the provisions of the Judgment Interest Act
(Alberta) (if applicable) will not apply to the Credit Documents and are hereby
expressly waived by the Canadian Borrower.

(g)    Sharing of Payments, Etc. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Advances or other obligations hereunder resulting
in such Lender receiving payment of a proportion of the aggregate amount of its
Advances and accrued interest thereon or other such obligations greater than its
Applicable Pro Rata Share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the applicable Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this paragraph (g) shall not be construed to apply to
(x) any payment made by or on behalf of any Credit Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letter of Credit
Exposure or Swing Line Advances to any assignee or participant, other than to
any Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirement, that any Lender acquiring
a participation pursuant to the foregoing arrangements may, subject to
Section 7.4, exercise against such Credit Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.

 

70



--------------------------------------------------------------------------------

Section 2.13.    Taxes.

(a)    Defined Terms. For purposes of this Section 2.13, the term “Lender”
includes the Issuing Lender and the term “applicable Legal Requirement” includes
FATCA.

(b)    No Deduction for Certain Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any of the Credit Documents to any
Administrative Agent, the Issuing Lender, or a Lender shall be made free and
clear of and without deduction or withholding for any and all present or future
Taxes, except as required by applicable Legal Requirement. If any applicable
Legal Requirement requires the deduction or withholding of any Tax from any such
payment, then the applicable Credit Party or Administrative Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Legal Requirement and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section 2.13(b)), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c)    Other Taxes. The Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable Legal Requirement, or at the option of
the applicable Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    Indemnification by the Credit Parties. The applicable Credit Parties
shall jointly and severally indemnify each Recipient, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.13) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Recipient (with a copy to
the US Administrative Agent), or by the applicable Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error; provided that, no Recipient shall be indemnified for any Indemnified
Taxes or Other Taxes the demand for which is made to the applicable Borrower or
the applicable Credit Party later than one year after the later of (i) the date
on which the relevant Governmental Authority makes written demand upon such
Recipient for payment of such Indemnified Taxes or Other Taxes, and (ii) the
date on which such Recipient made payment of such Indemnified Taxes or Other
Taxes; provided, further that, if the Indemnified Taxes or Other Taxes imposed
or asserted giving rise to such claims are retroactive, then the one-year period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Credit Party believes that an Indemnified Tax paid by such
Credit Party was not correctly or legally asserted, then at the reasonable
request of such Credit Party, the applicable Recipient will use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to cooperate with such Credit Party to obtain a refund
of such Indemnified Tax so long as such Recipient could not be subject to any
unreimbursed cost or expense or to any liability.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
applicable Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the applicable Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.7 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the applicable Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or

 

71



--------------------------------------------------------------------------------

not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the applicable Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes each
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by such
Administrative Agent to such Lender from any other source against any amount due
to such Administrative Agent under this paragraph (e).

(f)    Evidence of Tax Payments. As soon as practicable after any payment of
Taxes or Other Taxes by any Credit Party to a Governmental Authority, the
applicable Borrower shall deliver to the US Administrative Agent the original or
a certified copy of any receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the US
Administrative Agent.

(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the applicable Borrower and the US Administrative
Agent, at the time or times reasonably requested by the applicable Borrower or
the US Administrative Agent, such properly completed and executed documentation
reasonably requested by the applicable Borrower or the US Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
applicable Borrower or the US Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the applicable Borrower or the US Administrative Agent as will enable the
applicable Borrower or the US Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than the documentation set forth in Section 2.13(g)(ii)(A), (g)(ii)(B) and
(g)(ii)(D) below) shall not be required if, in the Lender’s reasonable judgment,
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a US Person shall deliver to the US Borrower and the
US Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the US Borrower or the US Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from US federal
backup withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the US Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the US Borrower or the US
Administrative Agent), whichever of the following is applicable:

 

  1.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN (or Form
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, US
federal withholding Tax pursuant to the “interest” article of

 

72



--------------------------------------------------------------------------------

  such tax treaty and (y) with respect to any other applicable payments under
any Credit Document, IRS Form W-8BEN (or Form W-8BEN-E, as applicable)
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  2. executed originals of IRS Form W-8ECI;

 

  3. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the US Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or Form W-8BEN-E, as applicable); or

 

  4. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or Form W-8BEN-E, as applicable), a US Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the US Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the US Borrower or the US
Administrative Agent), executed originals of any other form prescribed by
applicable Legal Requirement as a basis for claiming exemption from or a
reduction in US federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Legal Requirement
to permit the US Borrower or the US Administrative Agent to determine the
withholding or deduction required to be made; and

(D)    if a payment made to a Recipient under any Credit Document would be
subject to US federal withholding Tax imposed by FATCA if such Recipient were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the US Borrower and the US Administrative Agent at
the time or times prescribed by Legal Requirement and at such time or times
reasonably requested by the US Borrower or the US Administrative Agent such
documentation prescribed by applicable Legal Requirement (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the US Borrower or the US Administrative
Agent as may be necessary for the US Borrower and the US

 

73



--------------------------------------------------------------------------------

Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the US Borrower and the US
Administrative Agent in writing of its legal inability to do so.

(h)    Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or Other Taxes or to eliminate or reduce the payment of
any additional sums under this Section 2.13; provided, that no such selection or
change of jurisdiction for its applicable Lending Office shall be made if, in
the reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.

(i)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity and gross-up payments made under this Section 2.13 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (i) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (i), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (i) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph (i) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(j)    Survival. Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of any Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 2.14.    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11, or if any Borrower is required pursuant to Section 2.13 to
make any additional payment to any Lender, (b) any Lender’s obligation to make
or continue, or to Convert Base Rate Advances into, Eurocurrency Advances shall
be suspended pursuant to Section 2.4(c)(v), Section 2.4(c)(vi) or Section 2.9,
(c) any US Facility Lender is a Defaulting Lender, (d) any Canadian Facility
Lender is a Defaulting Lender, or (e) any Lender is a Non-Consenting Lender (any
such Lender described in any of the preceding clauses (a) – (e), being a
“Subject Lender”), then (i) in the case of a Defaulting Lender, the US
Administrative Agent may, upon notice to the Subject Lender and the US Borrower,
require such Defaulting Lender to assign and delegate, without recourse (in
accordance with and subject to the

 

74



--------------------------------------------------------------------------------

restrictions contained in, and consents required by, Section 9.7), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents as a US Facility Lender and, if applicable, a Canadian Facility Lender
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) and (ii) in the case of
any Subject Lender, the US Borrower may, upon notice to the Subject Lender and
the US Administrative Agent and at the US Borrower’s sole cost and expense,
require such Subject Lender to assign and delegate (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.7), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that, in any event:

(i)    as to assignments required by the US Borrower, the US Borrower shall have
paid to the US Administrative Agent the assignment fee specified in Section 9.7
(unless waived by the US Administrative Agent in its sole discretion);

(ii)    such Subject Lender shall have received payment of an amount equal to
the outstanding principal of its applicable Advances and funded participations
in outstanding Letter of Credit Obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.10) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the US
Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or Section 2.13, such assignment will result in
a reduction in such compensation or payments thereafter;

(iv)    such assignment does not conflict with applicable Legal Requirements;
and

(v)    in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have agreed to the
applicable departure, waiver or amendment of the Credit Documents.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the US Borrower to require such assignment and
delegation cease to apply. Solely for purposes of effecting any assignment
involving a Defaulting Lender under this Section 2.14 and to the extent
permitted under applicable Legal Requirements, each Lender hereby designates and
appoints the US Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same. In lieu of the US
Borrower or the US Administrative Agent replacing a Defaulting Lender as
provided in this Section 2.14, the US Borrower may terminate such Defaulting
Lender’s applicable Commitment as provided in Section 2.1(d).

Section 2.15.    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if (x) any US Facility Lender becomes a Defaulting
Lender or (y) any Canadian Facility

 

75



--------------------------------------------------------------------------------

Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirement:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders, US Majority
Lenders or Canadian Majority Lenders, as applicable.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the applicable Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the applicable Administrative Agent from
a Defaulting Lender pursuant to Section 7.4 shall be applied at such time or
times as may be determined by the applicable Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
applicable Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lender or
the Swing Line Lender hereunder; third, to Cash Collateralize the Issuing
Lender’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.16; fourth, as the US Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Advance in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the applicable Administrative Agent; fifth, if
so determined by the applicable Administrative Agent and the US Borrower, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Advances under this Agreement and (y) Cash Collateralize the Issuing Lender’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.16; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lender or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
US Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the US Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or participations in respect of Letter of Credit
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and participations in respect of Letter of Credit Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or participations in respect of Letter of Credit Obligations
and Swing Line Advances owed to, such Defaulting Lender until such time as all
Advances and funded and unfunded participations in Letter of Credit Obligations
and Swing Line Advances are held by the Lenders pro rata in accordance with the
US Commitments without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period (and such fees shall cease to accrue with respect to such Defaulting

 

76



--------------------------------------------------------------------------------

Lender) during which that Lender is a Defaulting Lender (and the US Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit fees
payable under Section 2.7(b)(i) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its US Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15(a)(ii).

(C)    With respect to any Letter of Credit fees payable under Section 2.7(b)(i)
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the US Borrower shall (x) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swing Line Advances shall be reallocated among the US Facility Lenders which
are Non-Defaulting Lenders in accordance with their respective US Pro Rata
Shares (calculated without regard to such Defaulting Lender’s US Commitment) but
only to the extent that (x) the conditions set forth in Sections 3.2(a) and
(b) are satisfied at the time of such reallocation (and, unless the US Borrower
shall have otherwise notified the applicable Administrative Agent at such time,
the US Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the outstanding principal amount of US Advances of any Non-Defaulting Lender
plus such Non-Defaulting Lender’s US Pro Rata Share of Letter of Credit Exposure
to exceed such Non-Defaulting Lender’s US Commitment in effect at such time.
Subject to Section 9.27, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)    Cash Collateral; Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
US Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Advances in an amount equal
to the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize
the Issuing Lender’ Fronting Exposure in accordance with the procedures set
forth in Section 2.16.

(b)    Defaulting Lender Cure. If the US Borrower, the Administrative Agents,
the Issuing Lender and the Swing Line Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agents will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Advances of the other Lenders or
take such other actions as the Administrative Agents may determine to be
necessary to cause the US Advances and funded and unfunded participations in
Letters of Credit and Swing Line Advances to be held by the US Facility Lenders
in accordance with their US Pro

 

77



--------------------------------------------------------------------------------

Rata Shares (without giving effect to Section 2.15(a)(iv)) and the Canadian
Advances to be held by the Canadian Facility Lenders in accordance with their
Canadian Pro Rata Shares, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the US Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any US Facility Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is reasonably satisfied that it will
have no Fronting Exposure after giving effect thereto.

Section 2.16.    Cash Collateral. At any time that there shall exist a
Defaulting Lender which is a US Facility Lender, within one Business Day
following the written request of the US Administrative Agent or the Issuing
Lender or Swing Line Lender (with a copy to the US Administrative Agent) the US
Borrower shall Cash Collateralize the Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
such Fronting Exposure.

(a)    Grant of Security Interest. The US Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the US
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause
(b) below. If at any time the US Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the US
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Fronting Exposure for all
Defaulting Lenders, the US Borrower will, promptly upon demand by the US
Administrative Agent, pay or provide to the US Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’ Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.16
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the US Administrative Agent and the Issuing Lender
that there exists excess Cash Collateral; provided that, subject to
Section 2.15, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent such Cash
Collateral was provided by any Credit Party, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Security Agreement.

 

78



--------------------------------------------------------------------------------

Section 2.17.    Increase in Commitments.

(a)    At any time prior to the Business Day immediately preceding the Maturity
Date, the Borrowers may effectuate one or more increases in the aggregate US
Commitments and/or Canadian Commitments or add one or more new term loan
facilities hereunder (each such increase or new term loan facility being a
“Commitment Increase”), by designating either one or more of the existing
Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Commitment Increase) or one or more other
Eligible Assignees that at the time agree, in the case of any such Eligible
Assignee that is an existing Lender to increase its US Commitment and/or its US
Commitment or provide a new term loan commitment as such Lender shall so select
(an “Increasing Lender”) and, in the case of any other Eligible Assignee that is
not an existing Lender (an “Additional Lender”), to become a party to this
Agreement as a Lender; provided, however, that:

(i)    each such Commitment Increase shall be equal to at least $5,000,000;

(ii)    the aggregate amount of all such Commitment Increases shall not exceed
$50,000,000;

(iii)    the aggregate amount of all such Commitment Increases in the form of
one or more term loan facilities shall not exceed $25,000,000;

(iv)    no Default shall exist immediately prior to and after giving effect to
any such Commitment Increase;

(v)    with respect to any Commitment Increase in the form of one or more term
loan facilities, after giving pro forma effect to any such new additional term
loans under a new term loan facility (and any Advances hereunder made on the
effective date of such term loan facilities), the Leverage Ratio shall be no
greater than 2.00 to 1.00;

(vi)    no Lender shall be required or otherwise obligated to provide any
Commitment Increase or any portion thereof;

(vii)    the scheduled maturity date of any new term loan facility shall be no
earlier than the Maturity Date and no other scheduled amortization prepayments
shall be required thereunder other than those that apply to the existing
Facilities; and

(viii)    each such Commitment Increase shall have the same terms as the
existing Facilities other than (A) original issue discounts, if any, upfront
fees, and customary arrangement, structuring, or underwriting fees, if any,
payable to one or more arrangers (or their affiliates) of any such Commitment
Increase and (B) operational and structural terms reasonably acceptable to the
Borrowers, such Increasing Lenders and the applicable Administrative Agent as
may be necessary to implement such Commitment Increases in the form of a new
term loan facility.

The US Borrower shall provide prompt notice of such proposed Commitment Increase
pursuant to this Section 2.17 to the US Administrative Agent and the Lenders.
This Section 2.17 shall not be construed to create any obligation on the US
Administrative Agent or any of the Lenders to advance or to commit to advance
any credit to any Borrower or to arrange for any other Person to advance or to
commit to advance any credit to any Borrower.

(b)    The Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which each of following conditions shall have been
satisfied: (i) the receipt by the US Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the US

 

79



--------------------------------------------------------------------------------

Administrative Agent signed by the Borrowers, each Increasing Lender and/or each
Additional Lender, setting forth the Commitments, if any, of each such
Increasing Lender and/or Additional Lender and, if applicable, setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof binding upon each Lender, if any
of the terms of such Commitment Increase differs from the Canadian Facility or
the US Facility, as applicable, (B) an amendment to this Agreement signed by the
Borrowers, the Administrative Agents and such Increasing Lenders and Additional
Lenders, as applicable, to amend the necessary provisions of this Article 2 to
account for the terms of such Commitment Increase, and (C) such evidence of
appropriate authorization on the part of the Borrowers with respect to such
Commitment Increase and such customary legal opinions as the US Administrative
Agent may reasonably request, (ii) in the case of any Commitment Increase in
respect of the US Commitments, the funding by each Increasing Lender and
Additional Lender of the US Advances to be made by each such Lender to effect
the reallocations required in clause (c) below, (iii) in the case of any
Commitment Increase in respect of the Canadian Commitments, the funding by each
Increasing Lender and Additional Lender of the Canadian Advances to be made on
the Increase Date, if any, in the amount of such Lender’s increased Canadian
Commitment, (iv) receipt by the US Administrative Agent of a certificate of an
authorized officer of the US Borrower certifying that (A) both before and after
giving effect to such Commitment Increase, no Default has occurred and is
continuing, (B) all representations and warranties made by the Borrowers in this
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), unless such representation or warranty relates to an earlier date
which remains true and correct in all material respects as of such earlier date
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and (C) the Parent is in pro forma compliance
with the covenants in Section 6.16, after giving pro forma effect to the making
of any Advances in connection with the relevant increase in the US Commitment or
Canadian Commitment, or any such new additional term loans under a new term loan
facility, and (v) receipt by the Increasing Lender or Additional Lender, as
applicable, of all such fees as agreed to between such Increasing Lender and /or
Additional Lender and the applicable Borrower.

(c)    On any Increased Date on which there is a Commitment Increase in the
Canadian Commitments pursuant to Section 2.17, (i) each of the Canadian Facility
Lenders shall assign to each of the Increasing Lenders with regard to such
Commitment Increase, and each of such Increasing Lender shall purchase from each
of the Canadian Facility Lenders, at the principal amount thereof, such
interests in the Canadian Advances outstanding on such Increased Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Canadian Advances will be held by existing Canadian Facility
Lenders and the Increasing Lenders ratably in accordance with their Canadian
Commitments after giving effect to the addition of such Commitment Increase in
the Canadian Commitments, (ii) each Commitment Increase in the Canadian
Commitments shall be deemed for all purposes a Canadian Commitment and each
Canadian Advance made thereunder shall be deemed, for all purposes, a Canadian
Advance and (iii) each Increasing Lender shall become a Canadian Facility Lender
with respect to the Commitment Increase and all matters relating thereto. The
Canadian Administrative Agent and the Canadian Facility Lenders hereby agree
that the minimum borrowing and prepayment requirements in Section 2.4 of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. Notwithstanding any provision contained herein
to the contrary, from and after the date of such Commitment Increase, all
calculations and payments of interest on the Canadian Advances shall take into
account the actual Canadian Commitment of each Canadian Facility Lender and the
principal amount outstanding of each Canadian Advance made by such Lender during
the relevant period of time.

 

80



--------------------------------------------------------------------------------

(d)    On any Increase Date on which there is a Commitment Increase in the US
Commitments pursuant to Section 2.17, (i) each of the US Facility Lenders shall
assign to each of the Increasing Lenders with regard to such Commitment
Increase, and each of such Increasing Lender shall purchase from each of the US
Facility Lenders, at the principal amount thereof, such interests in the US
Advances outstanding on such Increased Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such US Advances will
be held by existing US Facility Lenders and the Increasing Lenders ratably in
accordance with their US Commitments after giving effect to the addition of such
Commitment Increase in the US Commitments, (ii) each Commitment Increase in the
US Commitments shall be deemed for all purposes a US Commitment and each US
Advance made thereunder shall be deemed, for all purposes, a US Advance and
(iii) each Increasing Lender shall become a US Facility Lender with respect to
the Commitment Increase and all matters relating thereto. The US Administrative
Agent and the US Facility Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.4 of this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
Notwithstanding any provision contained herein to the contrary, from and after
the date of such Commitment Increase, all calculations and payments of interest
on the US Advances shall take into account the actual US Commitment of each US
Facility Lender and the principal amount outstanding of each US Advance made by
such Lender during the relevant period of time.

(e)    On such Increase Date if such Commitment Increase involves an increase in
the aggregate US Commitments, each US Facility Lender’s share of the Letter of
Credit Exposure and participations in respect of Swing Line Advances on such
date shall automatically be deemed to equal such Lender’s US Pro Rata Share of
such Letter of Credit Obligations and participations in respect of Swing Line
Advances (such US Pro Rata Share for such Lender to be determined as of the
Increase Date in accordance with its US Commitment on such date as a percentage
of the aggregate US Commitments on such date) without further action by any
party.

Section 2.18.    Bankers’ Acceptances.

(a)    Subject to the terms and conditions of this Agreement, the Canadian
Borrower may request a Borrowing by presenting drafts for acceptance and, if
applicable, purchase as B/As by the Lenders.

(b)    No Contract Period with respect to a B/A to be accepted and, if
applicable, purchased as an Advance shall extend beyond the Maturity Date. All
B/A Borrowings shall be denominated in Canadian Dollars.

(c)    To facilitate availment of the B/A Advances, the Canadian Borrower hereby
appoints each Lender as its attorney to sign and endorse on its behalf, in
handwriting or by facsimile or mechanical signature as and when deemed necessary
by such Lender, blank forms of B/As in the form requested by such Lender. The
Canadian Borrower recognizes and agrees that all B/As signed and/or endorsed on
its behalf by a Lender shall bind the Canadian Borrower as fully and effectually
as if signed in the handwriting of and duly issued by the proper signing
officers of the Canadian Borrower. Each Lender is hereby authorized to issue
such B/As endorsed in blank in such face amounts as may be determined by such
Lender; provided that the aggregate amount thereof is equal to the aggregate
amount of B/As required to be accepted and purchased by such Lender. No Lender
shall be liable for any damage, loss or other claim arising by reason of any
loss or improper use of any such instrument except the gross negligence or
willful misconduct of such Lender or its officers, employees, agents or
representatives as determined by a court of competent jurisdiction by final and
nonappealable judgment. Each Lender shall maintain a record with respect to B/As
(i) voided by it for any reason, (ii) accepted and purchased by it hereunder and
(iii) canceled at their respective maturities. Each Lender further agrees to
retain such

 

81



--------------------------------------------------------------------------------

records in the manner and for the statutory periods provided in the various
provincial or federal statutes and regulations which apply to such Lender. On
request by or on behalf of the Canadian Borrower, a Lender shall cancel all
forms of B/A which have been pre-signed or pre-endorsed on behalf of the
Canadian Borrower and which are held by such Lender and are not required to be
issued in accordance with the Canadian Borrower’s irrevocable notice. At the
discretion of a Lender, B/As to be accepted by such Lender may be issued in the
form of “Depository Bills” within the meaning of the Depository Bills and Notes
Act (Canada) and deposited with the Canadian Depository for Securities Limited
(“CDS”) and may be made payable to “CDS & Co.” or in such other name as may be
acceptable to CDS and thereafter dealt with in accordance with the rules and
procedures of CDS, consistent with the terms of this Agreement and the
Depository Bills and Notes Act (Canada). All Depository Bills so issued shall be
governed by the provisions of this Section 2.18.

(d)    Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.18. Notwithstanding that any Person whose
signature appears on any B/A may no longer be an authorized signatory for any of
the Lenders or the Canadian Borrower at the date of issuance of a B/A, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance and any such B/A so
signed shall be binding on the Canadian Borrower.

(e)    Promptly following receipt of a Notice of Borrowing, continuation or
Conversion of B/As, the applicable Administrative Agent shall so advise the
Lenders and shall advise each Lender of the aggregate face amount of the B/As to
be accepted by it and the applicable Contract Period (which shall be identical
for all Lenders). The aggregate face amount of the B/As to be accepted by a
Lender shall be in an integral multiple of $100,000 and such face amount shall
be in each Lender’s Pro Rata Share of such Borrowing, and each such Borrowing
shall be no less than $500,000; provided, that the Canadian Administrative Agent
may, in its sole discretion, increase or reduce any Lender’s portion of such B/A
to the nearest $100,000.

(f)    If the Canadian Borrower specifies in a Notice of Borrowing or Conversion
or continuation pursuant to Section 2.4(a) or Section 2.4(b), respectively, that
such Notice of Borrowing or Conversion or continuation is a request for B/A’s,
then the Canadian Facility Lenders shall purchase, or arrange the purchase of,
each B/A from the Canadian Borrower at the Discount Rate for such Lender
applicable to such B/A accepted by it and provide to the Canadian Administrative
Agent the Discount Proceeds for the account of such Borrower. The Acceptance Fee
payable by the Canadian Borrower to a Lender under Section 2.8(d) in respect of
each B/A accepted by such Lender shall be set off against the Discount Proceeds
payable by such Lender under this Section 2.18.

(g)    Each Lender may at any time and from time to time hold, sell, rediscount
or otherwise dispose of any or all B/As accepted and purchased by it.

(h)    If a Lender notifies the Canadian Administrative Agent in writing that it
is unable to accept Bankers’ Acceptances, such Lender will, instead of accepting
and, if applicable, purchasing Bankers’ Acceptances, make an advance (a “B/A
Equivalent Advance”) to the applicable Borrower in the amount and for the same
term as the draft that such Lender would otherwise have been required to accept
and purchase hereunder. Each such Lender will provide to the Canadian
Administrative Agent the Discount Proceeds of such B/A Equivalent Advance for
the account of the Canadian Borrower. Each such B/A Equivalent Advance will bear
interest at the same rate that would result if such Lender had accepted (and
been paid an Acceptance Fee) and purchased (on a discounted basis at the
Discount Rate) a Bankers’ Acceptance for the relevant Contract Period (it being
the intention of the parties that each such B/A Equivalent Advance shall have
the same economic consequences for the Lenders and the Canadian

 

82



--------------------------------------------------------------------------------

Borrower as the Bankers’ Acceptance which such B/A Equivalent Advance replaces).
All such interest shall be paid in advance on the date such B/A Equivalent
Advance is made, and will be deducted from the principal amount of such B/A
Equivalent Advance in the same manner in which the Discount Proceeds of a
Bankers’ Acceptance would be deducted from the face amount of the Bankers’
Acceptance.

(i)    The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Lender in respect of a B/A accepted
and purchased by it pursuant to this Agreement which might exist solely by
reason of such B/A being held, at the maturity thereof, by such Lender in its
own right and the Canadian Borrower agrees not to claim any days of grace if
such Lender as holder sues the Canadian Borrower on the B/A for payment of the
amount payable by the Canadian Borrower thereunder. On the last day of the
Contract Period of a B/A, or such earlier date as may be required or permitted
pursuant to the provisions of this Agreement, the Canadian Borrower shall either
pay the Lender that has accepted and purchased such B/A the full face amount of
such B/A (subject to Section 2.18(j) below and Section 2.5(b)) or provide for a
continuation as contemplated by Section 2.4(b), and after such payment, the
Canadian Borrower shall have no further liability in respect of such B/A and
such Lender shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such B/A.

(j)    Except as required by any Lender upon the occurrence of an Event of
Default, no B/A Advance may be repaid by the Canadian Borrower prior to the
expiry date of the Contract Period applicable to such B/A Advance; provided,
however, that any B/A or B/A Equivalent Advance may be defeased as provided in
Section 2.5(b)(ii) and shall be defeased as required in Section 2.5(c) and (d).

ARTICLE 3

CONDITIONS

Section 3.1.    Conditions Precedent to the Effectiveness of this Agreement.
This Agreement shall become effective as of Closing Date upon the satisfaction
of the following conditions precedent:

(a)    Documentation. The US Administrative Agent shall have received the
following, duly executed by all the parties thereto, as applicable, in form and
substance reasonably satisfactory to the US Administrative Agent and the
Lenders:

(i)    this Agreement and all attached Exhibits and Schedules and the Notes, if
requested by any Lender, payable to such Lender;

(ii)    the Guaranty executed by the Parent, the US Borrower, in its capacity as
a Guarantor, the US Guarantors and the Canadian Guarantors;

(iii)    (A) the US Security Agreement executed by each US Credit Party,
together with appropriate UCC-1 financing statements, if any, necessary for
filing with the appropriate authorities and all certificates, if any, evidencing
pledged Equity Interests with accompanying executed stock powers and (B) the
Canadian Security Agreement executed by each Canadian Credit Party, together
with appropriate PPSA financing statements, if any, necessary for filing with
the appropriate authorities and all certificates, if any, evidencing pledged
Equity Interests with accompanying executed stock powers;

(iv)    (A) certificates of insurance naming the US Administrative Agent as loss
payee with respect to property insurance, or additional insured with respect to
liability insurance and

 

83



--------------------------------------------------------------------------------

covering each US Credit Party’s Properties with such insurance carriers, for
such amounts and covering such risks that are required hereunder; and
(B) certificates of insurance naming the Canadian Administrative Agent as loss
payee with respect to property insurance, or additional insured with respect to
liability insurance and covering each Canadian Credit Party’s Properties with
such insurance carriers, for such amounts and covering such risks that are
required hereunder;

(v)    a certificate from a Responsible Officer of the US Borrower dated as of
the Closing Date stating that as of such date all conditions precedent set forth
in this Section 3.1 have been met; provided that, in the case of any such
conditions precedent that require satisfaction of any Administrative Agent or
Lenders, the US Borrower may assume such satisfaction;

(vi)    a secretary’s certificate or equivalent officer’s certificate from each
Credit Party certifying such Person’s (A) officers’ incumbency, (B) authorizing
resolutions, and (C) organizational documents;

(vii)    certificates of good standing and existence for each Credit Party in
each state or province in which each such Person is organized, which certificate
shall be (A) dated a date not earlier than 30 days prior to Closing Date or
(B) otherwise effective on the Closing Date;

(viii)    customary legal opinions of Weil, Gotshal & Manges LLP, as outside US
special counsel to the Credit Parties, and of Burnet, Duckworth and Palmer LLP,
as Alberta local counsel to the Credit Parties; and

(ix)    such other documents, governmental certificates and agreements as the
Administrative Agents or any Lender may reasonably request.

(b)    Consents; Authorization; Conflicts. The Credit Parties shall have
received any consents, licenses and approvals required in accordance with
applicable Legal Requirement, or in accordance with any document, agreement,
instrument or arrangement to which any Credit Party is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement and the other Credit Documents.

(c)    Representations and Warranties. The representations and warranties
contained in Article 4 and in each other Credit Document shall be true and
correct in all material respects on and as of the Closing Date before and after
giving effect to the initial Borrowings or issuance (including deemed issuance)
of Letters of Credit and to the application of the proceeds from such
Borrowings, as though made on and as of such date.

(d)    Payment of Fees. The Borrowers shall have paid the fees and expenses
required to be paid as of the Closing Date by Section 2.7(c) and 9.1 or any
other provision of a Credit Document, except that notwithstanding the terms of
Section 9.1, such expenses shall have been paid to the extent invoices for such
expenses are received by the US Borrower at least one Business Day prior to the
Closing Date.

(e)    Other Proceedings. No action, suit, investigation or other proceeding
(including without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement, any other Credit Document, or any transaction contemplated hereby or
thereby or (ii) which in the judgment of the US Administrative Agent could
reasonably be expected to result in a Material Adverse Change.

 

84



--------------------------------------------------------------------------------

(f)    Material Adverse Change. Since December 31, 2016, there shall not have
occurred any event, development or circumstance that has or could reasonably be
expected to result in a Material Adverse Change.

(g)    Solvency. The US Administrative Agent shall have received a solvency
certificate substantially in the form attached hereto as Exhibit J.

(h)    Delivery of Financial Statements. The US Administrative Agent shall have
received true and correct copies of (A) audited consolidated financial
statements for the Parent and the Restricted Subsidiaries for the fiscal year
2016, (B) unaudited consolidated financial statements of the Parent and its
Restricted Subsidiaries for each fiscal quarter ending in 2017 at least 45 days
prior to the Closing Date, and (C) a pro forma consolidated income statement and
balance sheet for the Parent and its Restricted Subsidiaries for the 12-month
period most recently ended prior to the Closing Date for which financial
statements are available under clause (B) above, giving pro forma effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
income statement).

(i)    Miscellaneous Due Diligence. The US Administrative Agent shall have
received or completed, and be reasonably satisfied with the result of a
completed Schedule 4.5 which shall list all real property owned or leased by the
Credit Parties and including a notation as to all locations where any equipment
or Inventory of any Credit Party is kept.

(j)    No Advances. No Advances shall be outstanding on the Closing Date.

(k)    USA Patriot Act. The US Administrative Agent shall have received, at
least three business days prior to the Closing Date (or such later date approved
by the US Administrative Agent) all documentation and other information that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act that is requested at least 10 Business Days prior to the Closing
Date (other than as to any Person or entity which the US Administrative Agent
was not aware of until after such 10th Business Day).

(l)    Qualified IPO. The Qualified IPO shall have occurred or shall occur
substantially simultaneous with the Closing Date.

(m)    Existing Credit Agreement. All amounts due or outstanding in respect of
the Existing Credit Agreement shall have been (or substantially simultaneously
with the Closing Date shall be) paid in full and all commitments (if any) in
respect thereof shall have been amended and restated as set forth herein.

(n)    Lien Searches; Security Documents. The US Administrative Agent shall have
received all documents, instruments and reports necessary to perfect or evidence
the US Administrative Agent’s Acceptable Security Interest in the Collateral,
including reasonably satisfactory UCC and other lien searches and US or Canada
intellectual property searches.

Section 3.2.    Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (other than the conversion of
an Advance to an Advance of a different Type), the

 

85



--------------------------------------------------------------------------------

obligation of the Issuing Lender to issue, increase, renew or extend a Letter of
Credit, shall be subject to the following conditions precedent that on the date
of such Borrowing or such issuance, increase, renewal or extension, as
applicable:

(a)    Representations and Warranties. As of the date of the making of any
Advance or issuance, increase, renewal or extension of any Letter of Credit or
the reallocation of the Fronting Exposure provided in Section 2.15, the
representations and warranties made by any Credit Party contained in the Credit
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on such date, except that any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date. Each request for the making of any Advance or
issuance, increase, renewal or extension of any Letter of Credit and the making
of such Advance or the issuance, increase, renewal or extension of such Letter
of Credit shall be deemed to be a reaffirmation of such representations and
warranties.

(b)    Event of Default. As of the date of the making of any Advance, the
issuance, increase, renewal or extension of any Letter of Credit or the
reallocation of the Fronting Exposure provided in Section 2.15, as applicable,
no Default or Event of Default shall exist, and the making of such Advance or
issuance, increase, renewal or extension of such Letter of Credit, would not
cause a Default or Event of Default.

(c)    Available Cash. If the pro forma Leverage Ratio (as of the fiscal quarter
end occurring immediately prior to the date such Advance is to be made and for
which Financial Statements have been delivered to the US Administrative Agent as
required under this Agreement), after giving effect to such Advance and the
application of proceeds thereof, is greater than 1.00 to 1.00, the Available
Cash Balance shall not exceed $15,000,000.

(d)    Canadian Asset Coverage Ratio. With respect to any Canadian Advance, if,
after giving effect to such Canadian Advance and the application of the proceeds
thereof, the pro forma Leverage Ratio (as of the fiscal quarter end occurring
immediately prior to the date such Canadian Advance is to be made and for which
Financial Statements have been delivered to the US Administrative Agent as
required under this Agreement) is greater than 2.00 to 1.00, then the pro forma
Canadian Asset Coverage Ratio (as of the fiscal month end occurring at least 30
days prior to the delivery of such Notice of Borrowing) shall not be less than
1.00 to 1.00.

(e)    US Asset Coverage Ratio. With respect to any US Advance, if, after giving
effect to such US Advance and the application of the proceeds thereof, the pro
forma Leverage Ratio (as of the fiscal quarter end occurring immediately prior
to the date such US Advance is to be made and for which Financial Statements
have been delivered to the US Administrative Agent as required under this
Agreement) is greater than 2.00 to 1.00, then the pro forma US Asset Coverage
Ratio (as of the fiscal month end occurring at least 30 days prior to the
delivery of such Notice of Borrowing) shall not be less than 1.00 to 1.00.

(f)    Compliance Calculation. If and to the extent reasonably requested by the
applicable Administrative Agent, within one Business Day of receipt of a Notice
of Borrowing, the US Borrower shall have provided to such Administrative Agent a
reasonably detailed calculation of the pro forma Canadian Asset Coverage Ratio,
the pro forma US Asset Coverage Ratio, and the pro forma Leverage Ratio, as
applicable, with such detail consistent with the Asset Coverage Certificate and
the Compliance Certificate.

 

86



--------------------------------------------------------------------------------

Each of the giving of the applicable Notice of Borrowing or Letter of Credit
Application, the acceptance by the applicable Borrower of the proceeds of such
Borrowing, the issuance, increase, renewal or extension of such Letter of
Credit, and, if applicable, the reallocation of the Fronting Exposure, shall
constitute a representation and warranty by each Borrower that on the date of
such Borrowing, such issuance, increase, renewal or extension of such Letter of
Credit or reallocation as applicable, the foregoing conditions, to the extent
applicable, have been met.

Section 3.3.    Determinations under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Section 3.1 and 3.2,
each Lender (other than the Lender that is an Administrative Agent) shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the applicable
Administrative Agent responsible for the transactions contemplated by the Credit
Documents shall have received written notice from such Lender prior to the
Borrowings hereunder specifying its objection thereto and such Lender shall not
have made available to the applicable Administrative Agent such Lender’s ratable
portion of such Borrowings.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Credit Party jointly and severally represents and warrants as follows:

Section 4.1.    Organization. Each Restricted Entity is duly organized and
validly existing and in good standing (to the extent such concept is applicable)
under the laws of its jurisdiction of incorporation or formation. Each
Restricted Entity is authorized to do business and is in good standing in all
jurisdictions in which such qualifications or authorizations are necessary
except where the failure to be so qualified or authorized could not reasonably
be expected to result in a Material Adverse Change. As of the Closing Date, each
Restricted Entity’s type of organization and jurisdiction of incorporation or
formation are set forth on Schedule 4.1.

Section 4.2.    Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party
(a) are within such Credit Party’s corporate, limited liability company or
partnership powers, as applicable, (b) have been duly authorized by all
necessary corporate, limited liability company or partnership action, as
applicable, (c) do not contravene any articles or certificate of incorporation
or bylaws, partnership or limited liability company agreement, as applicable,
binding on or affecting such Credit Party, other than those for which waivers or
consents have been obtained, (d) do not contravene any law or any material
contractual obligation binding on or affecting such Credit Party, (e) do not
result in or require the creation or imposition of any Lien prohibited by this
Agreement, and (f) do not require any authorization or approval or other action
by, or any notice or filing with, any Governmental Authority other than
(i) those that have been obtained and (ii) filings necessary to perfect Liens
created pursuant to the Credit Documents. At the time of the making of any
Advance or the issuance, increase, renewal or extension of any Letter of Credit,
the Borrowings thereunder and the use of the proceeds thereof are within the
applicable Borrower’s corporate or limited liability company powers, have been
duly authorized by all necessary action and do not contravene (x) the applicable
Borrower’s bylaws or any other organizational document, or (y) any Legal
Requirement or any contractual restriction binding on or affecting the
applicable Borrower, will not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority other than (i) those that have been obtained or provided and
(ii) filings necessary to perfect Liens created pursuant to the Credit
Documents.

 

87



--------------------------------------------------------------------------------

Section 4.3.    Enforceability. The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable Debtor Relief Laws at
the time in effect affecting the rights of creditors generally and by general
principles of equity whether applied by a court of law or equity.

Section 4.4.    Financial Condition.

(a)    The Credit Parties have delivered to the US Administrative Agent the
financial statements required under Section 3.1(h), and such financial
statements have been prepared in accordance with GAAP (except as otherwise
expressly noted therein) and present fairly in all material respects the
consolidated financial condition of the Persons covered thereby as of the
respective dates thereof and the results of their operations and cash flows for
the periods then ended. As of the date of the aforementioned financial
statements, there were no material contingent obligations, liabilities for
taxes, unusual forward or long-term commitments, or unrealized or anticipated
losses of the applicable Persons required to be disclosed in accordance with
GAAP, except as disclosed therein and adequate reserves for such items have been
made in accordance with GAAP.

(b)    Since the Closing Date, after giving effect to the Transactions, no event
or condition has occurred that could reasonably be expected to result in a
Material Adverse Change.

Section 4.5.    Ownership and Liens; Real Property. Each Restricted Entity
(a) has good and indefeasible title to, or a valid and subsisting leasehold
interest in, all real property, and good title to all personal Property,
material to the conduct of its business, and (b) none of the Property owned by
any Restricted Entity is subject to any Lien except Permitted Liens. As of the
Closing Date, and after giving effect to the Transactions, no Restricted Entity
owns any real property other than those listed on Schedule 4.5 and all equipment
and Inventory owned by any Credit Party are located at the fee owned or leased
real property listed on Schedule 4.5 other than (i) office equipment and
equipment located on jobsites, in transit or off location for servicing, repairs
or modifications, and (ii) Inventory held at Inventory processors and Inventory
located on premises owned or operated by the customer that is to purchase such
Inventory.

Section 4.6.    True and Complete Disclosure. As of the Closing Date, all
written factual information, other than forward looking information and
projections and information of a general economic nature and general industry
information about any Credit Party, prepared by or on behalf of each Credit
Party and furnished to the US Administrative Agent or the Lenders for purposes
of or in connection with this Agreement, any other Credit Document or any
transaction contemplated hereby or thereby does not, when furnished and taken as
a whole, contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein not materially misleading. All
projections, estimates, budgets, and pro forma financial information furnished
by each Credit Party (or on behalf of such Credit Party), were prepared in good
faith based on assumptions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished, it
being recognized by the US Administrative Agent and each Lender that such
projections, estimates, budgets, and pro forma financial information are not to
be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond the control of the Parent or its
Subsidiaries, that no assurances can be given that any particular financial
projections will be realized, that actual results may vary materially from the
projections furnished

 

88



--------------------------------------------------------------------------------

Section 4.7.    Litigation. There are no actions, suits, or proceedings pending
or, to any Credit Party’s knowledge, threatened in writing against any
Restricted Entity, at law, in equity, or by or before any Governmental
Authority, which could reasonably be expected to result in a Material Adverse
Change. Additionally, except as disclosed in writing to the US Administrative
Agent and the Lenders, there is no pending or, to the knowledge of any
Responsible Officer of any Credit Party, any action or proceeding instituted or
threatened in writing against any Restricted Entity which seeks to adjudicate
any Restricted Entity as bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any Debtor Relief Laws, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property.

Section 4.8.    Compliance with Agreements.

(a)    No Restricted Entity is in default under or with respect to any contract,
agreement, lease or any other types of agreement or instrument to which any
Restricted Entity is a party and which could reasonably be expected to result in
a Material Adverse Change.

(b)    No Default has occurred and is continuing.

Section 4.9.    Pension Plans. (a) Except for matters that could not reasonably
be expected to result in a Material Adverse Change, all Plans and Multiemployer
Plans are in compliance with all applicable provisions of ERISA, (b) no
Termination Event has occurred with respect to any Plan that would result in an
Event of Default under Section 7.1(i), and, except for matters that could not
reasonably be expected to result in a Material Adverse Change, each Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (c) no unpaid minimum required contribution exists, and
there has been no excise tax imposed under Section 4971 of the Code, in each
case, except as could not reasonably be expected to result in liability
exceeding $1,000,000, (d) the present value of all benefits vested under each
Plan (based on the assumptions used to fund such Plan) did not, as of the last
annual valuation date applicable thereto, exceed the value of the assets of such
Plan allocable to such vested benefits in an amount that could reasonably be
expected to result in a Material Adverse Change, (e) no Restricted Entity nor
any member of the Controlled Group has had a complete or partial withdrawal from
any Multiemployer Plan for which there is any unsatisfied withdrawal liability
that could reasonably be expected to result in a Material Adverse Change or an
Event of Default under Section 7.1(j), and (f) no Restricted Entity nor any
member of the Controlled Group has incurred any liability as a result of a
Multiemployer Plan being in reorganization or insolvent that could reasonably be
expected to result in a Material Adverse Change. Based upon GAAP existing as of
the Closing Date and current factual circumstances as of the Closing Date, no
Restricted Entity has any reason to believe that the annual cost during the term
of this Agreement to any Restricted Entity for post-retirement benefits to be
provided to the current and former employees of any Restricted Entity under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Change.

Section 4.10.    Environmental Condition.

(a)    Permits, Etc. Each Restricted Entity (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its Property
and the conduct of its businesses; (ii) has at all times been (or any
noncompliance prior to the Closing Date has been cured) and is now in material
compliance with all terms and conditions of such Environmental Permits and with
all other material requirements of applicable Environmental Laws; (iii) has not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit which remains outstanding; and
(iv) is not subject to any actual or contingent Environmental Claim which could
reasonably be expected to cause a Material Adverse Change.

 

89



--------------------------------------------------------------------------------

(b)    Certain Liabilities. To the Credit Parties’ actual knowledge none of the
present or previously owned or operated Property of any Restricted Entity,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list (unless since deemed to need “no further
action”), or their state or local analogs, or has been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws, except with respect to any of the foregoing to the extent
that such actions could not reasonably be expected to result in any Restricted
Entity or Lending Party incurring liability in excess of $1,000,000; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by any
Restricted Entity, wherever located, which could reasonably be expected to
result in a Material Adverse Change; or (iii) has been the site of any Release
of Hazardous Substances or Hazardous Wastes from present or past operations
which has caused at the site or at any third-party site any condition that has
resulted in or could reasonably be expected to result in the need for Response
that could result in a Material Adverse Change.

(c)    Certain Actions. Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current applicable Environmental Law as to each Response or other environmental
restoration or remedial project undertaken by any Credit Party, any Restricted
Entity or, to any Credit Party’s knowledge, any Restricted Entity’s former
Subsidiaries on any of their presently or formerly owned or operated Property,
except with respect to any of the foregoing to the extent that the failure to
take such action could not reasonably be expected to result in any Restricted
Entity or any Lending Party incurring liability in excess of $1,000,000 and
(ii) the present and, to the Credit Parties’ best knowledge, future liability,
if any, of any Restricted Entity which could reasonably be expected to arise in
connection with requirements under Environmental Laws will not result in a
Material Adverse Change.

Section 4.11.    Subsidiaries. As of the Closing Date, the Parent has no
Subsidiaries other than those listed on Schedule 4.11.

Section 4.12.    Investment Company Act. No Restricted Entity is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.

Section 4.13.    Taxes.

(a)    Proper and accurate (in all material respects) federal and all material
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
any Restricted Entity or any member of the affiliated group in which any
Restricted Entity is included, if any, as determined under Section 1504 of the
Code (hereafter collectively called the “Tax Group”) have been filed with the
appropriate Governmental Authorities, and all taxes (which are material in
amount) due and payable have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss (which is material in amount) may
be added thereto for non-payment thereof except where contested in good faith
and by appropriate proceeding and for which adequate reserves have been
established in compliance with GAAP.

 

90



--------------------------------------------------------------------------------

(b)    Proper and accurate amounts have been withheld by each Restricted Entity
(including withholdings from employee wages and salaries relating to Canadian
Benefit Plans contributions) and all other members of the Tax Group from their
employees for all periods to comply in all material respects with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law, except where contested in good faith and by
appropriate proceedings and for which adequate reserves have been established in
compliance with GAAP.

Section 4.14.    Permits, Licenses, etc. Each Restricted Entity possesses all
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, and copyrights which are material to the conduct of
its business. Each Restricted Entity manages and operates its business in
accordance with all applicable Legal Requirements except where the failure to so
manage or operate could not reasonably be expected to result in a Material
Adverse Change; provided that this Section 4.14 does not apply with respect to
Environmental Permits.

Section 4.15.    Regulations T, U and X. No Restricted Entity is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Federal
Reserve Board). No part of the proceeds of any of the Advances or Letters of
Credit will be used for purchasing or carrying margin stock or for any purpose
which violates the provisions of Regulation T, U or X. Following the application
of the proceeds of each Advance, not more than twenty-five percent (25%) of the
value of the assets of the Credit Parties will be “margin stock”.

Section 4.16.    Insurance. Each Restricted Entity carries insurance (which may
be carried by the Restricted Entities on a consolidated basis) with reputable
insurers in respect of such of their respective Properties and liabilities, in
such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses in accordance with
Section 5.3.

Section 4.17.    Security Interest. Each Credit Party has authorized (as
necessary) the filing of financing statements sufficient when filed to perfect
the Lien created by the Security Documents. When such financing statements are
filed in the offices noted therein, the US Administrative Agent will have a
valid and perfected security interest in all US Collateral that is capable of
being perfected by filing financing statements. When such PPSA filings are filed
in the offices noted therein, the Canadian Administrative Agent will have a
valid and perfected security interest in all Canadian Collateral that is capable
of being perfected by filing PPSA filings.

Section 4.18.    Solvency. Before and after giving effect to each Advance, the
Restricted Entities are Solvent.

Section 4.19.    OFAC; Anti-Terrorism. (a) No Credit Party, nor any of their
respective Restricted Subsidiaries or, to the knowledge of any Credit Party, any
director, officer, employee, agent, or affiliate of any Credit Party or any of
their respective Subsidiaries is a Person that is, or is owned or controlled by
Persons that are (i) the subject or target of any sanctions administered or
enforced by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority or imposed pursuant to Canadian Anti-Terrorism and Economic Sanctions
Laws (collectively, “Sanctions”) or (ii) located, organized or resident in a
country or territory that is itself, or whose government is itself, the subject
of Sanctions.

(b)    No Credit Party will, directly or, to its knowledge, indirectly, use the
proceeds of the Advances or the proceeds of any Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person (i) to fund any activities or business of or

 

91



--------------------------------------------------------------------------------

with any Person, or in any country or territory, that, at the time of such
funding, is itself, or whose government is itself, the subject of Sanctions,
except to the extent otherwise approved by OFAC, the U.S. Department of State
and all other relevant Sanctions authorities or (ii) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Advances, whether as underwriter, advisor, investor, or
otherwise).

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Termination Date:

Section 5.1.    Organization. Each Credit Party shall, and shall cause each of
its respective Restricted Subsidiaries to, preserve and maintain its
partnership, limited liability company or corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified as a foreign business entity in each jurisdiction in which
qualification is necessary to conduct its business and operations or the
ownership of its Properties except where failure to exist (except in the case of
the Restricted Entities) or qualify could reasonably be expected to result in a
Material Adverse Change; provided, however, that nothing herein contained shall
prevent any transaction permitted by Section 6.6 or Section 6.7.

Section 5.2.    Reporting.

(a)    Annual Financial Reports. The Parent shall provide, or shall cause to be
provided, to the US Administrative Agent, as soon as available, but in any event
within 120 days after the end of each fiscal year of the Parent (commencing with
the fiscal year ending December 31, 2017), (i) a consolidated balance sheet of
the Parent and (ii) a consolidating balance sheet of the RJ Machine JV
Investment and any Unrestricted Subsidiaries, in the case of this clause (ii),
taken as a whole (or, at the election of the Parent, on an individual basis), as
at the end of such fiscal year, and (x) the related consolidated statements of
income or operations, shareholders’ equity and cash flows of the Parent and
(y) the related consolidating statements of income or operations, shareholders’
equity and cash flows of the RJ Machine JV Investment and any Unrestricted
Subsidiaries, in the case of this clause (y) taken as a whole (or, at the
election of the Parent, on an individual basis), for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements (but not, for the avoidance of doubt, any consolidating financial
statements) to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing (or
regionally recognized standing reasonably acceptable to the US Administrative
Agent, it being understood that PWC LLP is acceptable to the Administrative
Agent), which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; provided that, it shall not be a violation of this clause
(a) if the audit and opinion accompanying such Financial Statements is subject
to a “going concern” or like qualification solely as a result of the Maturity
Date being scheduled to occur within 12 months from the date of such audit and
opinion.

(b)    Quarterly Financials. The Parent shall provide, or shall cause to be
provided, to the US Administrative Agent, as soon as available, but in any event
within 45 days after the end of each of the four fiscal quarters of each fiscal
year of the Parent (commencing with the fiscal quarter ending March 31, 2017),
(i) a consolidated balance sheet of the Parent and (ii) a consolidating balance
sheet of the RJ Machine JV Investment and any Unrestricted Subsidiaries, in the
case of this clause (ii), taken as a whole (or, at the election of the Parent,
on an individual basis), as at the end of such fiscal quarter, and (x) the

 

92



--------------------------------------------------------------------------------

related consolidated statements of income or operations, shareholders’ equity
and cash flows of the Parent and (y) the related consolidating statements of
income or operations, shareholders’ equity and cash flows of the RJ Machine JV
Investment and any Unrestricted Subsidiaries, in the case of this clause (y),
taken as a whole (or, at the election of the Parent, on an individual basis),
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements (but not, for the avoidance of doubt, consolidating financial
statements) to be certified by the chief executive officer or chief financial
officer of the Parent as fairly presenting, in all material respects, the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent, in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

(c)    Monthly Financials. The Parent shall provide, or shall cause to be
provided, to the US Administrative Agent, as soon as available, but in any event
within (x) 30 days after the end of each calendar month (commencing with April
2017) other than a calendar month end which corresponds to a fiscal quarter end,
and (y) 45 days after the end of each calendar month that corresponds to a
fiscal quarter end, (i) a consolidated balance sheet of the Parent and (ii) a
consolidating balance sheet of the RJ Machine JV Investment and any Unrestricted
Subsidiaries, in the case of this clause (ii), taken as a whole (or, at the
election of the Parent, on an individual basis), as at the end of such month,
and (x) the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Parent and (y) the related
consolidating statements of income or operations, shareholders’ equity and cash
flows of the RJ Machine JV Investment and any Unrestricted Subsidiaries, in the
case of this clause (y) taken as a whole (or, at the election of the Parent, on
an individual basis), for such fiscal month and for the portion of the Parent’s
fiscal year then ended, all in reasonable detail, such consolidated statements
(but not, for the avoidance of doubt, consolidating financial statements) to be
certified by the chief executive officer or chief financial officer of the
Parent as fairly presenting, in all material respects, the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

(d)    Compliance Certificate; Asset Coverage Certificate. (i) Concurrently with
the delivery of the Financial Statements referred to in Section 5.2(a) and
(b) above (or if such Financial Statements are delivered by filing with the SEC
as permitted in 5.2(t) below, then no later than the earlier of (x) 30 days
after the filing of such Financial Statements and (y) the dates the Financial
Statements are required to be delivered in Section 5.2(a) or (b) above, as
applicable), the US Borrower shall provide to the US Administrative Agent a duly
completed Compliance Certificate signed by the chief financial officer,
treasurer or controller (in any event, that is a Responsible Officer) of the US
Borrower, except that no such Compliance Certificate is required for the
Financial Statements referred to in Section 5.2(b) above for the fiscal quarter
ended March 31, 2017, (ii) concurrently with the delivery of each Compliance
Certificate referred to in the preceding clause (i), but only if such Compliance
Certificate reflects a Leverage Ratio of greater than 2.00 to 1.00 as of such
applicable fiscal quarter end, a duly completed Asset Coverage Certificate
signed by the chief financial officer, chief accounting officer, treasurer or
controller (or similar financial officer) that is a Responsible Officer of the
US Borrower, and (iii) if applicable, any reconciliation required by Section
1.3(c).

(e)    Annual Budget. As soon as available and in any event within 60 days after
the end of each fiscal year of the Parent, the US Borrower shall provide to the
US Administrative Agent an annual operating, capital and cash flow budget for
the immediately following fiscal year and detailed on a quarterly basis.

 

93



--------------------------------------------------------------------------------

(f)    Defaults. The US Borrower shall provide to the US Administrative Agent
promptly, but in any event within five Business Days after any Responsible
Officer of any Restricted Entity obtains knowledge thereof, notice of each
Default or Event of Default known to any Responsible Officer of any Restricted
Entity, together with a statement of a Responsible Officer of the US Borrower
setting forth the details of such Default or Event of Default and the actions
which such Restricted Entity has taken and proposes to take with respect
thereto.

(g)    Other Creditors. Each Credit Party shall provide to the US Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by any Restricted Entity pursuant to the terms of any
indenture, loan agreement, credit agreement or similar agreement.

(h)    Litigation. The US Borrower shall provide to the US Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, against any Restricted Entity or
any of their respective assets that has a stated claim for damages in excess of
$1,000,000.

(i)    Environmental Notices. Promptly upon, and in any event no later than 15
days after, the receipt thereof, or the acquisition of knowledge thereof, by any
Responsible Officer of any Restricted Entity, the US Borrower shall provide the
US Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability on a Restricted Entity in
excess of $1,000,000, (ii) concerning any action or omission on the part of any
Restricted Entity or any of their respective former Subsidiaries in connection
with Hazardous Waste or Hazardous Substances which could reasonably result in
the imposition of liability in excess of $1,000,000 or requiring that action be
taken by any Restricted Entity to respond to or clean up a Release of Hazardous
Substances or Hazardous Waste into the environment and such action or clean-up
could reasonably be expected to exceed $1,000,000, including without limitation
any information request related to, or notice of, potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien under Environmental Law upon,
against or in connection with any Restricted Entity or any of their respective
former Subsidiaries, or any of their leased or owned Property, wherever located.

(j)    Material Changes. The US Borrower shall provide to the US Administrative
Agent prompt written notice of any condition or event of which any Responsible
Officer of any Restricted Entity has knowledge, which condition or event has
resulted or could reasonably be expected to result in a Material Adverse Change.

(k)    Termination Events. As soon as possible and in any event (i) within 30
days after any Restricted Entity knows (or any Restricted Entity knows of the
same with respect to a member of the Controlled Group) that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred that could reasonably be expected to result in
liability to any Restricted Entity in excess of $1,000,000, and (ii) within 10
days after any Restricted Entity knows (or any Restricted Entity knows of the
same with respect to a member of the Controlled Group) that any other
Termination Event with respect to any Plan has occurred that could reasonably be
expected to result in liability to any Restricted Entity in excess of
$1,000,000, each Credit Party shall provide to the US Administrative Agent a
statement of an authorized officer of the US Borrower describing such
Termination Event and the action, if any, which any Restricted Entity proposes
to take with respect thereto.

 

94



--------------------------------------------------------------------------------

(l)    Termination of Plans. Promptly and in any event within five Business Days
after the receipt thereof by any Restricted Entity (or any Restricted Entity
knows of the receipt thereof by any member of the Controlled Group) from the
PBGC, the US Borrower shall provide to the US Administrative Agent copies of
each notice received by such Restricted Entity, as applicable, or any such
member of the Controlled Group of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan that could reasonably be
expected to result in liability to any Restricted Entity in excess of
$1,000,000.

(m)    Other ERISA Notices. Promptly and in any event within five Business Days
after receipt of a notice concerning the imposition or amount of withdrawal
liability imposed on any Restricted Entity or any member of the Controlled Group
pursuant to Section 4202 of ERISA by any Restricted Entity (or any Restricted
Entity know of the receipt of such notice by any member of the Controlled Group)
from a Multiemployer Plan sponsor that could reasonably be expected to result in
liability of any Restricted Entity in excess of $1,000,000, the US Borrower
shall, and shall cause each of its respective Restricted Entities to, provide to
the US Administrative Agent a copy of each such notice received by such
Restricted Entity or any such member of the Controlled Group.

(n)    Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by any Restricted Entity, the US Borrower
shall provide to the US Administrative Agent a copy of any notice, summons,
citation, or proceeding seeking to modify in any material respect, revoke, or
suspend any material contract, license, permit, or agreement with any
Governmental Authority.

(o)    Disputes; etc. The US Borrower shall provide to the US Administrative
Agent prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Restricted Entity, any such actions threatened in writing, or affecting
any Restricted Entity, which could reasonably be expected to result in a
Material Adverse Change, or any material labor controversy of which any
Restricted Entity has knowledge resulting in or reasonably considered to be
likely to result in a strike against such Restricted Entity, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of any Restricted Entity, if the value of the claim, judgment, Lien, or
other encumbrance affecting such Property shall exceed $1,000,000.

(p)    Certificated Equipment. If reasonably requested by either Administrative
Agent, concurrently with the delivery of the Financial Statements under Section
5.2(a), the US Borrower shall provide to the US Administrative Agent a report or
reports listing all of the Credit Parties’ certificated equipment which
constitute Collateral, and setting forth (i) the state or province in which such
certificated equipment is titled, and (ii) if applicable, the VIN or Serial
Number, as applicable, of such certificated equipment.

(q)    Other Information. Subject to the confidentiality provisions of
Section 9.8, each Credit Party shall provide to the US Administrative Agent such
other information respecting the business, operations, or Property of any
Restricted Entity, financial or otherwise, as any Lender through the US
Administrative Agent may reasonably request, including a calculation of any
Permitted Tax Distribution made by any Credit Party and the underlying
attributable Taxes in detail reasonably acceptable to the US Administrative
Agent.

(r)    SEC; Public Filings; Investigations. (i) Promptly after the same are
available, each Credit Party shall provide to the US Administrative Agent copies
of each annual report, proxy or financial statement or other report sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent files (or is
required to file) with the SEC

 

95



--------------------------------------------------------------------------------

under Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and in any case not otherwise required to be delivered to the US
Administrative Agent pursuant hereto. (ii) Promptly, and in any event within
five (5) Business Days after receipt thereof by any Credit Party or any
Subsidiary thereof, each Credit Party shall provide to the US Administrative
Agent notice of any written notice or other written correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any material investigation or possible investigation by such agency
regarding any Credit Party or any Subsidiary thereof.

(s)    Copies. The US Administrative Agent will distribute to each Lender copies
of the information and notices it receives from any Credit Party pursuant to
this Section 5.2.

(t)    Delivery of Items. Documents required to be delivered pursuant to Section
5.2(a), Section 5.2(b), or Section 5.2(r) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
such information is posted on “EDGAR” and/or the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at
www.ncsmultistage.com or (ii) on which such documents are posted on the Parent’s
behalf on an Internet or intranet website, if any, to which each Lender and each
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Notwithstanding anything
contained herein, in every instance the US Borrower shall be required to provide
direct copies of the Compliance Certificates and Asset Coverage Certificates
required by Section 5.2(d) to the Administrative Agents (which copies, as
provided in Section 9.9, may be delivered by electronic mail). Except for such
certificates, the Administrative Agents shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. For the
avoidance of doubt, (i) in the event that the Parent delivers to the US
Administrative Agent a quarterly report Form 10-Q for any Fiscal Quarter, as
filed with the SEC, within 45 days after the end of such Fiscal Quarter, such
Form 10-Q shall satisfy the delivery requirement of Section 5.2(b) with respect
to such Fiscal Quarter to the extent that it contains the information required
by such section and otherwise complies with the other requirements in such
section and (ii) in the event that the Parent delivers to the US Administrative
Agent an annual report on Form 10-K for any Fiscal Year, as filed with the SEC,
within 120 days after the end of such Fiscal Year, such Form 10-K shall satisfy
the delivery requirement of Section 5.2(a) with respect to such Fiscal Year to
the extent that it contains the information and report and opinion required by
such section and otherwise complies with the other requirements in such section.

Each Credit Party hereby acknowledges that (a) the Administrative Agents and/or
the Lead Arranger will make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of any Credit Party
hereunder (collectively, “Company Materials”) by posting the Company Materials
on the Platform and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Parent or its securities) (each, a “Public Lender”). Each Credit
Party hereby agrees that it will use commercially reasonable efforts to identify
that portion of the Company Materials that may be distributed to the Public
Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Company
Materials “PUBLIC,” each Credit Party shall be deemed to have authorized the
Administrative Agents, the Lead Arranger, the Issuing Lender and the Lenders to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to any
Credit Party or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 9.8); (y)
all Company Materials marked

 

96



--------------------------------------------------------------------------------

“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agents and the Lead
Arranger shall be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

Section 5.3.    Insurance.

(a)    Each Credit Party shall, and shall cause each of its respective
Restricted Subsidiaries to, carry and maintain all such insurance (including
hazard and business interruption insurance) in such amounts and against such
risks as is customarily maintained by other Persons of similar size engaged in
similar businesses and similarly located and reasonably acceptable to the US
Administrative Agent and with reputable insurers reasonably acceptable to the US
Administrative Agent.

(b)    Copies of all policies of insurance or certificates thereof covering the
property or business of the Restricted Entities, and endorsements and renewals
thereof, certified as true and correct copies of such documents by a Responsible
Officer of the US Borrower shall be delivered by the US Borrower to and retained
by the US Administrative Agent. From and after the 30th day (or such longer
period as may be agreed to by the US Administrative Agent in its sole
discretion) following the Closing Date, all policies of property insurance with
respect to the US Collateral either shall have attached thereto a lender’s loss
payable endorsement in favor of the US Administrative Agent for its benefit and
the ratable benefit of the Secured Parties or name the US Administrative Agent
as loss payee for its benefit and the ratable benefit of the Secured Parties, in
either case, in form reasonably satisfactory to the US Administrative Agent, and
all policies of liability insurance (other than director and officer liability
insurance and workers compensation insurance) shall name the US Administrative
Agent for its benefit and the ratable benefit of the Secured Parties as an
additional insured. All policies or certificates of insurance shall set forth
the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. From and after the 30th day (or such longer
period as may be agreed to by the US Administrative Agent in its sole
discretion) following the Closing Date, all such policies covering any Credit
Party or assets of any Credit Party shall contain a provision that
notwithstanding any contrary agreements between any Credit Party, and the
applicable insurance company, such policies will not be canceled or allowed to
lapse without renewal without at least 30 days’ (or such shorter period as may
be accepted by the US Administrative Agent) prior written notice to the US
Administrative Agent. To the extent available on commercially reasonable terms,
from and after the 30th day following the Closing Date (or such longer period as
may be agreed to by the US Administrative Agent in its sole discretion), the US
Borrower shall cause each policy of any Credit Party for liability or hazard
insurance maintained in the US to extend coverage to the US Administrative Agent
(for the benefit of the Secured Parties) for bodily injury, property damage, or
personal injury. From and after the 30th day following the Closing Date (or such
longer period as may be agreed to by the US Administrative Agent in its sole
discretion), the US Borrower shall cause the insurers under each policy covering
property of any Credit Party and maintained in the US to waive their subrogation
rights in connection with such policies.

(c)    From and after the 30th day (or such longer period as may be agreed to by
the Canadian Administrative Agent in its sole discretion) following the Closing
Date, all policies of property insurance with respect to the Canadian Collateral
either shall have attached thereto a lender’s loss payable endorsement in favor
of the Canadian Administrative Agent for its benefit and the ratable benefit of
the Canadian Secured Parties or name the Canadian Administrative Agent as loss
payee for its benefit and the ratable benefit of the Canadian Secured Parties,
in either case, in form reasonably satisfactory to the US Administrative Agent,
and all policies of liability insurance (other than director and officer
liability insurance and workers compensation insurance) shall name the Canadian
Administrative Agent for its benefit and the ratable benefit of the Canadian
Secured Parties as an additional insured. All policies or

 

97



--------------------------------------------------------------------------------

certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. From and
after the 30th day (or such longer period as may be agreed to by the Canadian
Administrative Agent in its sole discretion) following the Closing Date, all
such policies covering any Canadian Credit Party or assets of any Canadian
Credit Party shall contain a provision that notwithstanding any contrary
agreements between any Canadian Credit Party, and the applicable insurance
company, such policies will not be canceled or allowed to lapse without renewal
without at least 30 days’ (or such shorter period as may be accepted by the US
Administrative Agent) prior written notice to the Canadian Administrative Agent.
To the extent available on commercially reasonable terms, from and after the
30th day following the Closing Date (or such longer period as may be agreed to
by the US Administrative Agent in its sole discretion), the Canadian Borrower
shall cause each policy of any Canadian Credit Party for liability or hazard
insurance maintained in the Canadian to extend coverage to the Canadian
Administrative Agent (for the benefit of the Canadian Secured Parties) for
bodily injury, property damage, or personal injury. From and after the 30th day
following the Closing Date (or such longer period as may be agreed to by the US
Administrative Agent in its sole discretion), the Canadian Borrower shall cause
the insurers under each policy covering property of any Canadian Credit Party
and maintained in the US to waive their subrogation rights in connection with
such policies.

(d)    If at any time the area in which any real property located in the United
States constituting Collateral is located is designated a “flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), the Parent shall, or shall cause its relevant
Restricted Subsidiary to, as applicable, owning such real property, obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as amended.

(e)    After the occurrence and during the continuance of an Event of Default,
all Extraordinary Receipts on account of US Collateral shall be paid directly to
the US Administrative Agent and if necessary, assigned to the US Administrative
Agent, to be applied in accordance with Section 7.6, whether or not any of the
Secured Obligations are then due and payable. After the occurrence and during
the continuance of an Event of Default, all Extraordinary Receipts on account of
Canadian Collateral shall be paid directly to the Canadian Administrative Agent
and if necessary, assigned to the Canadian Administrative Agent, to be applied
in accordance with Section 7.6, whether or not the Canadian Secured Obligations
are then due and payable.

(f)    In the event that any insurance proceeds as to a Credit Party or assets
of a Credit Party are paid to any Restricted Entity after the occurrence and
during the continuance of an Event of Default, the Parent shall or shall cause
each of its Restricted Subsidiaries to, as applicable, hold the proceeds in
trust for the applicable Administrative Agent, segregate the proceeds from the
other funds of such Restricted Entity and promptly pay the proceeds to the
applicable Administrative Agent with any necessary endorsement. Upon the request
of the applicable Administrative Agent, the Parent shall, and shall cause each
of its Restricted Subsidiaries to, execute and deliver to such Administrative
Agent any additional assignments and other documents as may be reasonably
necessary to enable such Administrative Agent to directly collect the proceeds
as set forth herein.

Section 5.4.    Compliance with Laws.

(a)    Each Credit Party shall, and shall cause each of its Restricted
Subsidiaries to, comply with all Legal Requirements which are applicable to such
Person, the operations of such Person, or the Property owned, operated or leased
by such Person (including ERISA and the Patriot Act), and maintain all consents,
approvals, licenses and permits necessary for the ownership and operation of
such Person’s Property and business, except in each case where the failure to so
comply could not reasonably be expected to result in a Material Adverse Change.

 

98



--------------------------------------------------------------------------------

(b)    Notwithstanding the generality of clause (a) above, each Credit Party
shall, and shall cause each of its Restricted Subsidiaries to, (i) create,
handle, transport, use, or dispose of any Hazardous Substance or Hazardous
Waste, in compliance with Environmental Law other than to the extent that such
non-compliance could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change or in any liability to the
Lenders or the Administrative Agents, and (ii) not release any Hazardous
Substance or Hazardous Waste into the environment and not permit any Restricted
Entity’s Property to be subjected to any release of Hazardous Substance or
Hazardous Waste, except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agents.

Section 5.5.    Taxes. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, pay and discharge all material taxes, assessments,
and other charges and claims related thereto imposed on any Restricted Entity
prior to the date on which penalties attach other than any tax, assessment,
charge, or claim which is being contested in good faith and for which adequate
reserves have been established in compliance with GAAP.

Section 5.6.    New Subsidiaries; Security.

(a)    Each US Credit Party shall deliver to the US Administrative Agent each of
the items set forth on Schedule 5.6 attached hereto with respect to each
Domestic Subsidiary that is a Restricted Subsidiary that is created, acquired or
designated after the Closing Date and within the time requirements set forth in
Schedule 5.6. Each US Credit Party shall deliver to the US Administrative Agent
each of the items set forth on Schedule 5.6 attached hereto with respect to
Spartan Merger Sub, LLC, a Delaware limited liability company, within 30 days
after the Closing Date (or such date as may be reasonably agreed to by the US
Administrative Agent in its sole discretion). Each Canadian Credit Party shall
deliver to the Canadian Administrative Agent each of the items set forth on
Schedule 5.6 attached hereto with respect to each Canadian Subsidiary that is a
Restricted Subsidiary and that is created, acquired or designated after the
Closing Date and within the time requirements set forth in Schedule 5.6.

(b)    The Parent agrees that at all times prior to the Termination Date, the
applicable Administrative Agent shall have an Acceptable Security Interest in
the applicable Collateral, as required below, to secure the performance and
payment of the applicable Secured Obligations. Each US Credit Party shall, and
shall cause each of its Restricted Subsidiaries that are Domestic Subsidiaries
to grant to the US Administrative Agent a Lien in any Property (other than
Excluded Properties (US)) of such Restricted Entity now owned or hereafter
acquired promptly and to take such actions as may be required under the Security
Documents to ensure that the US Administrative Agent has an Acceptable Security
Interest in such Property (other than, as to perfection, such Property
constituting Excluded Perfection Collateral). Each Canadian Credit Party shall,
and shall cause each of its Restricted Subsidiaries that are Canadian
Subsidiaries to grant to the Canadian Administrative Agent a Lien in any
Property (other than Excluded Properties (Canada)) of such Restricted Entity now
owned or hereafter acquired promptly and to take such actions as may be required
under the Security Documents to ensure that the Canadian Administrative Agent
has an Acceptable Security Interest in such Property (other than, as to
perfection, such Property constituting Excluded Perfection Collateral).

(c)    Each Credit Party shall deliver to the applicable Administrative Agent as
to (1) each fee owned real property acquired after the Closing Date (including
through the acquisition or merger with the

 

99



--------------------------------------------------------------------------------

Person owning such real property) which does not constitute Excluded Property,
within 45 days of acquiring such fee owned real property and (2) the owned real
property described on Schedule 4.5 within 45 days of the Closing Date (or, in
any event under this Section 5.6(c), such later date as may be reasonably agreed
by the US Administrative Agent in its sole discretion): (i) a fully executed
Mortgage covering such real properties, (ii) with respect to such property
located in the United States, a flood determination certificate issued by the
appropriate Governmental Authority or third party indicating whether such
property is located in an area designated as a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), (iii) with respect to such property located in the United
States, if such property is located in an area designated to be in a “flood
hazard area”, evidence of flood insurance on such property obtained by the
applicable Credit Party in such total amount as required by Regulation H of the
Federal Reserve Board, and all official rulings and interpretations thereunder
or thereof, and otherwise in compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, (iv) such evidence of corporate authority to enter
into such Mortgage as the applicable Administrative Agent may reasonably
request, (v) if requested by the US Administrative Agent, a customary opinion of
counsel for the Credit Parties in form and substance reasonably satisfactory to
the US Administrative Agent related to such Mortgage (but not including title
matters), (vi) with respect to each Mortgage, a mortgagee policy of title
insurance or marked unconditional binder of title insurance, fully paid for by
the US Borrower, insuring such Mortgage as a valid first priority Lien on the
Property described therein in favor of applicable Administrative Agent, free of
all Liens other than the Permitted Liens, and otherwise reasonably acceptable to
the US Administrative Agent, which policy of title insurance shall be issued by
a nationally recognized title insurance company reflecting a coverage amount at
least equal to the fair market value (as reasonably determined by the US
Borrower and approved by the US Administrative Agent in its sole discretion) of
such real property; it being understood that (x) such mortgagee policy title
insurance shall have been issued at the US Borrower’s expense by a title
insurance company reasonably acceptable to the US Administrative Agent,
(y) shall show a state of title and exceptions thereto, if any, reasonably
acceptable to the US Administrative Agent and (z) shall contain such customary
endorsements as may be reasonably required by the US Administrative Agent; and
(vii) all material environmental reports and such other reports, audits or
certifications in the possession of, or available to, any Restricted Entity, as
the US Administrative Agent may reasonably request with respect to such real
property.

(d)    For the avoidance of doubt, notwithstanding the preceding provisions of
this Section 5.6 or any other provisions of the Credit Documents, (A) neither
the Parent nor any Domestic Subsidiary thereof shall be required to grant any
security interest in more than 65% of the outstanding Voting Securities in any
Foreign Subsidiary (and such security shall be limited to First Tier Foreign
Subsidiaries), and (B) none of the Property of any Foreign Subsidiary (including
the Canadian Borrower) shall ever be required to serve as collateral or other
security for the US Facility (including the Letters of Credit and Swing Line
Advances).

Section 5.7.    Deposit Accounts/Securities/Commodities Accounts. From and after
the 60th day after the Closing Date (or such longer period as the applicable
Administrative Agent may agree to in its sole discretion), but subject to the
last sentence of this Section 5.7, (a) each US Credit Party shall, and shall
cause each of its Restricted Subsidiaries that is a US Credit Party to,
(i) maintain all deposit accounts not held with the US Administrative Agent
subject to Account Control Agreements, and (ii) maintain all securities accounts
and all commodities accounts subject to Account Control Agreements; and (b) each
Canadian Credit Party shall, and shall cause each of its Restricted Subsidiaries
that is a Canadian Credit Party to maintain all deposit accounts, securities
accounts and all commodities accounts not held with a Canadian Lender subject to
Account Control Agreements; provided that, the requirements of this Section 5.7
shall not apply to deposit accounts that are designated solely as accounts for,
and are used solely for,

 

100



--------------------------------------------------------------------------------

(i) payment of salaries, wages, workers’ compensation, 401(k) or other employee
benefit accounts, taxes or funds on deposit for the benefit of third parties not
restricted by this Agreement or (ii) petty cash in an aggregate amount not to
exceed $2,000,000.

Section 5.8.    Records; Inspection. Each Credit Party shall, and shall cause
each of its respective Restricted Subsidiaries to, maintain proper, complete and
consistent books of record with respect to such Person’s operations, affairs,
and financial condition. From time to time upon reasonable prior notice, each
Credit Party shall, and shall cause each of its respective Restricted
Subsidiaries to, permit the Administrative Agents (or any Lender only if
accompanying an Administrative Agent), at such reasonable times and intervals
and to a reasonable extent and under the reasonable guidance of officers of or
employees delegated by officers of the Restricted Entities, to, subject to any
applicable confidentiality considerations, examine and copy the books and
records of the Restricted Entities, to visit and inspect the Property of the
Restricted Entities, and to discuss the business operations and Property of the
Restricted Entities with the officers and directors thereof; provided that,
unless an Event of Default has occurred and is continuing, the Restricted
Entities shall bear the costs of only one such visit and inspection per fiscal
year.

Section 5.9.    Maintenance of Property. Each Credit Party shall, and shall
cause each of its respective Restricted Subsidiaries to, maintain their owned,
leased, or operated Property in good condition and repair, except for (a) normal
wear and tear, (b) casualty which could not have been prevented with prudent
operation and maintenance of such Property, and (c) condemnation; and shall
abstain from, and cause each of its Restricted Entities to abstain from,
knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

Section 5.10.    Further Assurances. Each Credit Party shall cure, or cause to
be cured, promptly any defects in the execution and delivery of the Credit
Documents. Each Credit Party hereby authorizes the Administrative Agents to file
any financing statements to the extent permitted by applicable Legal Requirement
in order to perfect or maintain the perfection of any security interest granted
under any of the Credit Documents. Each Credit Party at its expense will, and
will cause each Restricted Subsidiary that is a Credit Party to, promptly
execute and deliver to the Administrative Agents upon reasonable request by the
Administrative Agents all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of any Credit Party or
Restricted Subsidiary, as the case may be, in the Credit Documents (to the
extent related to collateral), or to further evidence and more fully describe
the collateral intended as security for the applicable Secured Obligations, or
to correct any omissions in the Security Documents, or to state more fully the
security obligations set out herein or in any of the Security Documents, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Documents, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the applicable Administrative Agent to exercise and enforce its rights
and remedies with respect to any Collateral.

Section 5.11.    Designations with Respect to Subsidiaries.

(a)    Unless designated in writing to the US Administrative Agent pursuant to
this Section, any Person that becomes a Subsidiary of any Restricted Entity
after the Closing Date, other than a Subsidiary of a Person designated in
writing to the US Administrative Agent pursuant to this Section, shall be
classified as a Restricted Subsidiary.

 

101



--------------------------------------------------------------------------------

(b)    The Parent may designate from time to time and at any time any Subsidiary
acquired or created after the Closing Date as an Unrestricted Subsidiary if
(i) immediately before and after such designation, no Default or Event of
Default exists, (ii) immediately after giving effect to such designation on a
pro forma basis, the Restricted Entities would have been in compliance with all
of the covenants contained in this Agreement, including, without limitation,
Section 6.16 as of the end of the most recent fiscal quarter, (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” for purposes of any indenture, credit agreement or
similar agreement that contains the concept of “restricted” and “unrestricted”
subsidiaries, and (iv) the Parent has delivered the certificate and the
Financial Statements required under clause (d) below.

(c)    The Parent may designate from time to time and at any time an
Unrestricted Subsidiary to be a Restricted Subsidiary if (i) immediately before
and after such designation, no Default or Event of Default exists,
(ii) immediately after giving effect to such designation on a pro forma basis,
the Restricted Entities would have been in compliance with all of the covenants
contained in this Agreement, including, without limitation, Section 6.16 as of
the end of the most recent fiscal quarter and (iii) the Parent has delivered the
certificate required under clause (d) below.

(d)    With respect to each designation of a Subsidiary as an Unrestricted
Subsidiary or a Restricted Subsidiary, the Parent shall deliver to the US
Administrative Agent (i) a certificate of a Responsible Officer of the Parent
stating the effective date of such designation and stating that the conditions
required under this Section 5.11 and, if such designation is of a Subsidiary as
an Unrestricted Subsidiary, the conditions required under the definition of
“Unrestricted Subsidiary” have been satisfied. Such certificate shall be
accompanied by a schedule setting forth in reasonable detail the calculations
demonstrating compliance with such conditions, where appropriate and (ii) upon
the reasonable request of the US Administrative Agent, updated Financial
Statements giving effect to such designation for such periods and with such
detail as may be reasonably requested by the US Administrative Agent;

(e)    All Subsidiaries of an Unrestricted Subsidiary shall be, upon their
creation or acquisition, as the case may be, also Unrestricted Subsidiaries. The
US Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Debt of, any Restricted Subsidiary other than as permitted
under this Agreement.

(f)    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment in such Unrestricted Subsidiary and the Subsidiaries of
such Unrestricted Subsidiary at the date of designation in an amount equal to
the fair market value of the US Borrower’s or applicable Credit Party’s
investment therein. The designation of any Unrestricted Subsidiary to be a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Debt or Liens of such Subsidiary existing at such time.

(g)    The Parent may not designate any Restricted Subsidiary existing on the
Closing Date to be an Unrestricted Subsidiary. For the avoidance of doubt,
neither Borrower shall be an Unrestricted Subsidiary.

(h)    If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of clause (a) of the definition of “Unrestricted Subsidiary”, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Debt and Liens of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary of the Parent as of such date and, if such
Debt and/or Liens are not permitted to be incurred as of such date under
Section 6.1 and/or Section 6.2, hereof, as applicable, the Parent will be in
default of such covenant.

 

102



--------------------------------------------------------------------------------

Section 5.12.    Use of Proceeds; Use of Letters of Credit. Each Credit Party
shall, and shall cause each of its Restricted Subsidiaries to use the proceeds
of the Advances, the Swing Line Advances or the Letters of Credit solely for
(a) working capital purposes of any Restricted Entity or (b) other general
corporate purposes of any Restricted Entity, including payment of original issue
discounts and upfront fees to any Lender, Permitted Acquisitions, Permitted
Investments, Capital Expenditures that are permitted hereunder and Restricted
Payments that are permitted hereunder. No Credit Party shall, and shall not
permit any of its respective Subsidiaries to, directly or, to its knowledge,
indirectly, use any part of the proceeds of Advances or Letters of Credit or
lend, contribute or otherwise make available such Advance or Letter of Credit or
the proceeds of any Advance or Letter of Credit to any Person, (i) for any
purpose which violates, or is inconsistent with, Regulations T, U, or X, (ii) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is itself, or whose government is
itself, the subject of Sanctions, except to the extent licensed or otherwise
approved by OFAC, the U.S. Department of State and all other relevant Sanctions
authorities or (iii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Advances,
whether as underwriter, advisor, investor, or otherwise).

Section 5.13.    Permits, Licenses, etc. Each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to, possess and maintain all licenses,
patents, patent rights or licenses, trademarks, trademark rights, trade names
and copyrights except to the extent that the failure to maintain or possess the
foregoing could not reasonably be expected to result in a Material Adverse
Change.

Section 5.14.    OFAC; Anti-Terrorism. The Parent will maintain in effect
policies and procedures designed to facilitate compliance by the Parent, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

Section 5.15.    Appraisals; Field Exams.

(a)    Requested Appraisals.

(i)    The US Borrower shall, and shall cause each of its Domestic Subsidiaries
to, cooperate with the US Administrative Agent, or its designee, in order for an
industry recognized third party appraiser engaged and directed by the US
Administrative Agent to conduct, all upon reasonable notice and at reasonable
times during normal business hours (unless an Event of Default is continuing),
an appraisal solely for the benefit of the US Administrative Agent and the US
Facility Lenders but at the US Credit Parties’ sole cost and expense, which
written appraisal may cover information as reasonably requested by the US
Administrative Agent, including, but not limited to, a detailed net orderly
liquidation value for machinery, parts, Equipment, other fixed assets and
Inventory of the US Borrower and the other US Credit Parties, together with a
specified procedures letter from such appraiser satisfactory to the US
Administrative Agent; provided that, (i) such request by the US Administrative
Agent may be made only if an Event of Default has occurred and is continuing or
the Leverage Ratio as of the end of any fiscal quarter is greater than 2.00 to
1.00, and (ii) unless a Specified Event of Default has occurred and is
continuing, and subject to clause (c) below, only one such appraisal may be
performed per fiscal year.

(ii)    The Canadian Borrower shall, and shall cause each of its Subsidiaries
to, cooperate with the Canadian Administrative Agent, or its designee, in order
for an industry recognized third party appraiser engaged and directed by the
Canadian Administrative Agent to conduct, all upon reasonable notice and at
reasonable times during normal business hours, an appraisal solely for the
benefit of the Canadian Administrative Agent and the Canadian Facility

 

103



--------------------------------------------------------------------------------

Lenders but at the Credit Parties’ sole cost and expense, which written
appraisal may cover information as reasonably requested by the Canadian
Administrative Agent, including, but not limited to, a detailed net orderly
liquidation value for machinery, parts, Equipment, other fixed assets and
Inventory of the Canadian Borrower and the other Canadian Credit Parties,
together with a specified procedures letter from such appraiser satisfactory to
the Canadian Administrative Agent; provided that, (i) such request by the
Canadian Administrative Agent may be made only if an Event of Default has
occurred and is continuing or the Leverage Ratio as of the end of any fiscal
quarter is greater than 2.00 to 1.00, and (ii) unless a Specified Event of
Default has occurred and is continuing, and subject to clause (c) below, only
one such appraisal may be performed per fiscal year.

(b)    Field Exam. Each Borrower shall, and shall cause each of its Subsidiaries
to, permit the applicable Administrative Agent to, at any reasonable time and
upon reasonable prior notice, and from time to time upon request by the
applicable Administrative Agent with reasonable notice, perform a field
inspection of the books, records and asset value of the accounts receivable and
inventory of the applicable Borrower and its Subsidiaries, including an audit,
verification and inspection of the accounts receivable and inventory of the
applicable Borrower and its Subsidiaries and, in any event, conducted by the
applicable Administrative Agent or any other Person selected by the applicable
Administrative Agent; provided that, (i) such request by the applicable
Administrative Agent may be made only if an Event of Default has occurred and is
continuing or the Leverage Ratio as of the end of any fiscal quarter is greater
than 2.00 to 1.00, and (ii) unless a Specified Event of Default has occurred and
is continuing, and subject to clause (c) below, only one such field exam may be
performed per fiscal year.

(c)    Specified Event of Default; Beneficiary. If a Specified Event of Default
has occurred and is continuing, each Administrative Agent may perform any
additional collateral audits, appraisals and field exams, and all such
collateral audits, appraisals and field exams shall be performed at the
applicable Borrowers’ sole cost and expense. Notwithstanding anything herein to
the contrary, (i) no Credit Party nor any Affiliate thereof nor any of the
foregoing’s respective equity holders are intended to, and no such Person shall
be, third party beneficiaries of any audits, appraisals, field exams or
collateral audit conducted by any Secured Party or any other Person at the
direction of any Secured Party and (ii) no Secured Party is obligated to share
any such material or information with any Person other than the directly
intended and express beneficiary thereof.

(d)    Non-Disclosure. Notwithstanding anything to the contrary herein, neither
the Borrowers nor any Restricted Subsidiary shall be required to disclose,
permit the inspection, examination or making of copies of or taking abstracts
from, or discuss any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrowers and their Subsidiaries and/or any of its customers and/or suppliers,
(ii) in respect of which disclosure to the Administrative Agents or any Lender
(or any of their respective representatives or contractors) is prohibited by
applicable Legal Requirements to which any of the Borrower or Restricted
Subsidiary is subject, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) in violation of any
confidentiality obligation owing by the Parent, any Borrower or any Restricted
Subsidiary to any third party (provided such confidentiality obligations or
attorney-client or similar privilege were not entered into in contemplation of
the requirements of this Section 5.15).

 

104



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

Until the Termination Date:

Section 6.1.    Debt. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, assume, incur, suffer to exist, or in any
manner become liable, directly, indirectly, or contingently in respect of, any
Debt other than the following (collectively, the “Permitted Debt”):

(a)    the Obligations;

(b)    (i) intercompany Debt owed by any US Credit Party to any other US Credit
Party, (ii) intercompany Debt owed by any Canadian Credit Party to any other
Canadian Credit Party, and (iii) intercompany Debt owed by any Restricted Entity
that is not a Credit Party to any other Restricted Entity that is not a Credit
Party;

(c)    intercompany Debt (i) owed by any US Credit Party to any Restricted
Entity that is not a US Credit Party, or (ii) owed by any Canadian Credit Party
to any Restricted Entity that is not a Canadian Credit Party; provided that:

(i)    such intercompany Debt shall be permitted as an Investment by such Credit
Party pursuant to Section 6.3; and

(ii)    (A) the aggregate principal amount of such Debt permitted under this
Section 6.1(c) shall not exceed $5,000,000 outstanding at any time, (B) such
Debt shall not have a stated maturity date that is earlier than six months after
the Maturity Date (as in effect at the time such intercompany Debt was
incurred), (C) if such Debt is owing by a Restricted Entity that is not a Credit
Party, such Debt shall be subordinated to the Obligations under subordination
terms substantially similar to those set forth in Schedule 6.19 attached hereto,
(D) if such Debt is owing by a Restricted Entity that is a Credit Party, such
Debt shall be subordinated to the Obligations as provided in the Guaranty,
(E) such intercompany Debt is unsecured, (F) if such Debt is owed to a Credit
Party, such Debt is evidenced by a promissory note that is subject to an
Acceptable Security Interest in favor of the applicable Administrative Agent,
and (G) if such Debt is owing to a US Credit Party, such intercompany Debt shall
not have been made with any proceeds of any Advance;

(d)    intercompany Debt owing to any US Credit Party by any Canadian Credit
Party that (i) is outstanding on the Closing Date as set forth on Schedule 6.1,
and (ii) incurred after the Closing Date; provided that (x) the aggregate
principal amount outstanding and permitted under this Section 6.1(d) shall not
exceed $20,000,000, (y) such intercompany Debt is unsecured and evidenced by a
promissory note that is subject to an Acceptable Security Interest in favor of
the US Administrative Agent, and (z) such intercompany Debt shall not be made
with any proceeds of any Advance;

(e)    intercompany Debt owing to any Canadian Credit Party by any US Credit
Party; provided that (w) such intercompany Debt shall be permitted as an
Investment by such Canadian Credit Party pursuant to Section 6.3(e), (x) the
aggregate principal amount outstanding and permitted under this Section 6.1(e)
shall not exceed $5,000,000, (y) such intercompany Debt is unsecured and
subordinated to the Obligations as provided in the Guaranty, and (z) such Debt
shall not have a stated maturity date that is earlier than six months after the
Maturity Date (determined at the time such intercompany Debt was incurred);

 

105



--------------------------------------------------------------------------------

(f)    purchase money indebtedness or Capital Leases described on Schedule 6.1
and all other purchase money indebtedness or Capital Leases; provided that, the
aggregate principal of Debt permitted under this Section 6.1(d) shall not exceed
$5,000,000 outstanding at any time;

(g)    Hedging Arrangements permitted under Section 6.13;

(h)    Debt arising from the endorsement of instruments or other payment items
for collection in the ordinary course of business;

(i)    Debt owed to any Person providing (or any Person who provides financing
for) property, casualty, liability, or other insurance to any Restricted Entity
in an aggregate outstanding amount not to exceed $500,000, so long as such Debt
is incurred only to defer the premium cost of such insurance for the underlying
term of such insurance policy;

(j)    Debt consisting of liabilities incurred in the ordinary course of
business with respect to surety, customs, stay, appeal and performance bonds,
completion guarantees and similar obligations in an aggregate amount not to
exceed $500,000;

(k)    (i) Debt consisting of liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, earn-out obligation,
tax-refund obligation or similar obligation of any Restricted Entity incurred in
connection with the consummation of one or more Permitted Acquisitions,
Permitted Asset Sales, or Permitted Investments to the extent such liabilities
are not paid in cash at the consummation thereof and remain outstanding or will
be incurred thereafter, and (ii) Debt arising from guaranties, letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
securing the performance of liabilities of any Restricted Entity described in
the preceding clause (i); provided that (A) the aggregate outstanding amount of
liabilities, obligations and other Debt permitted under this Section 6.1(i)
shall not exceed $15,000,000, at any time, and (B) notwithstanding Section
6.2(h), no obligation, liability or other Debt described in the preceding clause
(j) or (ii) shall be secured other than (x) with a Lien to the extent permitted
under Section 6.2(t) below and (y) escrow arrangements which may be secured with
the cash that is being held in such escrow;

(l)    Debt incurred arising (A) from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business and (B) in respect of Banking Services;

(m)    Funded Debt of a Person acquired, or Funded Debt assumed by any Credit
Party or any of their respective Restricted Subsidiaries, in each case, pursuant
to a Permitted Acquisition after the Closing Date; provided that (i) such Funded
Debt exists at the time of such Permitted Acquisition and was not created or
incurred in contemplation thereof, (ii) no Event of Default has occurred and is
continuing or would result therefrom, and (iii) the Restricted Entities shall be
in compliance on a pro forma basis with the covenants set forth in Section 6.16
after giving effect to such Permitted Acquisition and the assumption of such
Funded Debt;

(n)    Debt (other than Debt owed by a Credit Party to another Credit Party) to
the extent not otherwise permitted under this Section 6.1, including
Subordinated Debt; provided that, the aggregate principal amount of the Debt
permitted under this clause (l) shall not exceed $10,000,000 (plus any amounts
paid as pay-in-kind interest on Subordinated Debt), outstanding at any time; and

(o)    Debt owed by Non-Credit Parties in an aggregate principal amount not to
exceed $5,000,000 outstanding at any time.

 

106



--------------------------------------------------------------------------------

Each Restricted Entity shall be permitted to extend, refinance, refund, replace
and renew Debt permitted above so long as any such extensions, refinancings,
refundings, replacements and renewals shall be subject to the following
conditions: (A) any such refinancing Debt is in an aggregate principal amount
not greater than the aggregate principal amount of the Debt being renewed or
refinanced, plus the amount of any premiums required to be paid thereon, accrued
and unpaid interest thereon and reasonable fees and expenses associated
therewith and an amount equal to any unutilized active commitment under the Debt
being renewed or refinanced, and (B) in the case of clauses (k), (m), and (n),
the covenants, events of default, subordination (if applicable) and other
provisions thereof (including any guarantees thereof), but excluding pricing,
shall be, in the aggregate, not materially less favorable to the Lenders than
those contained in the Debt being renewed or refinanced; provided that nothing
in this sentence is intended to, nor shall anything in this sentence be
construed as, an increase in any dollar limit already provided in Section 6.1
above nor an amendment of any specific requirement set forth in Section 6.1
above, including such Debt owed or owing to Non-Credit Parties or Credit
Parties.

Section 6.2.    Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, assume, incur, or suffer to exist any Lien
on the Property of any Restricted Entity, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

(a)    Liens securing the Secured Obligations pursuant to the Credit Documents;

(b)    Priming Liens securing obligations which (i) either (A) are not overdue
for a period of more than 30 days or (B) if overdue by more than 30 days, are
being contested in good faith by appropriate procedures or proceedings and for
which adequate reserves have been established or (ii) do not exceed $100,000 in
the aggregate at any one time outstanding when combined with the aggregate
outstanding amount permitted under clause (d)(ii) below;

(c)    Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(d)    Liens for taxes, assessments, or other governmental charges or other
levies which (i) are either (A) not yet due and payable or (B) if overdue, which
are being actively contested in good faith by appropriate proceedings and
adequate reserves for such items have been made in accordance with GAAP, or
(ii) do not exceed $100,000 in the aggregate at any one time outstanding when
combined with the aggregate outstanding amount under clause (b)(ii) above;

(e)    Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien shall encumber only the
Property purchased in connection with the creation of any such purchase money
debt or the subject of any such Capital Lease, and all proceeds thereof
(including insurance proceeds), and the amount secured thereby does not exceed
the purchase price of such property; provided further that that individual
financings incurred by a Person that are otherwise permitted to be secured under
this clause (e) may be cross-collateralized to other such financings provided by
the same lender or its Affiliates;

(f)    Liens consisting of minor easements, zoning restrictions, rights of way
or other restrictions on the use of real property that do not (individually or
in the aggregate) materially affect the value of the assets encumbered thereby
or materially impair the ability of any Restricted Entity to use such assets in
its business, and none of which is violated in any material respect by existing
or proposed structures or land use;

 

107



--------------------------------------------------------------------------------

(g)    Liens arising solely by virtue of a depository institution’s standard
account documentation or any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts, securities accounts or other funds maintained with a
depositary institution (including, for purposes of clarity, pooled and sweep
accounts);

(h)    Liens on cash or securities pledged to secure performance of tenders,
surety, customs, stay and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business;

(i)    Liens securing judgments for the payment of money not constituting an
Event of Default;

(j)    Liens existing as of the date hereof and set forth on Schedule 6.2;
provided that individual financings incurred by a Person that are otherwise
permitted to be secured under this clause (j) may be cross-collateralized to
other Permitted Debt provided by the same lender or its Affiliates;

(k)    Liens in favor of insurers (or other Persons financing the payment of
insurance premiums) securing Debt of the type described in and permitted under
Section 6.1(g); provided that such Liens shall encumber only the insurance
proceeds of the insurance financed thereby;

(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(m)    Liens solely on any cash earnest money deposits made by any Restricted
Entity in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition or Permitted Investment;

(n)    Liens arising as the result of the filing of precautionary Uniform
Commercial Code financing statements regarding operating leases;

(o)    Liens deemed to exist and encumbering Liquid Investments pursuant to
repurchase agreements relating to dispositions of such Liquid Investments
equivalents for fair value;

(p)    Liens arising out of conditional sale, title retention, consignment,
bailee arrangements or other similar arrangements for the sale of goods
permitted by this Agreement and entered into in the ordinary course of business;

(q)    Liens on Equity Interests in Joint Ventures which Liens are created
pursuant to joint venture agreements and related documents (to the extent
requiring a Lien on the Equity Interest owned by any Restricted Entity in the
applicable Joint Venture is required thereunder) having ordinary and customary
terms (including with respect to Liens) and entered into in the ordinary course
of business and securing obligations other than Debt;

(r)    Liens assumed by any Restricted Entity or encumbering property acquired
in connection with a Permitted Acquisition that secure Debt permitted by Section
6.1(k) to the extent (i) such Liens are in existence at the time of such
Permitted Acquisition and were not created in anticipation thereof, (ii) such
Lien encumbers only the Property so encumbered on the date acquired and the
proceeds thereof and (iii) the Debt secured by such Liens does not thereafter
increase in amount;

 

108



--------------------------------------------------------------------------------

(s)    in the case of any real property in Canada, any reservations contained in
any original grant from Canada and any rights of expropriation, access of use or
other rights conferred by any statute of Canada or any province thereof; and

(t)    other Liens securing obligations in an aggregate principal amount not to
exceed $2,000,000 in the aggregate at any one time outstanding; provided that
such Liens shall not encumber any Collateral or any Property intended to be, or
required under Section 5.6 to be, Collateral (in each case, other than cash
and/or Liquid Investments).

Section 6.3.    Investments. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, make or hold any direct or indirect Investment,
other than the following (collectively, the “Permitted Investments”):

(a)    investments in the form of trade credit by a Restricted Entity to
customers of such Restricted Entity arising in the ordinary course of business
and represented by accounts from such customers;

(b)    cash and Liquid Investments;

(c)    Investments made prior to, or contractually committed as of, the Closing
Date as specified in the attached Schedule 6.3; provided that, the respective
amounts of such Investments shall not be increased;

(d)    (i) Investments by a US Credit Party in any other US Credit Party,
(ii) Investments by a Canadian Credit Party in any other Canadian Credit Party,
(iii) Investments by a Non-Credit Party in any other Non-Credit Party, and
(iv) Investments in the form of intercompany Debt made by a Non-Credit Party to
a Credit Party as permitted under Section 6.1(c)(ii) above;

(e)    Investments by a US Credit Party in a Canadian Credit Party made after
the Closing Date; provided that, (i) if such Investment is made in cash, such
Investment shall be made in the form of an intercompany Debt and permitted under
Section 6.1(d), (ii) if such Investment is made with Property other than cash,
the pro forma US Asset Coverage Ratio (calculated as of the most recently ended
month-end occurring at least 30-days prior to the date such Investment is made)
is greater than 1.00 to 1.00, and (iii) the aggregate outstanding amount of the
Investments permitted under this Section 6.3(e) shall not exceed $25,000,000
(with any Investment of Property other than cash calculated at the fair market
value thereof determined at the time such Investment is made);

(f)    Investments by a Canadian Credit Party in a US Credit Party made after
the Closing Date; provided that, (i) if such Investment is made in cash, such
Investment shall be made in the form of an intercompany Debt and permitted under
Section 6.1(e), (ii) if such Investment is made with Property other than cash,
the pro forma Canadian Asset Coverage Ratio (calculated as of the most recently
ended month-end occurring at least 30-days prior to the date such Investment is
made) is greater than 1.00 to 1.00; and (iii) the aggregate outstanding amount
of the Investments permitted under this Section 6.3(e) shall not exceed
$5,000,000 (with any Investment of Property other than cash calculated at the
fair market value thereof determined at the time such Investment is made);

(g)    Investments in the form of Permitted Acquisitions (other than an
Acquisition of Equity Interests in a Joint Venture); provided that, with respect
to the acquired Property (including any acquired Subsidiaries), the Credit
Parties comply with the other terms of the Credit Documents, including
Section 5.6 and Section 5.7 of this Agreement;

 

109



--------------------------------------------------------------------------------

(h)    creation of any additional Domestic Subsidiaries in compliance with
Section 5.6 and Section 5.11;

(i)    Capital Expenditures permitted under Section 6.17;

(j)    Investments in the form of mergers, consolidations, amalgamations,
liquidations or dissolutions of Restricted Entities in compliance with Section
6.6(a); provided that each such Investment otherwise complies with this
Agreement, including Section 5.6 and Section 5.11 as to Subsidiaries; and
provided that any such Investment that is a Joint Venture must also be otherwise
permitted by Section 6.3;

(k)    creation of, or other Investments in, any Joint Ventures, Non-Credit
Parties and/or Unrestricted Subsidiaries; provided that, the aggregate amount of
such Investments permitted under this clause (i) shall not exceed (a) $5,000,000
at any one time outstanding plus (b) in the case of the RJ Machine JV
Investment, an additional amount not to exceed $3,000,000 at any one time
outstanding, in each case under clauses (a) and (b), excluding any such
Investments to the extent funded with Equity Issuance Proceeds resulting from
issuance of common Equity Interests or cash capital contributions on account of
common Equity Interests of the Parent, including the Qualified IPO;

(l)    (A) Investments in negotiable instruments deposited for collection and
(B) endorsements of negotiable instruments and documents, in each case in the
ordinary course of business;

(m)    Investments received in settlement of amounts due to any Restricted
Entity effected in the ordinary course of business or owing to such Restricted
Entity as a result of insolvency proceedings involving an account debtor or upon
the foreclosure, deed in lieu of foreclosure, or enforcement of any Lien in
favor of such Restricted Entity;

(n)    guarantees permitted under the definition of Permitted Debt;

(o)    deposits of cash and Liquid Investments made in the ordinary course of
business to secure performance of operating leases or utility or other services
and prepaid expenses made in the ordinary course of business;

(p)    loans to employees, officers, and directors of any Restricted Entity for
the purpose of purchasing Equity Interests in the Parent (or any direct or
indirect parent thereof) in each case from such entity so long as the proceeds
of such loans are used in their entirety to purchase such Equity Interests and
the aggregate outstanding amount of the loans permitted under this
Section 6.3(n) does not exceed $250,000;

(q)    Investments held by a Person (or assets) acquired in a Permitted
Acquisition to the extent that such Investments were not made in contemplation
of or in connection with such Permitted Acquisition and were in existence on the
date of such Permitted Acquisition;

(r)    loans and advances to a holder of its Equity Interests, which if made as
a Restricted Payment would constitute a Restricted Payment permitted by
Section 6.8, provided that any such loan or advance shall reduce the applicable
baskets in Section 6.8;

(s)    Acquisitions permitted under Section 6.4;

(t)    other Investments in an aggregate amount not to exceed $5,000,000 at any
one time outstanding; and

 

110



--------------------------------------------------------------------------------

(u)    (i) Investments by a Restricted Entity in the Canadian Borrower in the
form of a transfer of common Equity Interests of the Parent (and no other
property) to effect the purchase of the exchangeable shares held by Cemblend in
accordance with the constituent documents of the Canadian Borrower; provided
that the consideration for the purchase of such exchangeable shares is common
Equity Interests of the Parent and under no circumstances will be in cash or
other property, and (ii) Investments in the form of a subsequent conversion of
such exchangeable shares into common shares of the Canadian Borrower and
transfer of such common shares to be held by the US Borrower.

Section 6.4.    Acquisitions. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, make any Acquisition in a single transaction or
related series of transactions other than:

(a)    Acquisitions to the extent funded with Equity Issuance Proceeds resulting
from issuance of common Equity Interests or cash capital contributions on
account of common Equity Interests of the Parent or Equity Interests (including
the Qualified IPO);

(b)    (i) Acquisitions of any US Credit Party by any other US Credit Party,
(ii) Acquisitions of any Canadian Credit Party by any other Canadian Credit
Party, and (iii) any merger, amalgamation or consolidation of any Credit Party
to any other Credit Party, in each of the foregoing clauses (i) – (iii), subject
to Section 6.6(a)(i);

(c)    Acquisitions permitted by Section 6.3(u);

(d)    to the extent constituting an Acquisition, any liquidation, dissolution
or winding-up permitted by Section 6.6(a)(iv); and

(e)    Acquisitions to the extent not otherwise permitted above in this
Section 6.4 and to the extent that the aggregate Total Consideration of all
Acquisitions permitted under this Section 6.4(e) does not exceed $35,000,000 in
any fiscal year;

provided, that, in the case of each of (a) and (e) above, (i) no Event of
Default exists both before and after giving effect to such Acquisition, (ii) the
Parent is in pro forma compliance with the covenants set forth in Section 6.16
after giving effect to such Acquisition, and if requested by the US
Administrative Agent, the US Borrower has delivered a pro forma Compliance
Certificate reflecting such compliance, (iii) the pro forma Leverage Ratio as of
the fiscal quarter ended immediately prior to the completion of such Acquisition
for which Financial Statements are available does not exceed 0.50 to 1.00 less
than covenant level required under Section 6.16(a), and if reasonably requested
by the US Administrative Agent, the US Borrower has delivered a pro forma
Compliance Certificate reflecting such compliance, and (iv) both before and
immediately after giving effect to such Acquisition, Liquidity is greater than
$10,000,000.

Section 6.5.    Agreements Restricting Liens. No Credit Party shall, nor shall
it permit any of its Restricted Subsidiaries to, create, incur, assume or permit
to exist any contract, agreement or understanding which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property, whether now owned or hereafter acquired, to secure the Secured
Obligations or restricts any Restricted Subsidiary from paying Restricted
Payments to the Parent or the US Borrower, or which requires the consent of
other Persons in connection therewith other than:

(a)    this Agreement and the Security Documents;

 

111



--------------------------------------------------------------------------------

(b)    agreements governing Debt permitted by Section 6.1(d) and Liens related
thereto permitted pursuant to Section 6.2(e) to the extent such restrictions
govern only the assets financed pursuant to such Debt and the proceeds thereof;

(c)    agreements governing Debt permitted by Section 6.1(g) to the extent such
restrictions do not apply to Collateral or Properties which are required to be
Collateral under Section 5.6 and such agreements do not require the direct or
indirect granting of any Lien securing such Debt or other obligation by virtue
of the granting of Liens on or pledge of Collateral to secure the Secured
Obligations;

(d)    any prohibition or limitation that (i) exists pursuant to applicable
requirements of a Governmental Authority or Legal Requirement, or (ii) restricts
subletting, assignment or other transfer of leasehold interests contained in any
lease governing a leasehold interest of any Restricted Entity and customary
provisions in other contracts restricting assignment thereof;

(e)    any usual and customary prohibition or limitation that exists in any
contract, license agreement, lease or other agreement to which any Restricted
Entity is a party that is entered into in the ordinary course of business so
long as (i) such prohibition or limitation is generally applicable and does not
specifically address any of the Secured Obligations or the Liens granted under
the Credit Documents, (ii) is not agreed to with the intent of excluding such
contract or the rights thereunder as Collateral, and (iii) such prohibition or
limitation relates solely to the transaction or Property subject to such
contract, license agreement, lease or other agreement;

(f)    any restriction with respect to any asset of any Restricted Entity
imposed pursuant to an agreement which has been entered into for the Disposition
of such assets or all or substantially all of the capital stock or assets of
such Restricted Entity, so long as such sale or disposition is permitted under
this Agreement and such restriction does not require a release of the Liens
granted under the Security Documents at any time prior to completion of such
Disposition;

(g)    contractual obligations binding on any Restricted Subsidiary (other than
the US Borrower) at the time the Restricted Subsidiary first becomes a
Restricted Subsidiary (other than by designation), so long as such contractual
obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary;

(h)    (i) customary provisions in the organizational documents of any permitted
Joint Venture and applicable solely to the Equity Interests of such Joint
Venture and (ii) restrictions on the transfer of the Equity Interests of the
Canadian Borrower and making Restricted Payments in the organizational documents
of the Canadian Borrower; and

(i)    restrictions imposed by any agreement pursuant to which a Restricted
Entity grants a security interest in cash or Liquid Investments that is a
Permitted Lien, so long as such restrictions apply only to such cash or Liquid
Investments.

Section 6.6.    Corporate Actions; Organizational Documents; Fiscal Year.

(a)    No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, merge, amalgamate or consolidate with or into any other Person,
or dissolve, liquidate or wind up its affairs, except that:

(i)    any US Credit Party may merge, amalgamate or consolidate with any other
US Credit Party, any Canadian Credit Party may merge, amalgamate or consolidate
with any other

 

112



--------------------------------------------------------------------------------

Canadian Credit Party, and any Non-Credit Party may merge, amalgamate or
consolidate with any other Non-Credit Party or any Credit Party; provided that
(A) immediately after giving effect to any such proposed transaction no Default
would exist, (B) in the case of any such merger, amalgamation or consolidation
to which the US Borrower is a party, the US Borrower is the surviving entity (or
in the case of an amalgamation, the resulting entity shall become the US
Borrower hereunder and, if requested by the US Administrative Agent, the US
Administrative Agent shall receive a customary opinion of counsel for such new
US Borrower in form and substance reasonably satisfactory to the US
Administrative Agent substantially similar to the legal opinion delivered on the
Closing Date with respect to the US Credit Parties in existence on the Closing
Date), (C) in the case of any such merger, amalgamation or consolidation to
which the Canadian Borrower is a party, the Canadian Borrower is the surviving
entity (or in the case of an amalgamation, the resulting entity shall become the
Canadian Borrower hereunder and, if requested by the Canadian Administrative
Agent, the Canadian Administrative Agent shall receive a customary opinion of
counsel for such new Canadian Borrower in form and substance reasonably
satisfactory to the Canadian Administrative Agent substantially similar to the
legal opinion delivered on the Closing Date with respect to the Canadian Credit
Parties in existence on the Closing Date), (D) in the case of any such merger,
amalgamation or consolidation to which a Non-Credit Party and a US Credit Party
is a party, a US Credit Party shall be the surviving entity, and (E) in the case
of any such merger, amalgamation or consolidation to which a Non-Credit Party
and a Canadian Credit Party is a party but a US Credit Party is not a party
thereto, a Canadian Credit Party shall be the surviving entity;

(ii)    (A) US Borrower may merge, amalgamate or be consolidated with any Person
that is not a Subsidiary in order to consummate a Permitted Acquisition;
provided that immediately after giving effect to any such proposed transaction
no Default would exist and the US Borrower is the surviving entity (or in the
case of an amalgamation, the resulting entity shall become the US Borrower
hereunder) and (B) Canadian Borrower may merge, amalgamate or be consolidated
with any Person that is not a Subsidiary in order to consummate a Permitted
Acquisition; provided that immediately after giving effect to any such proposed
transaction no Default would exist and the Canadian Borrower is the surviving
entity (or in the case of an amalgamation, the resulting entity shall become the
Canadian Borrower hereunder);

(iii)    any Restricted Subsidiary of the Parent (other than a Borrower) may
merge, amalgamate or consolidate with any Person that is not a Restricted Entity
in order to consummate a Permitted Acquisition; provided that immediately after
giving effect to any such proposed transaction (A) no Default would exist,
(B) in the case of any such merger, amalgamation or consolidation to which a US
Credit Party is a party, such US Credit Party is the surviving entity (or in the
case of an amalgamation, the resulting entity shall become a US Credit Party
hereunder), and (C) in the case of any such merger, amalgamation or
consolidation to which a Canadian Credit Party is a party, such Canadian Credit
Party is the surviving entity (or in the case of an amalgamation, the resulting
entity shall become a Canadian Credit Party hereunder); and

(iv)    any Restricted Subsidiary of the Parent (other than a Borrower) may
dissolve, liquidate or wind up its affairs at any time; provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Change and such Restricted Subsidiary may
effect the same by merger, amalgamation or consolidation that is permitted under
this Section 6.6(a).

(b)    No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, (i) other than as required under clause (iv) below, without at
least 15 days (or such shorter period as agreed to by

 

113



--------------------------------------------------------------------------------

the US Administrative Agent) prior written notice to the US Administrative
Agent, change its name, state or province of incorporation, formation or
organization, change its organizational identification number or reorganize in
another jurisdiction, (ii) amend, supplement, modify or restate their articles
or certificate of incorporation or formation, limited partnership agreement, by
laws, limited liability company agreements, or other equivalent organizational
documents, in any manner that could reasonably be expected to materially and
adversely affect the Lenders, (iii) change the fiscal year end of the Parent
from December 31, or (iv) change the jurisdiction of its incorporation,
formation or organization (through reorganization or otherwise) to a
jurisdiction of any other country without at least 30 days (or such shorter
period as agreed to by the US Administrative Agent) prior written notice to, and
the prior written consent of, the US Administrative Agent.

Section 6.7.    Disposition of Assets. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, make a Disposition other than:

(a)    (i) Disposition of any Property by any US Credit Party to any other US
Credit Party; provided that, at the reasonable request of the US Administrative
Agent, with respect to Collateral that is real property, the receiving US Credit
Party shall ratify, grant and confirm the Liens on such assets (and any other
related US Collateral) pursuant to documentation reasonably satisfactory to the
US Administrative Agent,

(ii) Disposition of any Property by any Canadian Credit Party to any other
Canadian Credit Party; provided that, at the reasonable request of the Canadian
Administrative Agent, with respect to Collateral that is real property, the
receiving Canadian Credit Party shall ratify, grant and confirm the Liens on
such assets (and any other related Canadian Collateral) pursuant to
documentation reasonably satisfactory to the Canadian Administrative Agent,

(iii) Disposition of any Property by any Non-Credit Party to any other
Non-Credit Party,

(iv) Disposition of any Property between any US Credit Party and any Canadian
Credit Party to the extent such Disposition is as an Investment permitted under
Section 6.3(e) or 6.3(f), and

(v) Disposition of any Property between any Credit Party and any Non-Credit
Party to the extent such Disposition (A) is otherwise permitted under this
Section 6.7 or as an Investment under Section 6.3(d), and (B) in the case of
Disposition of cash or Liquid Investments, such Disposition is otherwise
permitted as an Investment under Section 6.3;

(b)    (i) sale of Inventory in the ordinary course of business and
(ii) Disposition of cash or Liquid Investments in the ordinary course of
business;

(c)    Disposition of worn out or obsolete equipment in the ordinary course of
business;

(d)    abandonment or other Disposition of patents, trademarks and copyrights,
and other Properties, in each case, which is no longer useful in the conduct of
the business of the Parent and its Restricted Subsidiaries taken as a whole;

(e)    mergers, consolidations, amalgamations, liquidations or dissolutions in
compliance with Section 6.6(a);

(f)    Disposition of any assets required under Legal Requirements;

 

114



--------------------------------------------------------------------------------

(g)    leases or licenses or subleases or sublicenses of real or personal
property in the ordinary course of business;

(h)    the sale or discount, in each case without recourse, or settlements of
accounts arising in the ordinary course of business, but only in connection with
the compromise or collection thereof and only if such accounts are determined to
be uncollectible in the reasonable judgment of such Restricted Entity;

(i)    any involuntary loss, damage or destruction of property;

(j)    a Permitted Investment to the extent such investment constitutes a
Disposition or the making of a Restricted Payment that is expressly permitted to
be made under this Agreement;

(k)    the termination or unwinding of any Hedging Arrangement;

(l)    Dispositions consisting of sale leaseback transactions permitted by
Section 6.11;

(m)    Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such equipment are immediately applied to the purchase
price of such replacement equipment;

(n)    any surrender, waiver, settlement, compromise, modification, termination
or release of, in the ordinary course of business, (i) a contract right, but
only to the extent such contract right is either (A) an inchoate or contingent
right to receive payment of any kind or (B) a contract right that is not a right
to receive payment of any kind, or (ii) tort or other litigation claims; and

(o)    Disposition not otherwise permitted under the preceding clauses of this
Section 6.7 (but including Dispositions permitted under (a)(v) above that are
not otherwise permitted under any other clause of this Section 6.7); provided
that, the aggregate fair market value of the Properties that are the subject of
such Disposition made pursuant to this Section 6.7(o), does not exceed the
greater of (i) $1,000,000 and (ii) 5% of the book value of total fixed assets of
the Restricted Entities.

Section 6.8.    Restricted Payments. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, make any Restricted Payments except that:

(a)    the Canadian Borrower may make Restricted Payments to the US Borrower;

(b)    (i) the US Credit Parties may make Restricted Payments to any US Credit
Party, (ii) the Canadian Credit Parties may make Restricted Payments to any
Canadian Credit Parties, and (iii) any Non-Credit Party may make Restricted
Payments to any other Non-Credit Party;

(c)    the Restricted Entities may make Permitted Tax Distributions;

(d)    (i) the Restricted Entities may make direct or indirect distributions in
cash in an aggregate amount not to exceed $250,000 in any fiscal year to the
Parent (but only to the extent such amount is subtracted from Net Income for
purposes of the calculation of EBITDA) for the sole purpose of allowing the
Parent (or any direct or indirect parent thereof) to pay for (A) actual
reasonable administrative, accounting, legal and maintenance expenses
attributable to the consolidated operations (including maintenance of existence)
of the Parent (or any direct or indirect parent thereof) and its Restricted
Subsidiaries and (B) salaries and related reasonable and customary expenses
incurred by directors,

 

115



--------------------------------------------------------------------------------

officers, members of management, consultants, managers and employees of the
Parent (or any direct or indirect parent thereof) and (ii) the Parent may pay,
or make Restricted Payments to its parent (or any direct or indirect parent
thereof) to allow it to pay, any amounts provided for in, and permitted to be
paid pursuant to, clause (i) above in an aggregate amount not to exceed $250,000
in any fiscal year;

(e)    any Restricted Entity may make cash payments to or on behalf of the
Parent (or any direct or indirect parent thereof) in an aggregate amount not to
exceed $50,000 in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for capital stock of the Parent (or any direct or indirect parent
thereof);

(f)    to the extent constituting a Restricted Payment, transactions permitted
by Section 6.6 and Section 6.9;

(g)    Restricted Payment in the form of Equity Interests of the Parent made to
effect the Investment permitted under Section 6.3(u); and

(h)    so long as no Default exists or would result from the making of such
Restricted Payment, any Restricted Entity may make cash Restricted Payments in
an amount not to exceed the sum of $250,000 in the aggregate per fiscal year to
existing and former officers, directors, members of management, employees,
managers or consultants of such Restricted Entity (or the estate, heirs, family
members, domestic partners, former domestic spouses, spouses or former spouses
of any of the foregoing); provided that such Restricted Payments are in
consideration for the retirement, purchase, or redemption of any of the Equity
Interests of any Restricted Entity, or direct or indirect parent thereof, or any
option, warrant or other right to purchase or acquire such Equity Interest, in
any event, held by such Person.

Section 6.9.    Affiliate Transactions. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
Investment, the assumption of any obligation or the rendering of any service)
with any of their Affiliates which are not Restricted Entities (or if a Credit
Party is involved, with any of their Affiliates which are not Credit Parties)
unless such transaction or series of transactions is on terms no less favorable
to such Restricted Entity (or if applicable, such Credit Party) than those that
could be obtained in a comparable arm’s length transaction with a Person that is
not such an Affiliate except the restrictions in this Section 6.9 shall not
apply to:

(a)    the Restricted Payments permitted under Section 6.8 (other than clause
(f) thereof),

(b)    transactions solely by or among Credit Parties that are otherwise
permitted by Article 6 and transactions solely by or among Non-Credit Parties
that are otherwise permitted by Article 6; and

(c)    reasonable and customary director, officer and employee compensation
(including bonuses), indemnification, severance and other benefits (including
retirement, health, stock option and other benefit plans).

Section 6.10.    Line of Business. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, make any material change to the character
of the Restricted Entities’ collective business as conducted on the date of this
Agreement, or engage in any type of business not reasonably related to the
Restricted Entities’ collective business as presently and normally conducted.

 

116



--------------------------------------------------------------------------------

Section 6.11.    Sale and Leaseback Transactions. No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, sell or transfer to a
Person any Property, whether now owned or hereafter acquired, if at the time or
thereafter the Restricted Entity shall lease, as lessee, such Property or any
part thereof which such Restricted Entity intends to use for substantially the
same purpose as the Property sold or transferred; provided that, any Restricted
Entity may effect such transactions so long as such transactions do not exceed
$250,000 in the aggregate at any time outstanding; provided, further that to the
extent constituting a sale and leaseback transaction, any Restricted Entity may
enter into Capital Leases and purchase money transactions as permitted pursuant
to Section 6.1 or Section 6.2 without regard to the foregoing dollar limitation.

Section 6.12.    Operating Leases. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, enter into any lease that constitutes an
operating lease under GAAP other than (a) operating leases between or among US
Credit Parties and operating leases between or among Canadian Credit Parties,
(b) operating leases between or among Non-Credit Parties, (c) operating leases
existing on the Closing Date and listed on Schedule 6.12 attached hereto and any
extension, renewal or replacement thereof, and (d) other operating leases with
annual rental and other payment obligations in the aggregate not to exceed 5% of
EBITDA for such fiscal year.

Section 6.13.    Limitation on Hedging. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes; or (b) be party to or
otherwise enter into any Hedging Arrangement which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions (including currency exchange, interest rates and commodities) related
to the Restricted Entities’ operations, or (ii) obligates any Restricted Entity
to any margin call requirements or otherwise requires any Restricted Entity to
put up money, assets or other security (other than (w) Liens granted under the
Security Documents to secure all or a portion of the Secured Obligations,
(x) Letters of Credit issued hereunder, (y) unsecured letters of credit, and
(z) cash collateral to the extent required under applicable Legal Requirement).

Section 6.14.    Landlord Agreements. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries that is, or in required to be, a Credit Party
to:

(a)    hold, store or otherwise maintain any equipment or Inventory that is
intended to constitute US Collateral pursuant to the Security Documents at
premises within the US or Canada which are not owned by a US Credit Party unless
(i) such equipment is located at the job site under which such equipment is then
currently under contract, (ii) such equipment or Inventory is located at
premises within the US or Canada that are leased by a US Credit Party and which
such US Credit Party has used commercially reasonable efforts to seek and
deliver a lien waiver or subordination agreement in form and substance
reasonably satisfactory to the US Administrative Agent, (iii) such equipment is
office equipment located at any Credit Party’s regional corporate headquarters
or sales offices, (iv) Inventory located on premises owned or operated by the
customer that is to purchase such Inventory or (v) the aggregate value of all
other equipment and Inventory that is intended to constitute US Collateral that
are located at premises within the US or Canada which are leased by the US
Credit Parties and which are not covered by a lien waiver or subordination
agreement in form and substance reasonably satisfactory to the US Administrative
Agent is less than 10% of the book value of all equipment and Inventory of the
US Credit Parties; provided, that, notwithstanding the foregoing, the premises
located at the following address: P.O. Box 569, Linden, Alberta, T0M1J0, Canada
shall at all times be subject to the Hawk Waiver Agreement;

 

117



--------------------------------------------------------------------------------

(b)    hold, store or otherwise maintain any equipment or Inventory that is
intended to constitute Canadian Collateral pursuant to the Security Documents at
premises within the US or Canada which are not owned by a Canadian Credit Party
unless (i) such equipment is located at the job site under which such equipment
is then currently under contract, (ii) such equipment or Inventory is located at
premises within the US or Canada that are leased by a Canadian Credit Party and
which such Canadian Credit Party has used commercially reasonable efforts to
seek and deliver a lien waiver or subordination agreement in form and substance
reasonably satisfactory to the Canadian Administrative Agent, (iii) such
equipment is office equipment located at any Credit Party’s regional corporate
headquarters or sales offices, (iv) Inventory located on premises owned or
operated by the customer that is to purchase such Inventory or (v) the aggregate
value of all other equipment and Inventory that is intended to constitute
Canadian Collateral that are located at premises within the US or Canada which
are leased by the Canadian Credit Parties and which are not covered by a lien
waiver or subordination agreement in form and substance reasonably satisfactory
to the Canadian Administrative Agent is less than 10% of the book value of all
equipment and Inventory of the Canadian Credit Parties; provided, that,
notwithstanding the foregoing, the premises located at the following address:
P.O. Box 569, Linden, Alberta, T0M1J0, Canada shall at all times be subject to
the Hawk Waiver Agreement; or

(c)    after the Closing Date, enter into any new verbal or written leases for
premises located in the US or Canada where any equipment or Inventory that is
intended to constitute Collateral is, or is expected to be, held, stored or
otherwise maintained with any Person with whom such Credit Party has not used
commercially reasonable efforts to seek and deliver a lien waiver or
subordination agreement in form and substance reasonably satisfactory to the
applicable Administrative Agent (other than extensions of existing leases)
unless the equipment or Inventory located on such premises would fall under any
of the provisions in the foregoing clause (a) or clause (b), as applicable.

Section 6.15.    Reserved.

Section 6.16.    Financial Covenants.

(a)     (a) Leverage Ratio. Commencing with the fiscal quarter ending June 30,
2017, the Parent shall not, nor shall it permit any of its Restricted
Subsidiaries to, permit the Leverage Ratio (i) as of the last day of each fiscal
quarter ending prior to March 31, 2018, to exceed 3.00 to 1.00, or (ii) as of
the last day of each fiscal quarter ending on or after March 31, 2018 to exceed
2.50 to 1.00.

(b)    Interest Coverage Ratio. Commencing with the fiscal quarter ending
June 30, 2017, the Parent shall not, nor shall it permit any of its Restricted
Subsidiaries to, permit the Interest Coverage Ratio as of the last day of each
fiscal quarter to be less than 2.75 to 1.00.

(c)    Canadian Asset Coverage Ratio. If the Leverage Ratio as of the end of any
fiscal quarter is greater than 2.00 to 1.00 and the amount of Canadian
Outstandings at any time during such fiscal quarter was greater than $0, then
the Parent shall not, nor shall it permit any of its Restricted Subsidiaries to,
permit the Canadian Asset Coverage Ratio as of the end of such fiscal quarter to
be less than 1.00 to 1.00.

(d)    US Asset Coverage Ratio. If the Leverage Ratio as of the end of any
fiscal quarter is greater than 2.00 to 1.00 and the amount of US Outstandings at
any time during such fiscal quarter was greater than $0, then the Parent shall
not, nor shall it permit any of its Restricted Subsidiaries to, permit the US
Asset Coverage Ratio as of the end of such fiscal quarter to be less than 1.00
to 1.00.

 

118



--------------------------------------------------------------------------------

Section 6.17.    Capital Expenditures. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, incur Capital Expenditures unless
such Capital Expenditures would not cause the sum of the total Capital
Expenditures (excluding (a) Capital Expenditures funded solely with Equity
Issuance Proceeds resulting from issuance of common Equity Interests of any
Restricted Entity (including the Qualified IPO) and (b) Permitted Acquisitions
to the extent constituting Capital Expenditures) of the Restricted Entities in
any fiscal year to exceed the Capital Expenditure Amount for such fiscal year;
provided the foregoing limitations in this Section 6.17 shall only apply on each
day when the daily average of the Total Outstandings for the 180 day period
ending on such day is greater than $5,000,000.

Section 6.18.    Prepayment of Certain Debt and Other Obligations. No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of the subordination
terms of, any Debt (including, but not limited to, Subordinated Debt), except
(a) the prepayment of the Obligations in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Permitted Debt (other than Subordinated Debt) and refinancings and refundings of
such Permitted Debt so long as such refinancings and refundings would otherwise
comply with Section 6.1 and (c) so long as no Event of Default exists or would
result therefrom, other prepayments of Permitted Debt not described in the
immediately preceding clauses (a) and (b), but specifically excluding any
prepayments, redemptions, purchases, defeasance, or other satisfaction of
Subordinated Debt. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, make any payments of principal or interest with
respect to Subordinated Debt, except to the extent permitted under the
subordination terms set forth in Schedule 6.19 attached hereto.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1.    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a)    Payment Failure. Any Credit Party (i) fails to pay any principal when due
under this Agreement (including reimbursement obligations with respect to
Letters of Credit and the obligation to turn over insurance proceeds under
Section 5.3(e)) or (ii) fails to pay, within three Business Days of when due,
any other amount due under this Agreement or any other Credit Document,
including payments of interest, fees, reimbursements, and indemnifications;

(b)    False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party in this Agreement, in any other Credit
Document or in any certificate delivered in connection with this Agreement or
any other Credit Document is incorrect, false or otherwise misleading in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) at the time it was made or deemed made;

(c)    Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.1 (as to the existence of a Borrower only), 5.2(f),
5.2(h), 5.3(a) and (c) (in each case, as to procurement and maintenance of
insurance), 5.12 or Article 6 or (ii) any breach by any Credit Party of any
other covenant contained in this Agreement or any other Credit Document and such
breach described in this clause (ii) shall remain unremedied for a period of 30
days following the date on which Administrative Agent gives notice of such
failure to the US Borrower;

 

119



--------------------------------------------------------------------------------

(d)    Guaranty. Any provision in the Guaranty shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding (other than in accordance with its terms) on
any Credit Party party thereto or shall be contested by any Credit Party
thereto; any Credit Party shall deny in writing that it has any liability or
obligation under the Guaranty;

(e)    Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in the Property purported
to be subject to such agreement in accordance with the terms of such agreement
or any material provisions thereof shall cease to be in full force and effect
and valid and binding (other than in accordance with its terms) on the Credit
Party that is a party thereto or any Credit Party shall so state in writing
(unless released or terminated pursuant to the terms of such Security Document
or this Agreement);

(f)    Cross-Default. (i) Any Restricted Entity shall fail to pay any principal
of or premium or interest on its Debt which is outstanding in a principal amount
of at least $1,000,000 individually or when aggregated with all such Debt of the
Restricted Entities so in default (but excluding Debt under the Credit
Documents) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Debt which
is outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of the Restricted Entities so in default (other
than Debt under the Credit Documents), and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt prior to the stated maturity thereof; or (iii) any
Debt of the Restricted Entities which is outstanding in a principal amount of at
least $1,000,000 individually or in the aggregate (other than Debt under the
Credit Documents) shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment or by an
irrevocable optional prepayment elected by the Restricted Entities); provided
that, for purposes of this paragraph (f), the “principal amount” of the
obligations in respect of Hedging Arrangements at any time shall be the Swap
Termination Value that would be required to be paid if such Hedging Arrangements
were terminated at such time;

(g)    Bankruptcy and Insolvency. Any Restricted Entity (i) admits in writing
its inability to pay its debts generally as they become due; makes a general
assignment for the benefit of its creditors; consents to or acquiesces in the
appointment of a receiver, liquidator, fiscal agent, or trustee of itself or any
of its Property; files a petition under Debtor Relief Laws; or consents to any
reorganization, arrangement, workout, liquidation, dissolution, or similar
relief, in each case, for the benefit of creditors, or (ii) shall have had,
without its consent: any court enter an order appointing a receiver, liquidator,
fiscal agent, or trustee of itself or any of its Property; any petition filed
against it seeking reorganization, arrangement, workout, liquidation,
dissolution or similar relief under Debtor Relief Laws and such petition shall
not be dismissed, stayed, or set aside for an aggregate of 60 days, whether or
not consecutive;

(h)    Adverse Judgment. Any Restricted Entity has had entered against it unpaid
final judgments since the date of this Agreement in an aggregate amount (less
any insurance proceeds covering such judgments which are received or as to which
the insurance carriers admit liability) greater than $1,000,000 and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgments or (ii) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgments, by reason of a pending appeal or
otherwise, shall not be in effect;

 

120



--------------------------------------------------------------------------------

(i)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to any
Credit Party by the US Administrative Agent, such Termination Event shall not
have been corrected, which results in, or could reasonably be expected to result
in, liability of the Restricted Entities in an aggregate amount in excess of
$1,000,000;

(j)    Plan Withdrawals. Any Restricted Entity or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and such withdrawing employer
shall have incurred a withdrawal liability in an annual amount exceeding
$1,000,000;

(k)    Credit Documents. Except as provided in clauses (d) and (e) of this
Section 7.1, any material provision of any Credit Document shall for any reason
cease to be valid and binding on any Credit Party (other than in accordance with
its terms) or any such Person shall so state in writing; or

(l)    Change in Control. The occurrence of a Change in Control.

Section 7.2.    Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

(a)    the US Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the US Borrower, declare that the
obligation of each US Facility Lender to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit shall be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the US Borrower, declare the US
Advances, all interest thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the US Advances, all such
interest, and all such amounts shall become and be forthwith due and payable in
full, without presentment, demand, protest or further notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by each of the US Credit
Parties,

(b)    the Canadian Administrative Agent (i) shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Canadian Borrower,
declare that the obligation of each Canadian Facility Lender to make Advances
shall be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Majority Lenders, by
notice to the Canadian Borrower, declare the Canadian Advances, all interest
thereon, and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Canadian Advances, all such interest, and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by each of the Canadian Credit Parties,

(c)    the US Borrower shall, on demand of the US Administrative Agent at the
request or with the consent of the US Majority Lenders, deposit with the US
Administrative Agent into the Cash Collateral Account an amount of cash equal to
105% of the outstanding Letter of Credit Exposure as security for the US Secured
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or Cash Collateralized at such time, and

(d)    the applicable Administrative Agent shall at the request of, or may with
the consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranty, or any other Credit Document for the
ratable benefit of the applicable Secured Parties by appropriate proceedings.

 

121



--------------------------------------------------------------------------------

Section 7.3.    Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur,

(a)    the obligation of each Lender to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit shall immediately and automatically be
terminated and the Advances, all interest on the Advances, and all other amounts
payable under this Agreement shall immediately and automatically become and be
due and payable in full, without presentment, demand, protest or any notice of
any kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by each of the
Credit Parties,

(b)    the US Borrower shall, on demand of the US Administrative Agent at the
request or with the consent of the US Majority Lenders, deposit with the US
Administrative Agent into the Cash Collateral Account an amount of cash equal to
105% of the outstanding Letter of Credit Exposure as security for the US Secured
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or Cash Collateralized at such time, and

(c)    the applicable Administrative Agent shall at the request of, or may with
the consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranty, or any other Credit Document for the
ratable benefit of the applicable Secured Parties by appropriate proceedings.

Section 7.4.    Set-off. If an Event of Default shall have occurred and be
continuing, each Administrative Agent, the Swing Line Lender, each Lender, the
Issuing Lender, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Administrative
Agent, the Swing Line Lender, such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of any Borrower or any other
Credit Party against any and all of the obligations of any Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Administrative Agent, the Swing Line Lender, such Lender, the
Issuing Lender or such Affiliate, irrespective of whether or not such
Administrative Agent, the Swing Line Lender, such Lender, the Issuing Lender or
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of such Borrower or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Administrative Agent, the Swing Line Lender, such Lender, such Affiliate or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Administrative Agent, the
Swing Line Lender, each Lender, the Issuing Lender and their respective
Affiliates under this Section 7.4 are in addition to other rights and remedies
(including other rights of setoff) that such Administrative Agent, the Swing
Line Lender, such Lender, the Issuing Lender or their respective Affiliates may
have. The Swing Line Lender, each Lender and the Issuing Lender agrees to notify
the US Borrower and the US Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 7.5.    Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. No
notice to or demand upon any Borrower or any other Credit Party shall entitle
any Borrower or any other Credit Party to similar notices or demands in the
future.

 

122



--------------------------------------------------------------------------------

Section 7.6.    Application of Payments.

(a)    Prior to an Event of Default. Prior to an Event of Default, all payments
made hereunder shall be applied by the applicable Administrative Agent as
directed by the applicable Borrower, but subject to the terms of this Agreement,
including the application of prepayments according to Section 2.5 and
Section 2.12.

(b)    After Event of Default (US Collateral). During the existence of an Event
of Default, any amounts received or collected from, or on account of assets held
by, any US Credit Party shall be applied to the Secured Obligations by the
Administrative Agents in the following order and manner but subject to the
marshalling rights of the US Administrative Agent and US Facility Lenders:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agents in their capacity as such, the Issuing Lender in its
capacity as such and the Swing Line Lender in its capacity as such, ratably
among the Administrative Agents, the Issuing Lender and Swing Line Lender in
proportion to the respective amounts described in this clause First payable to
them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Credit Documents, including attorney fees, ratably among the
Lenders in proportion to the Dollar Equivalent of the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Advances and Letter of Credit Obligations,
ratably among the Lenders in proportion to the Dollar Equivalent of the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Advances, Letter of Credit Obligations and payment
obligations then owing under Hedging Arrangements and Banking Services
Obligations, ratably among the Lenders, the Issuing Lender, the Swap
Counterparties and the Banking Services Providers in proportion to the Dollar
Equivalent of the respective amounts described in this clause Fourth payable to
them;

Fifth, to the US Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any Letter of Credit Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the US Borrower or as otherwise required by
applicable Legal Requirements.

Notwithstanding the foregoing, Secured Obligations arising under Hedging
Arrangements and Banking Services Obligations shall be excluded from the
application described above if the US Administrative Agent has not received
written notice thereof, together with such supporting documentation as the US
Administrative Agent may request, from the applicable Swap Counterparty and
Banking Services Provider, as the case may be. Each Swap Counterparty and
Banking Services Provider not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the US Administrative Agent
pursuant to the terms of Article 8 for itself and its Affiliates as if a
“Lender” party hereto.

 

123



--------------------------------------------------------------------------------

(c)    After Event of Default (Canadian Collateral). During the existence of an
Event of Default, any amounts received or collected from, or on account of
assets held by, any Canadian Credit Party shall be applied to the Canadian
Secured Obligations by the Canadian Administrative Agent in the following order
and manner:

First, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Canadian Administrative Agent in its capacity as such;

Second, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Canadian Facility Lenders under the Credit Documents,
including attorney fees, ratably among the Canadian Facility Lenders in
proportion to the Dollar Equivalent of the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Canadian Secured Obligations
constituting accrued and unpaid interest on the Advances, ratably among the
Canadian Facility Lenders in proportion to the Dollar Equivalent of the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Canadian Secured Obligations
constituting unpaid principal of the Advances, payment obligations then owing
under Hedging Arrangements and Banking Services Obligations which are or give
rise to Canadian Secured Obligations, ratably among the Canadian Facility
Lenders, the applicable Swap Counterparties and the applicable Banking Services
Providers in proportion to the Dollar Equivalent of the respective amounts
described in this clause Fourth payable to them; and

Last, the balance, if any, after all of the Canadian Secured Obligations have
been indefeasibly paid in full, to the Canadian Borrower or as otherwise
required by applicable Legal Requirements.

Notwithstanding the foregoing, Canadian Secured Obligations arising under
Hedging Arrangements and Banking Services Obligations shall be excluded from the
application described above if the Canadian Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Canadian Administrative Agent may request, from the applicable Swap
Counterparty and Banking Services Provider, as the case may be. Each Swap
Counterparty and Banking Services Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Canadian Administrative Agent pursuant to the terms of Article 8 for itself and
its Affiliates as if a “Lender” party hereto.

Section 7.7.    Equity Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 7.1(c)(i),
in the event of any Event of Default under the covenant set forth in Section
6.16(a) (Leverage Ratio) or the covenant set forth in Section 6.16(b) (Interest
Coverage Ratio), and in each case until the expiration of the fifteenth (15th)
Business Day after the date on which financial statements are required to be
delivered pursuant to

 

124



--------------------------------------------------------------------------------

Section 5.2(a) or (b) with respect to the applicable fiscal quarter hereunder,
the Parent may sell or issue common Equity Interests (or other Equity Interests
on terms reasonably acceptable to the Administrative Agent) of the Parent to any
of its Equity Interest holders (to the extent such transaction would not result
in a Change of Control) or obtain cash capital contributions on account of
common Equity Interests (or other Equity Interests on terms reasonably
acceptable to the Administrative Agent) of the Parent (each a “Covenant Cure
Payment”), and apply the Equity Issuance Proceeds thereof or such cash capital
contributions to (x) increase EBITDA with respect to such applicable quarter
(and include it as EBITDA in such quarter for any four fiscal quarter period
including such quarter) and (y) prepay the Debt in accordance with Section
2.5(c)(ix), thereupon the Parent’s compliance with the covenants set forth in
Sections 6.16 shall be recalculated giving pro forma effect to such increase in
EBITDA; provided that (i) such Equity Issuance Proceeds or cash capital
contributions are actually received by the Parent no later than fifteen
(15) Business Days after the date on which financial statements are required to
be delivered pursuant to Section 5.2(a) or (b) with respect to such fiscal
quarter hereunder, (ii) the amount of such Equity Issuance Proceeds included as
EBITDA for any such fiscal quarter shall not exceed the greater of (1) the
minimum amount necessary to cause the maximum Leverage Ratio on a pro forma
basis after giving effect to the cure provided herein, to be in compliance under
Section 6.16(a) for the applicable period and (2) the minimum amount necessary
to cause the minimum Interest Coverage Ratio on a pro forma basis after giving
effect to the cure provided herein, to be in compliance under Section 6.16(b)
for any applicable period, and (iii) such Equity Issuance Proceeds or
contribution must be applied in accordance with Section 2.5(c)(ix). Upon the
Administrative Agent’s receipt of a written notice from the Parent that the
Parent intends to exercise a Cure Right (a “Notice of Intent to Cure”) (together
with the financial statements required pursuant to Section 5.2(a) or (b), as
applicable, and the related Compliance Certificate required pursuant to Section
5.2(d) for the applicable fiscal period) until the earlier to occur of (i) the
date on which the Administrative Agent is notified by the Parent that such Cure
Right will not be consummated and (ii) the date that is sixteen (16) Business
Days after the date on which the applicable financial statements are required to
be delivered pursuant to Section 5.2(a) or (b), neither the Administrative Agent
(nor any sub-Agent therefor) nor any Lender nor any other Secured Party shall
(x) exercise any right to accelerate the Advances or terminate the Revolving
Commitments, (y) impose interest at the Default Rate, or (z) exercise any right
to foreclose on or take possession of the Collateral, or any other right or
remedy under the Credit Documents, in each case, solely on the basis of the
failure to comply with Sections 6.16(a) or (b) (as applicable) (it being
understood that, notwithstanding the foregoing, any such failure to comply with
Sections 6.16(a) or (b) (as applicable) shall still constitute a Default for all
other purposes (other than for purposes of Section 9.7(b)(iii)(A)) under this
Agreement and the other Loan Documents until such failure to comply is cured in
accordance with this Section 7.7). Subject to the terms set forth above and the
terms in clauses (b) and (c) below, upon (A) application of the Equity Issuance
Proceeds as provided above within the fifteen (15) Business Day period described
above in such amounts sufficient to cure the applicable breach of Section 6.16
or Section 6.20, as applicable, and (B) delivery of an updated Compliance
Certificate executed by a Responsible Officer of the Borrower to the
Administrative Agent reflecting compliance with the applicable covenants, any
Events of Default relating to such covenants shall be deemed cured for all
purposes of the Credit Agreement and the other Credit Documents and no longer in
existence and such covenants shall be deemed satisfied as of the end of the
relevant fiscal quarter with the same effect as though there had been no failure
to comply therewith at such date.

(b)    The parties hereby acknowledge and agree that (i) this Section 7.7 may
not be relied on for purposes of calculating any financial ratios or other
conditions or compliance hereunder other than the Leverage Ratio covenant set
forth in Section 6.16(a) and the Interest Coverage Ratio set forth in Section
6.16(b), (ii) the application of proceeds from the Covenant Cure Payment shall
not result in any pro forma reduction of the amount of Debt for the fiscal
quarter in which such payment was made (other than with respect to any future
period which includes such fiscal quarter), and (iii) any determination of the

 

125



--------------------------------------------------------------------------------

Leverage Ratio for purposes of determining pricing or for any other calculations
from time to time subject to the Leverage Ratio or Interest Coverage Ratio shall
be made without giving effect to the application of the Covenant Cure Payment
and corresponding adjustment to EBITDA.

(c)    In each period of four consecutive fiscal quarters, (i) there shall be at
least two (2) fiscal quarters in which no Covenant Cure Payment is made, and
(ii) a Covenant Cure Payment may not be made in any two (2) consecutive
quarters.

Section 7.8.    Currency Conversion After Maturity. At any time following the
occurrence and during the continuance of an Event of Default and the
acceleration of the Obligations owed to the Lenders hereunder, the Lenders shall
be entitled to convert, with two (2) Business Days’ prior notice to the
applicable Borrower, any and all or any part of the then unpaid and outstanding
Advances denominated in a Foreign Currency into Advances denominated in Dollars.
Any such conversion shall be calculated so that the principal amount of the
resulting Advances shall be the Dollar Equivalent of the principal amount of the
Advance being converted on the date of conversion. Any accrued and unpaid
interest denominated in such Foreign Currency at the time of any such conversion
shall be similarly converted to Dollars, and such converted Advances and accrued
and unpaid interest thereon shall thereafter bear interest in accordance with
the terms hereof.

ARTICLE 8

THE ADMINISTRATIVE AGENTS

Section 8.1.    Appointment, Powers, and Immunities.

(a)    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the US
Administrative Agent hereunder and under the other Credit Documents and
authorizes the US Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the US Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Canadian Facility Lenders hereby irrevocably
appoints Wells Fargo (Canada) to act on its behalf as the Canadian
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Canadian Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Canadian Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article 8 are solely
for the benefit of the Administrative Agents, the Lenders and the Issuing
Lender, and neither Borrower nor any Affiliate thereof shall have any rights as
a third party beneficiary of any of such provisions (other than with respect to
this Section 8.1(a) and Sections 8.6, 8.7 and 8.9). It is understood and agreed
that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to either Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Legal Requirement. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)    Rights as a Lender. The Person serving as an Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and as the Issuing Lender as any other Issuing Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender,” “Lenders,” and “Issuing Lender,” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for, make investments in, and
generally engage in any

 

126



--------------------------------------------------------------------------------

kind of business with any Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not an Administrative Agent hereunder and without any
duty to account therefor to the Lenders. Wells Fargo (and any successor acting
as Administrative Agent) and its Affiliates may accept fees and other
consideration from any Borrower or any of its Subsidiaries or Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders or the Issuing Lender.

(c)    Exculpatory Provisions. No Administrative Agent (which term as used in
this clause (c) and in Section 8.5 and the first sentence of Section 8.6 shall
include its Related Parties) shall have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, no Administrative Agent:

(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that any Administrative
Agent is required to exercise as directed in writing by the US Majority Lenders
or Canadian Majority Lenders, as applicable (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that no Administrative Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose any
Administrative Agent to liability or that is contrary to any Credit Document or
applicable law; and

(iii)    shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall be liable for the failure to
disclose, any information relating to any Borrower or any Affiliate thereof that
is communicated to or obtained by the Person serving as an Administrative Agent
or any of its Affiliates in any capacity.

No Administrative Agent shall be liable to the other Lending Parties for any
action taken or not taken by it (i) with the consent or at the request of the US
Majority Lenders or Canadian Majority Lenders, as applicable (or such other
number or percentage of the Lenders as shall be necessary, or as the applicable
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.2 and 7.3) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Each Administrative Agent
shall be deemed not to have knowledge of or notice of the occurrence of any
Default unless and until written notice describing such Default is given to such
Administrative Agent by the US Borrower, a Lender or the Issuing Lender and
specifying such notice as a “Notice of Default”. In the event that an
Administrative Agent receives such a notice of the occurrence of a Default, such
Administrative Agent shall (subject to Section 9.3) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Majority Lenders; provided that, unless and until such Administrative Agent
shall have received such directions, such Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Secured Parties.

No Administrative Agent shall be responsible for, or have any duty to ascertain
or inquire into, (i) any recital, statement, warranty or representation (whether
written or oral) made in or in connection with this Agreement or any other
Credit Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the value, validity, enforceability, effectiveness,
enforceability,

 

127



--------------------------------------------------------------------------------

sufficiency or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, (v) the inspection of, or to inspect,
the Property (including the books and records) of any Restricted Entity or any
of their respective Subsidiaries or Affiliates, (vi) the satisfaction of any
condition set forth in Article 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Administrative
Agent, or (vii) any litigation or collection proceedings (or to initiate or
conduct any such litigation or proceedings) under any Credit Document unless
requested by the Majority Lenders in writing and it receives indemnification
satisfactory to it from the Lenders.

Section 8.2.    Reliance by Administrative Agent. Each Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument,
document, writing or other communication (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Advance, Conversion
of any Advance or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Lender, each
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless such Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Advance, Conversion of such Advance or the issuance of such
Letter of Credit. Each Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.3.    Delegation of Duties. Each Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by such
Administrative Agent. Each Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 8 shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 8.4.    Indemnification.

(a)    THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ADMINISTRATIVE AGENT AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWERS), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO
COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH
OF THEM IMMEDIATELY PRIOR TO THE TERMINATION, EXPIRATION OR FULL REDUCTION OF
EACH SUCH COMMITMENT), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST SUCH ADMINISTRATIVE AGENT OR ANY OF ITS

 

128



--------------------------------------------------------------------------------

RELATED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER CREDIT DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH ADMINISTRATIVE
AGENT OR ANY RELATED PARTY THEREOF UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH
ADMINISTRATIVE AGENT), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE SUCH ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY SUCH ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT SUCH ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE
BORROWERS.

(b)    THE US FACILITY LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER
AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE RELATED PARTIES (TO THE EXTENT
NOT REIMBURSED BY THE BORROWERS), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL
AMOUNTS OF THE US ADVANCES THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF THE
US ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE
AMOUNTS OF THE US COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH
PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO US COMMITMENTS ARE THEN EXISTING,
RATABLY ACCORDING TO THE US COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR
TO THE TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ISSUING LENDER OR ANY OF ITS
RELATED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER CREDIT DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE ISSUING LENDER OR
ANY RELATED PARTY THEREOF UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE ISSUING LENDER), AND
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO US
FACILITY LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH US
FACILITY LENDER AGREES TO REIMBURSE THE ISSUING LENDER PROMPTLY UPON DEMAND FOR
ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES)

 

129



--------------------------------------------------------------------------------

INCURRED BY THE ISSUING LENDER IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, TO THE EXTENT THAT THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY
THE BORROWERS.

Section 8.5.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender agrees that it has, independently and without
reliance on any Administrative Agent (which term as used in this Section 8.5
shall include its Related Parties) or any other Lender or any other Issuing
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrowers, the other Credit
Parties and the Subsidiaries and decision to enter into this Agreement and that
it will, independently and without reliance upon any Administrative Agent or any
other Lender or any other Issuing Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under the Credit
Documents. Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders or the Issuing Lender by the
Administrative Agents hereunder, no Administrative Agent shall have any duty or
responsibility to provide any Lender or the Issuing Lender with any credit or
other information concerning the affairs, financial condition, or business of
any Credit Party or any of its Subsidiaries or Affiliates that may come into the
possession of such Administrative Agent or any of its Affiliates.

Section 8.6.    Resignation of Administrative Agent, Issuing Lender or Swing
Line Lender.

(a)    Each Administrative Agent and the Issuing Lender may at any time give
notice of its resignation to the other applicable Lender Parties and the
Borrowers. Upon receipt of any such notice of resignation, (i) the US Majority
Lenders shall have the right, with the prior written consent of the US Borrower
(which consent is not required if an Event of Default has occurred and is
continuing and which consent shall not be unreasonably withheld or delayed), to
appoint a successor US Administrative Agent, which may not be a Defaulting
Lender, (ii) the US Majority Lenders shall have the right, with the prior
written consent of the US Borrower (which consent is not required if an Event of
Default has occurred and is continuing and which consent shall not be
unreasonably withheld or delayed) to appoint a successor Issuing Lender, which
shall be a Lender but not a Defaulting Lender, and (iii) the Canadian Majority
Lenders shall have the right, with the prior written consent of the Canadian
Borrowers (which consent is not required if an Event of Default has occurred and
is continuing and which consent shall not be unreasonably withheld or delayed),
to appoint a successor Canadian Administrative Agent, which may not be a
Defaulting Lender. If no such successor US Administrative Agent, Canadian
Administrative Agent or Issuing Lender, as applicable, shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Issuing Lender gives notice of its resignation
(or such earlier day as may be agreed by the US Majority Lenders or Canadian
Majority Lenders, as applicable, and, if no Event of Default then exists, the US
Borrower) (the “Resignation Closing Date”), then the retiring Administrative
Agent or the retiring Issuing Lender, as applicable, may on behalf of the
applicable Lenders and the Issuing Lender, appoint a successor agent or issuing
lender meeting the qualifications set forth above. Whether or not a successor
has been appointed, if the retiring Administrative Agent shall notify the US
Borrower and the Lenders that no qualifying Person has accepted such
appointment, such resignation by an Administrative Agent or the Issuing Lender
shall become effective in accordance with such notice on the Resignation Closing
Date.

(b)    If the Person serving as an Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the applicable Majority
Lenders may, to the extent permitted by

 

130



--------------------------------------------------------------------------------

applicable Legal Requirement, by notice in writing to the US Borrower and such
Person remove such Person as US Administrative Agent, Canadian Administrative
Agent, as applicable, and, in consultation with the US Borrower, appoint a
successor (which such successor shall be acceptable to the US Borrower absent an
Event of Default and, in any case, may not be a Disqualified Institution or
Defaulting Lender). If no such successor shall have been so appointed by the
applicable Majority Lenders and shall have accepted such appointment within 30
days after such notice of removal is given (or such earlier day as may be agreed
by the applicable Majority Lenders and, if no Event of Default then exists, the
US Borrower) (the “Removal Closing Date”), if the applicable Majority Lenders
shall notify the US Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such removal shall nonetheless become effective
in accordance with such notice on the Removal Closing Date.

(c)    With effect from the Resignation Closing Date or the Removal Closing Date
(as applicable), (i) the retiring or removed Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that (y) in the case of
any Collateral held by any Administrative Agent on behalf of the applicable
Secured Parties under any of the Credit Documents, the retiring or removed
Administrative Agent shall continue to hold such Collateral until such time as a
successor US Administrative Agent or Canadian Administrative Agent, as
applicable, is appointed and (z) the retiring Issuing Lender shall remain the
Issuing Lender with respect to any Letters of Credit outstanding on the
effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit),
and (ii) all payments, communications and determinations provided to be made by,
to or through the retiring or removed US Administrative Agent or Canadian
Administrative Agent or Issuing Lender, as applicable, shall instead be made by
or to each applicable class of Lenders, until such time as the applicable
Majority Lenders appoint a successor US Administrative Agent or Canadian
Administrative Agent or Issuing Lender as provided for above in this
Section 8.6. Upon the acceptance of a successor’s appointment as US
Administrative Agent or Canadian Administrative Agent or Issuing Lender
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed US
Administrative Agent or Canadian Administrative Agent or Issuing Lender, as
applicable, and the retiring or removed US Administrative Agent or Canadian
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
all of its duties and obligations hereunder or under the other Credit Documents,
other than those that expressly survive the termination hereof. The fees payable
by any applicable Borrower to a successor US Administrative Agent or Canadian
Administrative Agent or Issuing Lender, as applicable, shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the retiring or removed US Administrative Agent or
Canadian Administrative Agent’s or Issuing Lender’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
8, and Section 2.2(g) shall continue in effect for the benefit of such retiring
or removed US Administrative Agent or Canadian Administrative Agent and Issuing
Lender, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed US Administrative Agent or Canadian Administrative Agent or Issuing
Lender, as applicable, was acting as US Administrative Agent or Canadian
Administrative Agent or Issuing Lender.

(d)    The Swing Line Lender may resign at any time by giving 30 days’ prior
notice to the US Administrative Agent and the US Borrower. After the resignation
of the Swing Line Lender hereunder, the retiring Swing Line Lender shall remain
a party hereto and shall continue to have all the rights and obligations of the
Swing Line Lender under this Agreement and the other Credit Documents with
respect to Swing Line Advances made by it prior to such resignation. Upon such
notice of resignation, the US Borrower shall have the right to designate any
other Lender as the Swing Line Lender with the consent of such Lender so long as
operational matters related to the funding of Advances have been adequately
addressed to the reasonable satisfaction of such new Swing Line Lender and the
US Administrative Agent (if such new Swing Line Lender and the US Administrative
Agent are not the same Person).

 

131



--------------------------------------------------------------------------------

Section 8.7.    Collateral Matters.

(a)    The Administrative Agents are authorized on behalf of the applicable
Secured Parties, without the necessity of any notice to or further consent from
such Secured Parties, from time to time, to take any actions with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
the Liens upon the Collateral granted pursuant to the Security Documents. The
Administrative Agents are further authorized (but not obligated) on behalf of
the applicable Secured Parties, without the necessity of any notice to or
further consent from such Secured Parties, from time to time, to take any action
in exigent circumstances as may be reasonably necessary to preserve any rights
or privileges of such Secured Parties under the Credit Documents or applicable
Legal Requirements. By accepting the benefit of the Liens granted pursuant to
the Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b)    The Lenders hereby, and any other Secured Party by accepting the benefit
of the Liens granted pursuant to the Security Documents, irrevocably authorize
the applicable Administrative Agent to (and at the written request of the US
Borrower or Canadian Borrower, as applicable, the applicable Administrative
Agent shall) (i) release any Lien granted to or held by such Administrative
Agent upon any Collateral (A) upon the occurrence of the Termination Date;
(B) constituting property sold or to be sold or Disposed of as part of or in
connection with any Disposition permitted under this Agreement or any other
Credit Document; (C) constituting property in which no Credit Party owned an
interest at the time the Lien was granted or at any time thereafter (other than
as a result of a Disposition prohibited under this Agreement); or
(D) constituting property leased to any Credit Party under a lease which has
expired or has been terminated in a transaction permitted under this Agreement
or is about to expire and which has not been, and is not intended by such Credit
Party to be, renewed or extended; and (ii) release a Guarantor from its
obligations under the Guaranty and any other applicable Credit Document if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
this Agreement or upon the occurrence of the Termination Date. Upon the request
of the applicable Administrative Agent at any time, the applicable Secured
Parties will confirm in writing such Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.7.

(c)    Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agents, and each Secured Party
hereby agree that no Secured Party other than the Administrative Agents shall
have any right individually to realize upon any of the Collateral or to enforce
the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder and under the Guaranty and under the Security Documents may
be exercised solely by the Administrative Agents for the benefit of the
applicable Secured Parties in accordance with the terms hereof and the other
Credit Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

(d)    Each Secured Party hereby authorizes the Canadian Administrative Agent,
on behalf of the Canadian Facility Lenders and their respective Affiliates that
are Canadian Secured Parties to, and the US Administrative Agent, on behalf of
the US Facility Lenders and their respective Affiliates that are Secured Parties
to, enter into an intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agents addressing certain intercreditor matters
related to this Credit Agreement, it being understood and agreed that no Credit
Party shall be a party to such intercreditor agreement or have any rights or
obligations thereunder, nor shall the consent of any Credit Party be required
with respect to any aspect thereof; provided that such intercreditor agreement
shall not in any way modify the obligations

 

132



--------------------------------------------------------------------------------

of any Credit Party or any of its Subsidiaries hereunder. A copy of such
intercreditor agreement will be made available to each Secured Party on the
Closing Date and thereafter upon request. Each Secured Party acknowledges and
agrees to the terms of such intercreditor agreement and agrees that the terms
thereof shall be binding on such Secured Party and its successors and assigns,
as if it were a party thereto.

Section 8.8.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the joint lead arrangers, bookrunner or any other agent
named on the cover page to this Agreement (other than the Administrative Agents)
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the US
Administrative Agent, the Canadian Administrative Agent, a Lender, Swing Line
Lender or the Issuing Lender.

Section 8.9.    Secured Hedging Agreements and Secured Cash Management
Agreements. No Banking Services Provider or Swap Counterparty that obtains the
benefits of Section 7.6 or any Collateral by virtue of the provisions hereof or
of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender, the
Issuing Lender, Swing Line Lender or Administrative Agent, and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Agreement to the contrary, no Administrative Agent
shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Banking Services Obligations and
Hedging Arrangements unless such Administrative Agent has received written
notice of such Banking Services Obligations and Hedging Arrangements, together
with such supporting documentation as such Administrative Agent may request,
from the applicable Banking Services Provider or Swap Counterparty, as the case
may be.

Section 8.10.    Credit Bidding.

(a)    The US Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, at the direction of the Majority Lenders, to credit bid
and purchase for the benefit of the US Administrative Agent and the Secured
Parties all or any portion of Collateral at any sale thereof conducted by the US
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the US Administrative Agent (whether by judicial action or
otherwise) in accordance with Legal Requirements.

(b)    Each Secured Party hereby agrees that, except as otherwise provided in
any Credit Documents or with the written consent of the US Administrative Agent
and the Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Credit Documents, or exercise any right that it might
otherwise have under Legal Requirements to credit bid at foreclosure sales, UCC
sales or other similar Dispositions of Collateral; provided that, for the
avoidance of doubt, this subsection (b) shall not limit the rights of (i) any
Swap Counterparty to terminate any Hedging Arrangement or net out any resulting
termination values, or (ii) any Banking Service Provider to terminate any
Banking Services or set off against any deposit accounts.

 

133



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1.    Costs and Expenses.

(a)    From and after the Closing Date, the US Borrower agrees to pay within 30
days of its receipt of a written demand accompanied by supporting documentation
(except that fees and expenses incurred on or prior to the Closing Date shall be
due and payable on the Closing Date so long as an invoice of the estimated
amount thereof is provided to the US Borrower at least one Business Day prior to
the Closing Date), (i) all actual and reasonable out-of-pocket expenses incurred
by the US Administrative Agent and its Affiliates (including the reasonable and
documented fees, charges and disbursements of one law firm serving as counsel
for the Administrative Agents and its Affiliates, taken as a whole, and, if
applicable, one law firm serving as local counsel for each applicable
jurisdiction), in connection with the syndication of the US Facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
actual and documented out-of-pocket expenses incurred by the Administrative
Agents, Swing Line Lender, any Lender or Issuing Lender (including the fees and
expenses of any counsel for the Administrative Agents, Swing Line Lender, any
Lender or Issuing Lender) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section 9.1, or (B) in connection with the US
Advances made or Letters of Credit issued hereunder, including all such actual
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such US Advances or Letters of Credit.

(b)    From and after the Closing Date, the Canadian Borrower agrees to pay
within 30 days of its receipt of a written demand accompanied by supporting
documentation (except that fees and expenses incurred on or prior to the Closing
Date shall be due and payable on the Closing Date so long as an invoice of the
estimated amount thereof is provided to the Canadian Borrower at least one
Business Day prior to the Closing Date), (i) all actual and reasonable
out-of-pocket expenses incurred by the Canadian Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one law firm serving as counsel for the Administrative Agents
and its Affiliates, taken as a whole, and, if applicable, one law firm serving
as local counsel for each applicable jurisdiction), in connection with the
syndication of the Canadian Facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all actual and documented
out-of-pocket expenses incurred by the Administrative Agents, Swing Line Lender,
any Lender or Issuing Lender (including the fees and expenses of any counsel for
the Administrative Agents, Swing Line Lender, any Lender or Issuing Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section 9.1, or (B) in connection with the Canadian Advances made or
Letters of Credit issued hereunder, including all such actual and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Canadian Advances or Letters of Credit.

(c)    Notwithstanding the foregoing, as to legal fees and expenses covered
under this Section 9.1(b), to the extent that any of the Administrative Agents,
the Lenders, the Swing Line Lender, and the Issuing Lender are the same Person
or Affiliates thereof, the legal fees and expenses of such Person in all such
applicable capacities shall be limited to (i) one law firm acting as counsel for
such Person, (ii) if reasonably necessary, a single local law firm acting as
counsel for such Person for each relevant jurisdiction, and (iii) in the case of
an actual or potential conflict of interest, one additional law firm acting as
counsel for each relevant jurisdiction for each affected capacity of such
Person.

(d)    Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.1 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

 

134



--------------------------------------------------------------------------------

Section 9.2.    Indemnification; Waiver of Damages.

(a)    INDEMNIFICATION. Each Credit Party hereto agrees to, jointly and
severally, indemnify and hold harmless each Lending Party and of their
respective Related Parties (each, an “Indemnitee”) from and against any and all
liabilities, damages, claims, costs, penalties and expenses (but in the case of
legal fees and expenses, subject to the limitation set forth at the end of this
paragraph) arising out of, in connection with, or as a result of (i) the
execution or delivery of any agreement or instrument contemplated hereby or
entered into in connection with the Transactions, the performance by the parties
hereto of their respective obligations hereunder or thereunder, the consummation
of the Transactions, or, in the case of the Administrative Agents only, the
administration of the Facilities, (ii) any proceeds of Advances or Letters of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
release of Hazardous Substance on or from any real property, or any
Environmental Claim related in any way to any Credit Party (except to the extent
the circumstance resulting in such or claims first occurs or first comes into
existence after such real property has been transferred to the Lenders or their
successors or permitted assigns as a result of a foreclosure, deed in lieu of
foreclosure or similar transfer in connection with the exercise of remedies), or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that no Indemnitee will have any right to indemnification under this Section
9.2(a) for (x) any liabilities, damages, claims, costs, penalties and expenses
to the extent resulting from (A) such Indemnitee’s gross negligence, bad faith
or willful misconduct or (B) any disputes solely among Indemnitees and not
arising out of or in connection with (1) any Administrative Agent, the Lead
Arranger, any other arranger, the Swing Line Lender or the Issuing Lender’s
respective capacity or in fulfilling its role as an administrative agent,
arranger, swing line lender or issuing lender, or any similar role under the
Facilities or (2) any act or omission of any Borrower, Parent, or any of the
foregoings’ respective Subsidiaries, or (y) any actual and direct damages
incurred by any Credit Party resulting from a material breach by such Indemnitee
of any non-funding obligation under the Credit Documents or a material breach of
a funding obligation under the Credit Documents by such Indemnitee, in each case
under the foregoing clause (x) and (y), as determined by a court of competent
jurisdiction in a final non-appealable judgment. Notwithstanding the foregoing,
if it is found by a final, non-appealable judgment of a court of competent
jurisdiction in any such action, proceeding or investigation that any loss,
claim, damage or liability of an Indemnitee has resulted from either (A) the
gross negligence, bad faith, willful misconduct or such material breach of such
Indemnitee or (B) any dispute solely among Indemnitees and not arising out of or
in connection with (1) an Indemnitee’s respective capacity or in fulfilling its
role as an administrative agent, issuing lender, swing line lender or arranger
or any similar role hereunder or under the Facilities or (2) any act or omission
of any Borrower, Parent, or any of the foregoings’ respective Subsidiaries, then
such Indemnitee will refund or return such portion of the amounts paid by any
Borrower that is directly attributable to the act or omission of such Indemnitee
which is the subject of such finding. The legal fees and expenses covered by the
foregoing indemnity obligations shall be limited to (x) other than as provided
in clause (y) below, the reasonable and documented out-of-pocket fees,
disbursements and other charges of (i) one law firm acting as counsel for all
affected Indemnitees, taken as a whole, (ii) if reasonably necessary, a single
local law firm acting as counsel for all affected Indemnitees taken as a whole
in each relevant jurisdiction, and (iii) in the case of an actual or perceived
conflict of interest, one additional law firm acting as counsel in each relevant
jurisdiction for each group of affected Indemnitees that are aligned as to such
conflict of

 

135



--------------------------------------------------------------------------------

interest, and (y) as to liabilities, damages, claims, costs and expenses arising
in connection with the enforcement of the Credit Documents or protection of
rights thereunder, the documented fees, disbursements and other charges of
(i) one law firm acting as counsel for all affected indemnified persons related
to the US Administrative Agent, taken as a whole, and if the Canadian
Administrative Agent is not an Affiliate of the US Administrative Agent, one law
firm acting as counsel for all affected indemnified persons related to the
Canadian Administrative Agent, taken as a whole, (ii) one law firm acting as
counsel for all affected Indemnitees related to the Lenders, taken as a whole,
(iii) if reasonably necessary, a single local law firm acting as counsel for all
affected Indemnitees taken as a whole in each relevant jurisdiction, and (iv) in
the case of an actual or perceived conflict of interest, one additional law firm
acting as counsel in each relevant jurisdiction for each group of affected
Indemnitees that are aligned as to such conflict of interest. Notwithstanding
the foregoing, this Section 9.2(a) shall not apply to (1) any Indemnified Taxes
that are specifically addressed in Section 2.13, which shall be governed
exclusively by Section 2.13 or (2) Excluded Taxes, but this Section 9.2(a) shall
apply to any Taxes (other than Indemnified Taxes or Excluded Taxes) which
represent losses, claims, damages, etc. arising from any non-Tax claim. No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
without the prior written consent of each Indemnitee affected thereby, settle
any threatened or pending claim or action that would give rise to the right of
any Indemnitee to claim indemnification hereunder unless such settlement
(A) includes a full and unconditional release of all liabilities arising out of
such claim or action against such Indemnitee, and (B) does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of such Indemnitee.

(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Legal Requirement, no Credit Party shall assert, agrees not to
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or Letter of Credit or the use of the proceeds thereof. To the fullest
extent permitted by applicable Legal Requirement, no Indemnitee shall assert,
agrees not to assert, and hereby waives, any claim against any Credit Party, or
any of their respective Related Parties, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof; provided that nothing contained in
this sentence shall limit any Credit Party’s indemnification obligations to the
extent set forth in Section 9.2(a) above to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is otherwise entitled to indemnification
hereunder. No Indemnitee or any other party hereto shall be liable for any
damages arising from the use by any Person (other than such Indemnitee or such
other party hereto) of any information or other materials distributed to such
Persons through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence or willful misconduct of, or
material breach of its obligations under the Credit Documents by, such
Indemnitee or such other party hereto, in each case as determined by a final
nonappealable judgment of a court of competent jurisdiction.

(c)    Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the Termination Date and any
termination of this Agreement.

 

136



--------------------------------------------------------------------------------

(d)    Payments. All amounts due under Section 9.2(a) of indemnified amounts
incurred, asserted, or awarded shall be due and payable within 30 days of
written demand therefor accompanied by supporting documentation.

(e)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Section 9.1 or 9.2 to be
paid by it to the applicable Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Administrative Agent (or any such sub-agent),
the Issuing Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. Without prejudice to the survival of any other
agreement of the Lenders hereunder, the agreements and obligations of the
Lenders contained in this Section 9.2(e) shall survive the Termination Date and
any termination of this Agreement.

Section 9.3.    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Credit Document (other than the Fee
Letter or any AutoBorrow Agreement), nor consent to any departure by any
Borrower or any Guarantor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrowers,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that:

(a)    no amendment, waiver, or consent shall, unless in writing and signed by
the Borrowers, the Majority Lenders, and each of the Lenders directly and
adversely affected thereby, do any of the following: (i) postpone or extend the
scheduled maturity dates or times for payment of amounts owing to a Lender (but
excluding any waivers of the application of the Default Rate) and, it being
understood that any change in the definition of any ratio used in the
calculation of the rate of interest or fees (or any component definition
thereof) shall not constitute a reduction in the rate of interest or fees for
purposes of this Section 9.3), (ii) reduce the principal, interest or fees owing
to such Lender (but excluding any waivers of the application of the Default
Rate) or (iii) reduce any other amounts payable hereunder or under any Credit
Document to any such Lender and not covered under the foregoing clause (ii);
provided that, in the case of clause (ii) above, the consent of the
Administrative Agents shall also be required;

(b)    no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrowers, do any of the following: (i) waive any of the
conditions specified in Section 3.1, (ii) amend Section 2.12(g), Section 7.6,
this Section 9.3(b) or any other provision in any Credit Document which
expressly requires the consent of, or action or waiver by, all of the Lenders,
(iii) release any Guarantor from its obligation under the Guaranty or, except as
specifically provided in the Credit Documents and as a result of transactions
permitted by the terms of this Agreement, release all or a material portion of
the Collateral or subordinate the Liens on all or a material portion of the
Collateral, in each case under this clause (iii), except as permitted under
Section 8.7(b) or (iv) amend the definitions of “Canadian Majority Lenders, “US
Majority Lenders”, “Majority Lenders”, or “Maximum Exposure Amount”;

(c)    an amendment to this Agreement solely to amend the necessary provisions
of Article 2 to effect and account for a Commitment Increase effected pursuant
to Section 2.17 may be entered into so long as such amendment is in writing and
signed by the US Borrower or Canadian Borrower, as applicable, the
Administrative Agents and the applicable Increasing Lenders and Additional
Lenders;

 

137



--------------------------------------------------------------------------------

(d)    no Commitment of a Lender may be increased or extended without such
Lender’s written consent;

(e)    no amendment, waiver, or consent shall, unless in writing and signed by
the applicable Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of such Administrative Agent under
this Agreement or any other Credit Document;

(f)    no amendment, waiver or consent shall, unless in writing and signed by
the Issuing Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Issuing Lender under this Agreement
or any other Credit Document;

(g)    no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Swing Line Lender under this
Agreement or any other Credit Document; and

(h)    no amendment shall amend the definitions of “Designated Currency” (other
than as contemplated within Section 1.6) or Section 1.6 without the written
consent of each Lender directly and adversely affected thereby and, to the
extent clause (c) of the definition of “Designated Currency” is amended, the
Issuing Lender (it being understood and agreed that a change that requires a
Lender to fund in a new currency shall be deemed to be adverse to such Lender
for the purposes of clause (h)).

For the avoidance of doubt, no Lender or any Affiliate of a Lender shall have
any voting rights under this Agreement or any Credit Document as a result of the
existence of obligations owed to it under Hedging Arrangements or Banking
Services Obligations.

Notwithstanding anything to the contrary contained in this Section 9.3, (a) the
Borrowers and the US Administrative Agent may (but are not obligated to),
without the input or consent of any other Lender, effect amendments to correct
any jointly identified obvious error or any error or omission of a technical
nature, in each case, in any provision of the Credit Documents and
(b) guarantees, collateral security documents and related documents executed by
the Parent or any of its Subsidiaries in connection with this Agreement may be
in a form reasonably determined by the US Administrative Agent or the Canadian
Administrative Agent, as applicable, and the Borrowers and the US Administrative
Agent or the Canadian Administrative Agent, as applicable, may (but are not
obligated to) amend, supplement or waive any provision thereof without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects as determined by the US
Administrative Agent or the Canadian Administrative Agent, as applicable, and
the Borrowers or (z) cause such guarantee, collateral security document or other
document to be not inconsistent or not in conflict with this Agreement and the
other Credit Documents as determined by the US Administrative Agent or the
Canadian Administrative Agent, as applicable, and the Borrowers; provided that,
the inclusion in such other Credit Document of terms and provisions, rights or
remedies in favor of a Lending Party and not addressed in this Agreement shall
not be deemed to be in conflict or inconsistent with this Agreement.

Section 9.4.    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

 

138



--------------------------------------------------------------------------------

Section 9.5.    Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Advances or the issuance of any Letters of Credit and any investigation made by
or on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties; provided that,
all such representations and warranties shall terminate on the Termination Date.
All obligations of any Borrower or any other Credit Party provided for in
Sections 2.8(e), 2.10, 2.11, 2.13, 9.1 and 9.2 and all of the obligations of the
Lenders in Sections 8.5, 9.2(a), (b), and (e), 9.8 or 9.12 shall survive any
termination of this Agreement and repayment in full of the Obligations; provided
that, the Lenders obligations under Section 9.8 shall automatically terminate
two years following the date on which this Agreement has been terminated.

Section 9.6.    Binding Effect. Subject to the terms of Section 3.1, this
Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agents, and when the US Administrative Agent
shall have, as to each Lender, either received a counterpart hereof executed by
such Lender or been notified by such Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agents, and each Lender and their respective permitted successors
and assigns, except that neither Borrower nor any other Credit Party shall have
the right to assign its rights or delegate its duties under this Agreement or
any other Credit Document or any interest in this Agreement or any other Credit
Document without the prior written consent of each Lender, except as otherwise
permitted by Section 6.6.

Section 9.7.    Lender Assignments and Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section 9.7 (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section 9.7 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Advances at the time owing to it that
equal at least the amount specified in paragraph (b)(i)(B) or paragraph
(b)(i)(C) of this Section 9.7 in the aggregate or in the case of an assignment
to a Lender or an Affiliate of a Lender, no minimum amount need be assigned;

(B)    in any case not described in paragraph (b)(i)(A) of this Section 9.7, the
aggregate amount of the US Commitment (which for this purpose includes Advances

 

139



--------------------------------------------------------------------------------

outstanding thereunder) or, if the US Commitment is not then in effect, the
principal outstanding balance of the US Advances of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the US Administrative Agent or,
if “Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $3,000,000 unless each of the US Administrative
Agent and, so long as no Event of Default has occurred and is then continuing,
the US Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed); and

(C)    in any case not described in paragraph (b)(i)(A) of this Section 9.7, the
aggregate amount of the Canadian Commitment (which for this purpose includes
Canadian Advances outstanding thereunder) or, if the Canadian Commitment is not
then in effect, the principal outstanding balance of the Canadian Advances of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Canadian Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of such Trade Date) shall not be less than
$3,000,000 unless each of the Canadian Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Canadian Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the applicable Class of
Advances and/or the Commitments assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraphs (b)(i)(B) or (b)(i)(C) of this
Section 9.7 and, in addition:

(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, and (y) such
assignment is to a Lender or an Affiliate of a Lender; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the US Administrative Agent within 10
days after having received written notice thereof;

(B)    the consent of the applicable Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments to any
Person that is not a Lender under the respective Facility; and

(C)    the consent of the Issuing Lender and Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment by
any US Facility Lender.

(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the applicable Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500; provided that the
applicable Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the applicable Administrative Agent an
Administrative Questionnaire.

 

140



--------------------------------------------------------------------------------

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries,
(B) a natural Person or (C) a Defaulting Lender.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, but without duplication of
any requirements under Section 2.14 or Section 2.15, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the applicable Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the applicable Borrower and the
applicable Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the applicable Administrative Agent, the Issuing Lender, the Swing Line Lender
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Advances and
participations in Letters of Credit and Swing Line Advances in accordance with
its Applicable Pro Rata Share. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Legal Requirement without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to paragraph (c) of this Section 9.7, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of and subject to its obligations under Sections
2.10, 2.11, 2.13, 9.1, 9.2, 9.8 and 9.12 with respect to facts and circumstances
occurring prior to the effective date of such assignment and shall continue to
be subject to its obligations under Section 2.13(e) and (i) for events and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender; and provided further that, the assigning Lender’s
obligations under Section 9.8 shall automatically terminate two years following
the date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.7.

(c)    Register. The applicable Administrative Agent, acting solely for this
purpose as the non-fiduciary agent of the applicable Borrower, shall maintain at
one of its offices in the United States a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and

 

141



--------------------------------------------------------------------------------

addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the applicable Borrower, the applicable
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the applicable Borrower and any Lender (but solely as to its own interest),
at any reasonable time and from time to time upon reasonable prior notice. Each
Borrower hereby agrees that the applicable Administrative Agent acting as its
agent solely for the purpose set forth above in this clause (c), shall not
subject any Administrative Agent to any fiduciary or other implied duties, all
of which are hereby waived by each Borrower.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or any Administrative Agent, sell participations to any
Person (other than a natural Person or any Credit Party, any Credit Party’s
Affiliate or Subsidiary) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agents, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.4 with respect to any payments
made by such Lender to its Participant(s). Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that requires the approval of all affected Lenders in accordance with the terms
of Section 9.3 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11 and 2.13
(subject to the requirements and limitations therein, including the requirements
under Section 2.13(g) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section); provided
that such Participant (A) agrees to be subject to the provisions of Section 2.14
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.11 or 2.13, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the applicable Borrower’s request and expense, to use reasonable efforts to
cooperate with such Borrower to effectuate the provisions of Section 2.14 with
respect to any Participant. To the extent permitted by Legal Requirement, each
Participant also shall be entitled to the benefits of Section 7.4 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.12(g)and Section 8.7(c) as though it were a Lender.

Each US Facility Lender that sells a participation shall, acting solely for this
purpose as the non-fiduciary agent of the US Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Advances or
other obligations under the Credit Documents (the “Participant Register”);
provided that no US Facility Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury

 

142



--------------------------------------------------------------------------------

Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such US Facility Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, no Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Each Borrower hereby agrees that each Lender acting as its agent
solely for the purpose set forth above in this clause (d), shall not subject
such Lender to any fiduciary or other implied duties, all of which are hereby
waived by each Borrower.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)    Information. Any Lender may furnish any information concerning the Parent
or any of its Subsidiaries in the possession of such Lender from time to time to
permitted assignees and Participants (including prospective permitted assignees
(other than any Disqualified Institution) and Participants), subject, however,
to the provisions of Section 9.8.

(g)    Disqualified Institutions, Etc. Notwithstanding anything contained
herein, any assignment made to any Person in violation of Section 9.7(b) to a
Disqualified Institution without the consent of the US Borrower, in each case,
shall be void ab initio. In the event of such an assignment in violation of
Section 9.7(b), the US Borrower shall be entitled to pursue any remedy available
to it (whether at law or in equity, including specific performance to unwind
such an assignment or participation) against the assignor Lender or such
Disqualified Institution.

Section 9.8.    Confidentiality. Each Lending Party agrees to maintain the
confidentiality of the Specified Information (as defined below) received by such
Lending Party; provided that nothing herein shall prevent any Lending Party from
disclosing any such information (a) subject to the final proviso of this
paragraph, to any other Lending Party or any Affiliate of any Lending Party
(other than any Disqualified Institution), or any officer, director, employee,
agent, or advisor of any Lending Party or Affiliate of any Lending Party (other
than any Disqualified Institution) for purposes of administering, negotiating,
considering, processing, implementing, syndicating, assigning, or evaluating the
credit facilities provided herein and the transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Specified Information and instructed
to keep such Specified Information confidential and such Lending Party shall be
responsible for such Affiliate’s compliance with this Section 9.8), (b) to the
extent required by any Legal Requirement (in which case such Lending Party
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the US Borrower, in advance, to the
extent practicably and lawfully permitted to do so), (c) to the extent required
by order of any court or administrative agency (in which case such Lending Party
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the US Borrower, in advance, to the
extent practicably and lawfully permitted to do so), (d) to the extent required
to be disclosed by reason of any request or demand of any regulatory agency or
authority having jurisdiction over such Lending Party (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Lending Party shall, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify the US Borrower, in advance, to the extent practicably and lawfully
permitted

 

143



--------------------------------------------------------------------------------

to do so), (e) to the extent necessary in connection with the exercise of any
right or remedy under this Agreement or any other Credit Document, (f) in
connection with any litigation relating to this Agreement or any other Credit
Document to which such Lending Party is a party, including for purposes of
establishing a “due diligence” defense, (g) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the Facilities and (h) subject to
the final proviso of this paragraph, to any actual or proposed Participant, Swap
Counterparty or permitted assignee (which permitted assignee does not include
any Disqualified Institution unless otherwise consented to by the US Borrower)
subject to the acknowledgment and acceptance by such proposed Participant, Swap
Counterparty or assignee that such information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
is otherwise reasonably acceptable to the US Borrower and the assigning Lender,
including as agreed in any confidential information memorandum or other
marketing materials) in accordance with customary market standards for
dissemination of such type of information. “Specified Information” means all
information concerning the Parent or any of its Subsidiaries that has been made
available to the Lending Parties by, or on behalf of, the Parent or any of its
Subsidiaries (excluding (i) any such information that is available to such
Lending Party on a non-confidential basis and not from a source which, to such
Lending Party’s actual knowledge, has violated a duty of confidentiality to the
Parent or any of its Subsidiaries as to such information, and (ii) any
information that is or becomes generally available to the public other than as a
result of disclosure by any other Lending Party or any of its Affiliates or
Related Parties prohibited by this Agreement). NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (i) restrict any
Lending Party from providing information to any banking or other regulatory or
governmental authorities having jurisdiction over such Lending Party, including
the Federal Reserve Board and its supervisory staff; (ii) require or permit any
Lending Party to disclose to any Credit Party or any Affiliate thereof that any
information will be or was provided to the Federal Reserve Board or any of its
supervisory staff; or (iii) require or permit any Lending Party to inform any
Credit Party or any Affiliate thereof of a current or upcoming Federal Reserve
Board examination or any nonpublic Federal Reserve Board supervisory initiative
or action.

Section 9.9.    Notices, Etc.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
(including via any “.pdf” or other similar electronic means) as follows: (i) if
to any Borrower or any Credit Party, any Administrative Agent, the Issuing
Lender or the Swing Line Lender, at the applicable address, e-mail address or
facsimile numbers as set forth on Schedule III, and (ii) if to a Lender, to it
at its address, e-mail address or facsimile number as set forth in its
Administrative Questionnaire. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient); notices sent by electronic mail to any
Administrative Agent or to any Credit Party shall be deemed to have been given
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return e-mail or
other written acknowledgement). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

144



--------------------------------------------------------------------------------

(b)    Electronic Communications.

(i)    The Credit Parties and the Lenders agree that the Administrative Agents
may make any material delivered by any Credit Party to the Administrative
Agents, as well as any amendments, waivers, consents, and other written
information, documents, instruments and other materials relating to the Parent,
any of its Subsidiaries, or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agents,
an Affiliate of an Administrative Agent, or any Person that is not an Affiliate
of an Administrative Agent), such as Syndtrak, or a substantially similar
electronic system (the “Platform”). Each Credit Party acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. Each Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Administrative Agent
or any of its Affiliates in connection with the Platform. In no event shall any
Administrative Agent or any of its Related Parties have any liability to any
Credit Party, any Affiliate of a Credit Party, any Lending Party or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s, any Credit Party’s
Affiliate’s or any Lending Party’s transmission of communications through the
Platform except to the extent such damages arise out of the Administrative
Agents’ (or any of its Related parties’) bad faith, willful misconduct or gross
negligence in each case as determined by a final non-appealable order of a court
of competent jurisdiction.

(ii)    Each Lender agrees that notice to it specifying that any Communication
has been posted to the Platform (a “Notice”) shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication. Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, the applicable Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that the Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.

(c)    Change of Address, Etc. Any party hereto may change its address, e-mail
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

Section 9.10.    Usury Not Intended. It is the intent of each Credit Party and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable laws of the State of New York, if any, and the United
States of America from time to time in effect. In furtherance thereof, the
Lenders and the Credit Parties stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this

 

145



--------------------------------------------------------------------------------

Agreement “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Lender receiving same shall credit the same on the principal of
its Obligations (or if such Obligations shall have been paid in full, refund
said excess to the US Borrower). In the event that the maturity of the
Obligations are accelerated by reason of any election of an Administrative Agent
(including at the instruction of the Majority Lenders) resulting from any Event
of Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the Maximum Rate, and excess interest, if any, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the applicable Obligations (or, if the applicable Obligations shall
have been paid in full, refunded to the US Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Credit Parties and the Lenders shall
to the maximum extent permitted under applicable law amortize, prorate, allocate
and spread in equal parts during the period of the full stated term of the
Obligations all amounts considered to be interest under applicable law at any
time contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section 9.10 shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith. Notwithstanding any other provision of this
Agreement or any Credit Document, no Credit Party existing under the laws of
Canada or any province or territory of Canada shall be obligated to make any
payments of interest or other amounts payable to the Lending Parties in excess
of an amount or rate which would be prohibited by law or would result in the
receipt by the Lending Parties of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada).

Section 9.11.    Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the applicable Borrower shall, to the extent permitted by applicable law, pay
the applicable Administrative Agent for the account of the Lenders an amount
equal to the difference between (i) the lesser of (A) the amount of interest
which would have been charged on its Advances if the Maximum Rate had, at all
times, been in effect and (B) the amount of interest which would have accrued on
its Advances if the rates of interest set forth in this Agreement had at all
times been in effect and (ii) the amount of interest actually paid under this
Agreement on its Advances. In the event the Lenders ever receive, collect or
apply as interest any sum in excess of the Maximum Rate, such excess amount
shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Advances, and if no such principal is then outstanding,
such excess or part thereof remaining shall be paid to the applicable Borrower.

Section 9.12.    Payments Set Aside. To the extent that any payment by or on
behalf of the applicable Borrower is made to the applicable Administrative
Agent, Issuing Lender or any Lender, or the applicable Administrative Agent,
Issuing Lender or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the applicable Administrative Agent,
Issuing Lender or such Lender in its discretion) to be repaid to a trustee,

 

146



--------------------------------------------------------------------------------

receiver or any other party, in connection with any proceeding under any
bankruptcy or other laws for the relief of debtors or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred (except that interest
and fees shall not accrue on such amount during the period between the time of
payment and the revival of such payment obligation), and (b) each Lender and the
Issuing Lender severally agrees to pay to the applicable Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the applicable Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Overnight Rate in effect from time to time, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the Issuing Lender under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 9.13.    Governing Law. This Agreement and the other Credit Documents
(unless otherwise expressly provided therein) shall be deemed a contract under,
and shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York applicable to contracts made and to be performed
entirely within such state, without regard to conflicts of laws principles
(other than Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York). Each Letter of Credit shall be governed by either
(i) the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or (ii) the International
Standby Practices (ISP98), International Chamber of Commerce Publication
No. 590, in either case, including any subsequent revisions thereof approved by
a Congress of the International Chamber of Commerce.

Section 9.14.    Submission to Jurisdiction; Waiver of Venue; Appointment of
Agent for Service of Process. Subject to the last sentence of this Section 9.14,
the parties hereto hereby agree that any suit or proceeding arising in respect
of this Agreement, or any of the matters contemplated hereby or thereby will be
tried exclusively in the U.S. District Court for the Southern District of New
York or, if such court does not have subject matter jurisdiction, in any state
court located in the Borough of Manhattan, and the parties hereto hereby agree
to submit to the exclusive jurisdiction of, and venue in, such court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law. The parties hereto
hereby agree that service of any process, summons, notice or document by
registered mail addressed to the applicable parties at the address specified in
Section 9.9, and as to the Process Agent (referred to below), as provided below,
will be effective service of process against such party for any action or
proceeding relating to any such dispute. Nothing in this Section 9.14 shall
affect the rights of any party hereto to serve legal process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirement, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
in any court referred to in this Section 9.14. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirement, the defense of any inconvenient forum to the maintenance of such
action or proceeding in any such court. Each Credit Party that is a party hereto
and that is not organized under the laws of the United States, any state of the
United States or the District of Columbia (each, a “Foreign Credit Party”) does
hereby irrevocably appoint the US Borrower (the “Process Agent”), with an office
on the date hereof at the address specified in Section 9.9, as its agent to
receive on its behalf service of copies of any summons or complaint or any other
process which may be served in any action arising under or in connection with
any Credit Document. Such service may be made by mailing or delivering a copy of
such process to any Foreign Credit Party in care of the Process Agent at the
Process Agent’s address as provided herein, and each Foreign Credit Party hereby
irrevocably authorizes and directs the Process

 

147



--------------------------------------------------------------------------------

Agent to receive such service on its behalf. Notwithstanding the foregoing, the
parties agree that each Secured Party retains the right to bring proceedings
against any Credit Party in the courts of any other competent jurisdiction
solely in connection with the exercise of any rights and remedies under any
Credit Document and any rights and remedies available under applicable law in
connection with the Credit Documents.

Section 9.15.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or by e-mail “PDF” copy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.16.    Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.17.    Waiver of Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.17.

Section 9.18.    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the US Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Credit Party that pursuant to the requirements of the
Patriot Act it is required to obtain, verify and record information that
identifies such Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender or the US
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Patriot Act. Following a request by any Secured Party, each Credit
Party shall promptly furnish all documentation and other information that such
Secured Party reasonably requests in order to comply with its ongoing
obligations under the applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

Section 9.19.    Conflicts with Other Credit Documents. To the fullest extent
possible, the terms and provisions of this Agreement shall be read together with
the terms and provisions of the other Credit Documents so that the terms and
provisions of this Agreement do not conflict with the terms and provisions of
the other Credit Documents; provided, however, notwithstanding the foregoing and
other than as to the AutoBorrow Agreement, in the event that any of the terms or

 

148



--------------------------------------------------------------------------------

provisions of this Agreement conflict or are inconsistent with any terms or
provisions of any other Credit Document, the terms or provisions of this
Agreement shall govern and control for all purposes; provided that the inclusion
in any other Credit Document of terms and provisions, and supplemental rights or
remedies in favor of the Administrative Agents, which are not addressed in this
Agreement shall not be deemed to be in conflict with this Agreement and all such
additional terms, provisions, supplemental rights or remedies in the other
Credit Documents shall be given full force and effect.

Section 9.20.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the US
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of any Borrower in respect of any such sum due from it to any Secured
Party hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the such Secured Party, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the such Secured
Party, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to any
Secured Party from the applicable Borrower in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Secured Party, as the case may be, against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to any Secured Party in such currency, such Secured Party, as the case may
be, agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable Legal Requirement).

Section 9.21.    Subordination Agreements. Each Administrative Agent is hereby
authorized on behalf of the Lenders, the Swing Line Lender and the Issuing
Lender to enter into subordination agreements which contain the terms
substantially similar to those set forth under Schedule 6.19 hereof. A copy of
each such subordination agreement will be made available to each Secured Party
upon request. Each Secured Party (by receiving the benefits thereunder and of
the Collateral) acknowledges and agrees to the terms of such subordination
agreements and agrees that the terms thereof shall be binding on such Secured
Party and its successors and assigns, as if it were a party thereto.

Section 9.22.    Confirmation of Flood Policies and Procedures. Wells Fargo has
adopted internal policies and procedures that address requirements placed on
federally regulated lenders under the National Flood Insurance Reform Act of
1994 and related legislation (the “Flood Laws”). Wells Fargo, as Administrative
Agent, will post on the applicable electronic platform (or otherwise distribute
to each Lender) documents that it receives in connection with the Flood Laws;
however, Wells Fargo reminds each Lender and Participant that, pursuant to the
Flood Laws, each federally regulated Lender (whether acting as a Lender or
Participant) is responsible for assuring its own compliance with the flood
insurance requirements.

Section 9.23.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.23 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.23, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force

 

149



--------------------------------------------------------------------------------

and effect until the termination of all Commitments and payment in full of all
Secured Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the US Administrative Agent and
the Issuing Lender have been made). Each Qualified ECP Guarantor intends that
this Section 9.23 constitute, and this Section 9.23 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 9.24.    No Fiduciary Duty. Notwithstanding anything herein or in any
other Credit Document to the contrary, in connection with, or in any way related
to, this Agreement and the transactions contemplated hereby (including the
Transactions), each Borrower hereby acknowledges and agrees that: (a) each
Secured Party is, has been, and will be acting solely as a principal and not as
a financial advisor, agent or fiduciary, for any Borrower or any of any
Borrower’s respective affiliates, equity holders, directors, officers,
employees, creditors or any other Person except as to maintaining a register as
provided in Section 9.7 as a non-fiduciary agent of the applicable Borrower for
that limited purpose, (b) no Secured Party or any Affiliate thereof has assumed
or will assume an advisory, agency or fiduciary responsibility in any Borrower’s
or any of any Borrower’s respective Affiliates’ favor with respect to this
Agreement or any of the transactions contemplated hereby (including the
Transactions) or the process leading thereto (irrespective of whether any
Secured Party or any of its Affiliates has advised or is currently advising any
Borrower or any of any Borrower’s respective Affiliates on other matters), and
(c) no Secured Party has provided any legal, accounting, regulatory or tax
advice with respect to this Agreement or any of the transactions contemplated
hereby (including the Transactions) and the Borrowers have consulted with their
own legal, accounting, regulatory and tax advisors to the extent the Borrowers
has deemed appropriate. Each Borrower hereby waives and releases, to the fullest
extent permitted by Legal Requirement, any claims that such Borrower may have
against any Secured Party and their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 9.25.    Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Advances in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the applicable Borrower,
the applicable Administrative Agent and such Lender.

Section 9.26.    Amendment and Restatement. The US Borrower, the Canadian
Borrower, the Swing Line Lender, the Issuing Lender, the other Lenders party
hereto, the US Administrative Agent, and Canadian Administrative Agent have
agreed that this Agreement is an amendment and restatement of the Existing
Credit Agreement in its entirety, and this Agreement is not a novation of the
Existing Credit Agreement. The parties hereto acknowledge and agree that,
effective as of the Closing Date, the Term Facility (as defined in the Existing
Credit Agreement) is terminated. The outstanding commitments under the Existing
Credit Agreement have been assigned, renewed, extended, modified, and rearranged
as US Commitments under and pursuant to the terms of this Agreement. Certain of
the US Facility Lenders (as Lenders under the Existing Credit Agreement) have
agreed among themselves, in consultation with the US Borrower, to adjust their
respective Commitments and to terminate the commitments of certain lenders under
the Existing Credit Agreement who will not become a Lender hereunder (each an
“Exiting Lender”). The US Administrative Agent, the US Facility Lenders, the US
Borrower and each Exiting Lender (by receipt of the payment in full of the
Advances as defined in, and owing to it under, the Existing Credit Agreement
and, at such Exiting Lender’s request, under a separate exiting agreement
executed by such Exiting Lender) consented to such reallocation and each
Existing Lender’s adjustment of, and each Existing Lender’s assignment of, an
interest in the commitments and the Existing Lenders’ partial assignments of
their respective commitments. On the Closing Date, and after giving effect to
such

 

150



--------------------------------------------------------------------------------

reallocations, adjustments, assignments and decreases, the US Commitment of each
US Facility Lender shall be as set forth on Schedule II. The US Facility Lenders
shall make all appropriate adjustments and payments between and among themselves
to account for the revised pro rata shares resulting from the initial allocation
of the US Facility Lenders’ commitments under the Existing Credit Agreement to
under this Agreement. The US Borrower and each Lender party hereto that was a
“Lender” under the Existing Credit Agreement hereby agrees and this Section 9.26
and any exiting agreement executed by an Exiting Lender that is acceptable to
the US Administrative Agent and the US Borrower shall be deemed approved
assignment forms as required under the Existing Credit Agreement.

Section 9.27.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.28.    Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, THE BORROWER HEREBY WARRANTS AND REPRESENTS IT IS
NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

[Remainder of this page intentionally left blank. Signature pages follow]

 

151



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

US BORROWER: PIONEER INVESTMENT, INC. By:  

/s/ Robert Nipper

Name:   Robert Nipper Title:   President CANADIAN BORROWER: NCS MULTISTAGE INC.
By:  

/s/ Robert Nipper

Name:   Robert Nipper Title:   President INTERMEDIATE PARENT: PIONEER
INTERMEDIATE, INC. By:  

/s/ Robert Nipper

Name:   Robert Nipper Title:   President PARENT: NCS MULTISTAGE HOLDINGS, INC.
By:  

/s/ Robert Nipper

Name:   Robert Nipper Title:   President

 

Signature page to Amended and Restated Credit Agreement

(Pioneer Investment, Inc./NCS Multi-Stage Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, the Issuing Lender, Swing Line Lender, and a US
Facility Lender

By:  

/s/ Timothy Gebauer

Name:   Timothy Gebauer Title:   Director

 

Signature page to Amended and Restated Credit Agreement

(Pioneer Investment, Inc./NCS Multi-Stage Inc.)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, CANADIAN BRANCH

as Canadian Administrative Agent and a Canadian Facility Lender

By:  

/s/ Dennis DaSilva

Name:   Dennis DaSilva Title:   Vice President By:  

/s/ Lindy Couillard

Name:   Lindy Couillard Title:   Director

 

Signature page to Amended and Restated Credit Agreement

(Pioneer Investment, Inc./NCS Multi-Stage Inc.)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a US Facility Lender

By:  

/s/ Ryan Aman

Name:   Ryan Aman Title:   Authorized Officer

 

Signature page to Amended and Restated Credit Agreement

(Pioneer Investment, Inc./NCS Multi-Stage Inc.)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as a Canadian Facility Lender

By:  

/s/ Michael N. Tam

Name:   Michael N. Tam Title:   Senior Vice President

 

Signature page to Amended and Restated Credit Agreement

(Pioneer Investment, Inc./NCS Multi-Stage Inc.)



--------------------------------------------------------------------------------

HSBC BANK CANADA

as a US Facility Lender

By:  

/s/ Bruce Robinson

Name:   Bruce Robinson Title:   Vice President, Energy Financing By:  

/s/ John Cherian

Name:   John Cherian Title:   Assistant Vice President, Energy Financing

 

Signature page to Amended and Restated Credit Agreement

(Pioneer Investment, Inc./NCS Multi-Stage Inc.)



--------------------------------------------------------------------------------

HSBC BANK CANADA

as a Canadian Facility Lender

By:  

/s/ Bruce Robinson

Name:   Bruce Robinson Title:   Vice President, Energy Financing By:  

/s/ John Cherian

Name:   John Cherian Title:   Assistant Vice President, Energy Financing

 

Signature page to Amended and Restated Credit Agreement

(Pioneer Investment, Inc./NCS Multi-Stage Inc.)



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Schedule

The Applicable Margin with respect to the Commitment Fees, US Advances, Swing
Line Advances (if applicable), and the Canadian Advances (if any) shall be
determined in accordance with the following Table based on the Leverage Ratio as
reflected in the Compliance Certificate delivered in connection with the
Financial Statements most recently delivered pursuant to Section 5.2.
Adjustments, if any, to such Applicable Margin shall be effective on the date
the US Administrative Agent receives the applicable Financial Statements and
corresponding Compliance Certificate as required by the terms of this Agreement;
provided that no such change shall affect the Applicable Margin for any
outstanding B/A Advances until the end of the then-current term for such B/A
Advance. Notwithstanding the foregoing, the Borrower shall be deemed to be at
Level IV from the Closing Date until delivery of its unaudited Financial
Statements and corresponding Compliance Certificate for the fiscal quarter
ending June 30, 2017. If the Borrower fails to deliver the Financial Statements
and corresponding Compliance Certificate to the US Administrative Agent at the
time required pursuant to Section 5.2, then effective as of the date such
Financial Statements and Compliance Certificate were required to the delivered
pursuant to Section 5.2, the Applicable Margin with respect to Commitment Fees,
US Advances, Swing Line Advances (if applicable) and Canadian Advances (if any)
shall be determined at Level IV and shall remain at such level until the date
such Financial Statements and corresponding Compliance Certificate are so
delivered by the US Borrower. Notwithstanding anything to the contrary contained
herein, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.8I. For the avoidance of doubt, the
levels on the pricing grid set forth below are set forth from the lowest (Level
I) to the highest (Level IV).

 

Applicable
Margin

  

Leverage Ratio

   Eurocurrency /
B/A Advance     Base Rate
Advance     Commitment
Fee  

Level I

  

Is less than 1.50 to 1.00

     3.25 %      2.25 %      0.375 % 

Level II

  

Is equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00

     3.50 %      2.50 %      0.375 % 

Level III

  

Is equal to or greater than 2.00 to 1.00 but less than 2.50 to 1.00

     3.75 %      2.75 %      0.50 % 

Level IV

  

Is greater than or equal to 2.50 to 1.00

     4.00 %      3.00 %      0.50 % 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

Commitments

 

Lender

   US Commitment      Canadian Commitment  

Wells Fargo Bank, National Association

   $ 10,000,000.00      $ 0.00  

Wells Fargo Bank, National Association, Canadian Branch

   $ 0.00      $ 10,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 7,500,000.00      $ 0.00  

JPMorgan Chase Bank, N.A., Toronto Branch

   $ 0.00      $ 7,500,000.00  

HSBC Bank Canada

   $ 7,500,000.00      $ 7,500,000.00     

 

 

    

 

 

 

Total:

   $ 25,000,000.00      $ 25,000,000.00     

 

 

    

 

 

 

 

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

Contact Information

 

ADMINISTRATIVE AGENT/ISSUING LENDER/SWING LINE LENDER

Wells Fargo Bank, National Association

  Address:  

1000 Louisiana, 9th Floor

Houston, Texas 77002

MAC T5002-090

  Attn:   Michael G. Janak   Telephone:   (713) 319-1924   Facsimile:   (713)
739-1087

Wells Fargo Bank, National Association, Canadian Branch

  Address:  

2711, 308-4th Ave SW

Calgary, Alberta, Canada T2P 0H7

  Attn:   Dennis DaSilva   Telephone:   (403) 776-8712 CREDIT PARTIES

Borrowers/Parent/Guarantors

  c/o the US Borrower     Address:  

19450 State Highway 249, Suite 200

Houston, Texas 77070

  Attn:   Wade Bitter   Telephone:   281-453-2233   Facsimile:   281-453-2223

 

Schedule III



--------------------------------------------------------------------------------

Schedule 5.6

Additional Conditions and Requirements for New Subsidiaries

 

1. For Domestic Subsidiaries:

Within 60 days of creating or acquiring a new Domestic Subsidiary that is a
Restricted Subsidiary and concurrent with designating any Unrestricted
Subsidiary that is a Domestic Subsidiary as a Restricted Subsidiary (or such
later dates as may be reasonably agreed to by the US Administrative Agent in its
sole discretion), the US Administrative Agent shall have received each of the
following:

(a)    Guaranty. A joinder and supplement to the Guaranty executed by such
Restricted Subsidiary;

(b)    Security Agreement. A joinder and supplement to the US Security Agreement
executed by such Restricted Subsidiary and if applicable, the US Credit Party
holding Equity Interests of such Restricted Subsidiary, in any event, together
with stock certificates, stock powers executed in blank, UCC-1 financing
statements, in each case, as applicable, and any other documents, agreements, or
instruments necessary to create and perfect an Acceptable Security Interest in
the Collateral described in the US Security Agreement, as so supplemented;

(c)    Mortgages. If such Restricted Subsidiary owns any real property (other
than Excluded Properties (US)), a fully executed Mortgage covering such real
properties;

(d)    Real Estate. If and as requested by the US Administrative Agent, (i) a
Responsible Officer’s certificate from such new Restricted Subsidiary certifying
a complete listing of all real property owned or leased by such new Restricted
Subsidiary and including a notation as to all locations where any equipment of
such new Restricted Subsidiary is kept, and (ii) lien waivers or subordination
agreements in form and substance reasonably satisfactory to the US
Administrative Agent and executed by the landlords or lessors identified in, and
covering each of the leased real properties listed on such officer’s certificate
to the extent such lien waivers or subordination agreements are required by
Section 6.14;

(e)    Corporate Documents. A secretary’s certificate or officer’s certificate
from such new Restricted Subsidiary certifying such Restricted Subsidiary’s
(i) Responsible Officer’s incumbency, (ii) authorizing resolutions,
(iii) organizational documents, and (iv) certificates of good standing and
existence in such Restricted Subsidiary’s jurisdiction of formation dated a date
not earlier than 30 days prior to date of delivery or otherwise in effect on the
date of delivery;

(f)    Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act; and

(g)    Opinion of Counsel. If requested by the US Administrative Agent, a
customary opinion of counsel in form and substance reasonably acceptable to the
US Administrative Agent related to such new Restricted Subsidiary and
substantially similar to the legal opinion delivered at the Closing Date with
respect to the other Credit Parties that are Domestic Subsidiaries in existence
on the Closing Date.

 

Schedule 5.6



--------------------------------------------------------------------------------

2. For Canadian Subsidiaries:

Within 60 days of creating or acquiring a new Canadian Subsidiary that is a
Restricted Subsidiary and concurrent with designating any Unrestricted
Subsidiary that is a Canadian Subsidiary as a Restricted Subsidiary (or such
later dates as may be reasonably agreed to by the Canadian Administrative Agent
in its sole discretion), the Canadian Administrative Agent shall have received
each of the following:

(a)    Guaranty. A joinder and supplement to the Guaranty executed by such
Restricted Subsidiary, and for the first of such joinder and supplements
executed after the Closing Date, also executed by the Canadian Borrower as a
Guarantor;

(b)    Security Agreement. A joinder and supplement to the Canadian Security
Agreement executed by such Restricted Subsidiary and if applicable, the Canadian
Credit Party holding Equity Interests of such Restricted Subsidiary, in any
event, together with stock certificates, stock powers executed in blank, PPSA
filings, in each case, as applicable, and any other documents, agreements, or
instruments necessary to create and perfect an Acceptable Security Interest in
the Collateral described in the Canadian Security Agreement, as so supplemented;

(c)    Mortgages. If such Restricted Subsidiary owns any real property (other
than Excluded Properties (Canada)), a fully executed Mortgage covering such real
properties;

(d)    Real Estate. If and as requested by the Canadian Administrative Agent,
(i) a Responsible Officer’s certificate from such new Restricted Subsidiary
certifying a complete listing of all real property owned or leased by such new
Restricted Subsidiary and including a notation as to all locations where any
equipment of such new Restricted Subsidiary is kept, and (ii) lien waivers or
subordination agreements in form and substance reasonably satisfactory to the
Canadian Administrative Agent and executed by the landlords or lessors
identified in, and covering each of the leased real properties listed on such
officer’s certificate to the extent such lien waivers or subordination
agreements are required by Section 6.14;

(e)    Corporate Documents. A secretary’s certificate or officer’s certificate
from such new Restricted Subsidiary certifying such Restricted Subsidiary’s
(i) Responsible Officer’s incumbency, (ii) authorizing resolutions,
(iii) organizational documents, and (iv) certificates of good standing and
existence in such Restricted Subsidiary’s state or province of formation or
organization dated a date not earlier than 30 days prior to date of delivery or
otherwise in effect on the date of delivery;

(f)    Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act; and

(g)    Opinion of Counsel. If requested by the Canadian Administrative Agent, a
customary opinion of counsel in form and substance reasonably acceptable to the
Canadian Administrative Agent related to such new Restricted Subsidiary and
substantially similar to the legal opinion delivered at the Closing Date with
respect to the other Credit Parties that are Canadian Subsidiaries in existence
on the Closing Date.

 

Schedule 5.6